Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 1 of 116 PagelD: 1

PRICE, MEESE, SHULMAN & D’ARMINIO, P.C.
50 Tice Boulevard

Suite 380

Woodcliff Lake, New Jersey 07677

T (201) 391-3737

F (201) 391-9360

Attorneys for Plaintiff,

UPS Freight, Inc.

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UPS FREIGHT, INC., )
) Civil Action No.:
Plaintiff, )
)
Vv. )
)
COMPLETE FAMILY DENTAL, ) COMPLAINT FOR BREACH OF
LLC and AMERICAN ) CONTRACT OF CARRIAGE
ARBITRATION ASSOCIATION, ) PURSUANT TO 49 U.S.C. § 14706, THE
) CARMACK AMENDMENT TO THE
Defendants. ) INTERSTATE COMMERCE ACT

AND INJUNCTIVE RELIEF

Plaintiff, UPS Freight, Inc. (“Plaintiff or “UPS Freight), by and through its attorneys
Price, Meese, Shulman & D’Arminio, PC, by way of Complaint for Declaratory Judgment and
Injunction against Defendant, Complete Family Dental, LLC (“Defendant” or “CFD”) and

against Defendant American Arbitration Association (“AAA”) sets forth and alleges as follows:

THE PARTIES, JURISDICTION AND VENUE
1. UPS Freight is a Federally licensed interstate common carrier of goods for hire
and is a Virginia corporation authorized to do business in New Jersey with a place of business
located at 280 Moonachie Ave, Moonachie, New Jersey 07074 and which transports goods in

interstate commerce for hire.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 2 of 116 PagelD: 2

2. Defendant, Complete Family Dental (“CFD”), is upon information and belief an
Indiana company with its principal place of business located at 175-8 East U.S. Highway 20,
Chesterton, Indiana 46306.

3. Defendant, American Arbitration Association (“AAA”), is upon information and
corporate entity of a foreign state but which is authorized to do business in the State of New
Jersey and with a place of business located at 1101 Laurel Oak Road, Suite 100, Voorhees, New
Jersey 08043.

4. Subject matter jurisdiction is based upon 28 U.S.C. § 1331 as this matter “arises
under” the laws of the United States, specifically, 49 U.S.C. § 14706 (the “Carmack
Amendment”) because this matter involves CFD’s claim for and allegations of damage to cargo
transported in interstate commerce from Texas to Indiana where the amount of the damage to the
cargo is alleged to exceed $10,000.00.

5. As a separate and independent basis for jurisdiction as to CFD and AAA, this
matter is brought pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 and
2202.

6. As a further separate and independent basis for subject matter jurisdiction, there is
supplemental jurisdiction pursuant to 28 U.S.C. § 1367 as to AAA inasmuch as injunctive relief
is required to enjoin AAA from continuing with proceedings of CFD directly arising from CFD’s
allegations of cargo damage. CFD’s allegations of cargo damage transported by a Federally
authorized motor carrier in interstate commerce are governed exclusively by Federal law, namely
the Carmack Amendment. Thus, injunctive relief against AAA to enjoin it from continuing with
proceedings of CFD are related to and form the same case or controversy as that which is
governed exclusively by the Carmack Amendment.

7. Jurisdiction and venue are proper over CFD and AAA pursuant to 49 U.S.C. §
14706 (d)(1) because UPS Freight as a motor carrier, operates through New Jersey. Jurisdiction
and venue is also proper pursuant to 28 U.S.C. § 1391 (b)(3) because AAA is subject to personal

jurisdiction in New Jersey. Jurisdiction and venue is further proper pursuant to 28 U.S.C. § 1391
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 3 of 116 PagelD: 3

(d) because AAA is subject to personal jurisdiction in New Jersey.

FACTUAL BACKGROUND

 

8. On or about September 26, 2018, UPS Freight and CFD entered into a Bill of
Lading contract (the “Bill of Lading”) to transport certain goods in interstate commerce. A true
and accurate copy of the UPS Freight Bill of Lading is attached hereto as Exhibit “A.”

9. Generally, and among other things, under the UPS Freight Bill of Lading, UPS
Freight was to transport CFD’s freight for value and under certain terms, conditions and
limitations of liability.

10. Specifically, the UPS Freight Bill of Lading states, among other things, that
CFD’s freight was “RECEIVED subject to individually determined rates or contracts ... if
applicable, otherwise to the rates, classifications and rules that have been established by the
carrier and are available to the shipper on request . . ..” See UPS Freight Bill of Lading, Exhibit
“A,” marked with an “*” for the Court’s ease of reference.

11. Also pursuant to the UPS Freight Bill of Lading, it stated that “LIMITATIONS
OF LIABILITY APPLY. SUBJECT TO LIMITS OF LIABILITY OF THE CARRIER’S
RULES TARIFF.” See UPS Freight Bill of Lading, Exhibit “A,” marked with an “* *” for the
Court’s ease of reference.

12. Thus, the UPS Freight Bill of Lading incorporated the terms and conditions of the
UPS Freight Tariff and in bold language put CFD on notice that a limitation of liability applied.
See Bill of Lading, Exhibit “A.,”

13. It is undisputed that the subject freight of CFD was used freight. It was not
purchased new. In fact, it was almost 12 years old once it was transported. Pursuant to the
Tariff, although Excess Declared Value Coverage was requested on the UPS Freight Bill of
Lading, the controlling Tariff Item 166-1 Note 3 confirms Excess Declared Value Coverage does
not apply to NMFC released value freight. See Exhibit “B,” relevant portions of UPS Freight

Motor Carrier Tariff.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 4 of 116 PagelD: 4

14. The UPS Freight Bill of Lading confirms that CFD identified the freight as “Class
100,” which is a released rate pursuant to the National Motor Freight Classification (“NMFC’).
See UPS Freight Bill of Lading, Exhibit “A,” Class marked with a circle.

15. The Table at Tariff Item 166-2 confirms that CFD’s valuation of the freight at
NMFC Class 100 carries with it a Maximum Liability of $15.00/Ib. See Exhibit “B,” relevant
portions of UPS Freight Motor Carrier Tariff. CFD listed the weight at 361lbs. See UPS Freight
Bill of Lading, Exhibit “A,” weight marked with a circle.

16. Thus, 361 Ibs. multiplied by $15.00/lb. yields a product of $5,415.00. The freight
rate charged to CFD by UPS Freight to transport CFD’s freight is based on the limitation of
liability. The higher the limitation of liability, the higher the freight rate charged. The corollary
is also true. The lower the limitation of liability, the lower the freight rate charged. CFD
benefitted from a lower freight charge based on the lower limitation of liability. Indeed, the front

page of the Tariff, in plain language, identifies that limitations of liability apply, as follows:

In an effort to provide its customers with quality service at competitive rates,
certain commodities may be offered to be shipped at less than full value and UPS
Freight encourages shippers to review this publication, as some items may be
subject to limitations of liability, released values or other options specific to a
shipment or a commodity.

66 99

See Tariff, Exhibit “B,” front page marked with an “*,” emphasis added.

17. Accordingly, subject to CFD’s proof of liability, the amount of the damages is
capped at a maximum of and can rise no higher than $5,415.00.

18. | CFD served a Cargo Loss & Damage Claim on UPS Freight pursuant to the
applicable Federal Regulations (49 C.F.R. § 1005) asserting liability against UPS Freight,
seeking damages of $13,500.00 and demanding payment thereof. See Exhibit “C,” Cargo Loss
& Damage Claim.

19. UPS Freight assigned CFD’s Claim Number 1297314 and disallowed the claim

due to a lack of documentation to support the $13,500.00 and a failure to mitigate damages.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 5 of 116 PagelID: 5

Moreover, the claim was also disallowed by UPS Freight because, pursuant to the Bill of Lading,
the amount of the damages was capped and limited and could rise no higher than $5,415.00.

20. In the face of CFD’s Claim for cargo damage in the amount of $13,500.00, UPS
Freight seeks a Declaration enforcing the terms and conditions of the Bill of Lading contract and
in particular to limit the amount of the damages pursuant thereto to no more than $5,415.00
subject to CFD’s proof on liability.

21. On or about October 10, 2019, CFD served papers regarding an arbitration in the
AAA in Indiana seeking $25,779.13 against a non-party called United Parcel Service, Inc. See
Exhibit “D” CFD arbitration petition, the “Arbitration.”

22. UPS Freight was the motor carrier in this matter. See UPS Freight Bill of Lading,
Exhibit “A.”

23. UPS Freight appears on the Bill of Lading as the motor carrier. See UPS Freight
Bill of Lading, Exhibit “A.”

24. United Parcel Service, Inc. was not the motor carrier in this matter.

25. UPS Freight is a different company from and is not the same company as United
Parcel Service, Inc.

26. The arbitration was erroneously filed by CFD against United Parcel Service, Inc.
under the mere assumption the motor carrier UPS Freight was the same as United Parcel Service,
Inc., which it is not.

27. CFD’s allegations of cargo loss and damage to goods transported in interstate
commerce are governed exclusively by Federal law, namely the Carmack Amendment to the
Interstate Commerce Act.

28. CFD had absolutely no basis to file the Arbitration against UPS Freight.

29. The sole and exclusive cause of action CFD could have against UPS Freight is
one pursuant to the Carmack Amendment.

30. CFD has absolutely no basis to file an arbitration against United Parcel Service,

Inc.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 6 of 116 PagelD: 6

31. AAA should be enjoined from administering the Arbitration.

32. Only injunctive relief will be effective to prevent AAA from proceeding to
administer the Arbitration.

33. UPS Freight has a clear likelihood of success on the merits inasmuch as there is
no contract between UPS Freight and CFD requiring or compelling UPS Freight to arbitrate.

34. A balancing of the equities weighs decisively in favor of UPS Freight. There is
no hardship to AAA in issuing an injunction.

35. The public interest heavily favors UPS Freight’s injunction over AAA inasmuch
as the law and public policy do not and cannot close the court house to UPS Freight and force
UPS Freight to arbitrate, where, as here, UPS Freight does not have an arbitration agreement

with the CFD or AAA for that matter.

COUNT I

BREACH OF THE CONTRACT OF CARRIAGE PURSUANT
TO 49 U.S.C. § 14706, THE CARMACK AMENDMENT TO
THE INTERSTATE COMMERCE ACT

36. Plaintiff reasserts and realleges each and every allegation contained in paragraphs
1 through 34, inclusive, as if set forth fully at length herein.

37. UPS Freight seeks an Order pursuant to Federal Rule of Civil Procedure 57 and
28 U.S.C. §§ 2201 and 2202 declaring the rights and duties of the parties with respect to certain
goods shipped in interstate commerce on a UPS Freight Bill of Lading wherein claims for
damage have been made.

38. The matter herein presents a justiciable case or controversy inasmuch as UPS
Freight seeks judgment adjudicating the adverse rights of UPS Freight and of CFD as to the UPS
Freight Bill of Lading and the application of the terms, conditions and limitations therein.

38. An adjudication on the merits and thus a judgment setting the limitation as per the

UPS Freight Bill of Lading will provide legal certainty to both UPS Freight and CFD to interpret
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 7 of 116 PagelD: 7

the terms and conditions of the UPS Freight Bill of Lading and to limit the damages to $5,415.00
in light of CFD’s cargo damage claim and assertion of $13,500.00 and arbitration seeking
$27,779.13.

39. UPS Freight seeks an Order pursuant to Federal Rule of Civil Procedure 57 and
28 U.S.C. §§ 2201 and 2202 declaring the rights and duties of the parties with respect to certain
goods shipped in interstate commerce wherein claims for damage have been made and which
claims are governed by Federal law, namely the Carmack Amendment to the Interstate
Commerce Act, 49 U.S.C. § 14706.

40. The matter herein presents a justiciable case or controversy as UPS Freight seeks
judgment adjudicating the adverse rights of UPS Freight and of CFD as to the limitation of
liability.

4]. An adjudication on the merits and thus a judgment setting the limitation
will provide legal certainty to both UPS Freight and CFD to interpret the terms and conditions
of the transportation and to limit the damages to $5,415.00 in light of CFD’s cargo damage claim
and assertion of $13,500.00 in damages and arbitration of $27,779.13.

WHEREFORE, Plaintiff, UPS Freight demands a declaratory judgment against
Defendant, CFD, declaring that pursuant to the terms and conditions of the UPS Freight Bill of
Lading, the amount of the damages on CFD’s cargo damage claim and demand for payment and
arbitration can rise no higher than and are capped at a maximum of $5,415.00; and for injunctive
relief to prevent CFD and AAA from proceeding with an arbitration and for reimbursement of

reasonable counsel fees and costs and for such other and further relief as the court may deem just

 

and proper.
COUNT I
INJUNCTIVE RELIEF
42. Plaintiff reasserts and realleges each and every allegation contained in paragraphs

1 through 41, inclusive, as if set forth fully at length herein.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 8 of 116 PagelD: 8

43. The AAA is administering a defective and wholly unsupported arbitration leveled
by CFD against the wrong party based on the same allegations of cargo loss and damage as in the
instant case.

44. Only injunctive relief will be effective to prevent AAA from proceeding to
administer the Arbitration. Money damages in this regard are not adequate.

45. UPS Freight has a clear likelihood of success on the merits inasmuch as there is
no contract between UPS Freight and CFD requiring or compelling UPS Freight to arbitrate. As
such, there can be no basis for an arbitration. Moreover, it was filed against the wrong party.

46. A balancing of the equities weighs decisively in favor of UPS Freight. There is
no hardship and can be no hardship to AAA on an injunction enjoining AAA from proceeding
with a defective and completely improper arbitration, where, as here, there is no contract to
arbitration and CFD named the wrong party.

47, The public interest heavily favors UPS Freight’s injunction over AAA inasmuch
as the law and public policy do not and cannot close the court house to UPS Freight and force
UPS Freight to arbitrate, where, as here, UPS Freight does not have an arbitration agreement
with the CFD (or AAA for that matter) and where, as here, CFD named the wrong party in its
defective arbitration.

WHEREFORE, Plaintiff, UPS Freight demands a declaratory judgment against
Defendant, CFD, declaring that pursuant to the terms and conditions of the UPS Freight Bill of
Lading, the amount of the damages on CFD’s cargo damage claim and demand for payment and
arbitration can rise no higher than and are capped at a maximum of $5,415.00; and for injunctive
relief to prevent CFD and AAA from proceeding with an arbitration and for reimbursement of
reasonable counsel fees and costs and for such other and further relief as the court may deem just

and proper.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 9 of 116 PagelID: 9

STATEMENT PURSUANT TO LOC. CIV. R. 11.2
Pursuant to Loc. Civ. R. 11.2, the matter in controversy is the subject of a pending
arbitration styled Complete Family Dentistry, LLC v. United Parcel Service, Inc., AAA Case
No.: 01-19-003-1719 (the “Arbitration”), and which arbitration is defective because it was
commenced and is being administered without an arbitration agreement and against the wrong
party. This Arbitration is the subject of the instant Complaint and cause of action for an

injunction barring CFD and AAA from proceeding with the Arbitration.

PRICE, MEESE, SHULMAN & D’ARMINIO, P.C.
50 Tice Boulevard

Suite 380

Woodcliff Lake, New Jersey 07677

T (201) 391-3737

F (201) 391-9360

Attorneys for Plaintiff,

UPS Fright, In. g j
By: \ ml He

iam D. Bierman (240271967)

By: Scheel ith

Thomas C. Martin (024661997)

  

Dated: November 20, 2019
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 10 of 116 PagelD: 10

EXHIBIT
Case 1:19-cv-20524-NLH-JS D
- customen seevice 1.800.539 ocument 1 Filed 11/20/19 Page 11 of 116 PagelD: 11
see BILL OF LADING - SHIPPING ORDER NOT NEGOTIABLE - DOMESTIC nwww.upsfreight.com
UPS Freight (UPGF) PLEASE PRINT OR TYPE QS

haan 2 9 TNE Sart ara er ee erss

  

  

 

as Sa ast F Sapa eS SE ACN
i CONSIGNEE (TO) (EA SHIPPER (FROM)
1 On collect on delivery sipments, the letters "COD" must appear helore PY The UPS Store

consignee's name o¢ as otherwise provided in ttem 430, 5ec. 7 cl UPGF 102.

 

 

 

 

 

 

 

 

 

     

   

 

 

 
  
    
      
  

 

 

 
  
     

 

   
 
 

" BILAL ALNAHASS C/O COMPLETE FAMILY DENTAL _

i» STREET ADDRESS ps Freight CANNOT DELIVER TO A P.0. BOX fey STREET ADDRESS

175 E US HWY 20 STE 8 ‘9212 Fry Rd. Ste 105
an STATE J... .. 2 QREQUIRED “) city STATE ]1. LIP AREQUIRED eT :
‘! CHESTERTON iN 46304 ') Cypress TX 77433

< PO, NUMBER STORE F : BILL OF LADING NUMBER STORE #& t

ii 180926120044 6800

i CONSIGNEE PHONE ¢ TUNTACT NAME = fAITAD [i Fe Fn aS AS A s

ih 201 — 7077 BILAL ALNAHASS ; FREIGHT CHARGES ARE PREPAID UNLESS OTHERWISE MARKED
5(334 Saree we ee aE SS ——— ' CHECK one: (Prepald (Collect &! Third Party Prepaid H
| aig eee Ra ee Rimes: hse

{EB auto ; [see y "Co GUARANTEED DELIVERY REQUESTED (If box Is checked) GRTD

) The UPS Store 6800 - By checking this box, Wie Peyor ‘equests UPS Freight lo guarantee delivery of this shipment :
1 ADDRES © according to UPS Freight's transit scheatile, Payor will not be liabie for payment if shipinent L
» $212 Fry Rd. Ste 105 us fails to deliver by the scheduled day. Guaranteed service is subject to the conditions of UPGF
\. city STATE ” Oy eee 102 Series tarill, : i
;, Cypress 77433 ia \

1 ph ge PARTICLES WEIGHT) MFC &-CLASS ARE SUBJECT TO CORRECTION 9) 5) ss Soy Hi

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a ore: REE DESCRIPTION OF ARTICLES & SPECIAL MARKS WEIGHT (Ibs.)

i 4 CR | Dimension = 48 X 48 X 24 DENTAL EQUIPMENT 262 i 100

4 BX | Dimension = 20 X 20 X 20 DENTAL EQUIPMENT _. _ 44 f 100

1 BX | Dimension = 20 X 20 X 16 DENTAL EQUIPMENT 33 f 100

4 BX | Dimension = 20 X 20 X 12 DENTAL EQUIPMENT 25 t 100

p_ Wy

ly :
C sige ———
‘ x iA
i
ot te i
TOTAL CUBE: 44 361 fi
Bi ADDITIONAL SERVICES: [LJ INSIDE DELIVERY REQUIRED (1 RESIDENTIAL DEUVERY REMIT C.0.D, CASH / CHECK TO i
fo" (CHARGES MAY APPLY) qi
‘ . (01 uit GATE PICKUP/DELIVERY 1 sok? AND SEGREGATE i
y CU NOTIFICATION BEFORE QELIVERY DO oiner: TUTHORIZATION CODE: 201810334580 I}

 

 

In

ii

avenge: esc a une TE eS eS!
iF NOT CHECKFO, BOTH ARE ACCEPTABLE

eT eres ihaemenie ee 2! See SSS
| COD SHIPMENTS GOVERNED AY UPGF 102 RULES ITEM 430

Te

METHOD OF PAYMENT (REQUIRED

se fg hm ae
Sa Se

> ESE COLLECT UNLESS OTHERWISE MARKED cerini [
‘ CONSIUNTE CHECK 7, CERTIFIED CHECK A,
“COD FEE Grr Ocoee COD AMT $s neeusne hMrms 2 |
ss Ups FemnUABLITY aga! ee ee wi eet ie Silo Tee ae ie ood "|
|. Carrier Hability for loss ar domaga shall be ilmited to the actual Invoice Valur, repiacement cost less depreciation of $100.00 per shipment, whichever Is less, unless Store declares a higher value as |
\ snown beiow. — * 2
! Stcre may request additional cargo liability pralection up to $25,000.00 per shipment. Requeste made In axcess of $25,000.00 per shipment} shall not increase Carrier fiability, The charge far 1 :
additional iabilily protection witt be 65 cents ($0.65) per each $100 value requested. subject to a minimum additicnal llabllity coverage charge of $5.00 per shipment. My

  
   

  

(if additional lability protection is ce 3 ey Se _
5 RECEIVED, su ve : ividually Sarnia? fales Se hat nove been ed upon * a neiwesn the caret “Veutlect to Sectian ? Terms and Conditions, if this shipment is tu be deliveied
cand shippes, if applicable, otherwise to the rates, ¢ ssificatlons and rules that have been established by the cartier and are , i ai salt i
Hi avallab Age ihe shipper, on request; *** the property described above In apparent good order, except 2s noted (contents aa Pio He consignee without recobese oF the consign, die censignor shall sign
(; condition of contents of packages unknown) marked, consigned, and destined as shown below, which said carrier agrees to
2 catty to destination, if on [is route, of otherwise to deliver to another carrier on the toule to destination. Every service 0 be | shipment without poyment of frelyht snd afl offer lawful charges.

“ performed hereunder shall be subject to all the conditions not prohibited by ae 3 whether printed o written, herein contained, i
Ginny he conditions on the back hereol, which are hereby agreed to by the shipper and accepted for himself and his
ere o

 
 

  

 

 

  

    

quested, the Store must enter the requested ot declared amount here §

 

 

tne lellowing statement, UPS Fralght may decline to make delivery of the

 

 

 

 

 

 

 

\ assigns. third party bill to or broker exists, carrier holds both the shipper and consignees liable for freight charges. (Signature)

Ves StS SS a tS LS OREN aL MN TSS
fo j TRAILER eer FEET

' LIMITATIONS OF L NUMBER: OF SHIPMENT,

THE CART Sg ABILITY APPLY. SUBJECT TO LINTS OF Linall SEAL ¥ APPLIED;

Ie | TAY eae cugtomeR SERVICE On oF BEYOND [cross REF PROM:
| I] ll | I | | saree LOAD / CONSIGNEE UNLOAD
417 364 625 T 3

UPS Freight

 

 

 

 

 

i
t
UPS Freight shall have no liability of responsibility whatsoever In connection’ with this bill of fading

The b to cerilly thai the above namod materials are properly classified, described, if the shipper did not tender the shipment to VPS Freight or Its agent, |
packaged, marked, and labeled and we in. piopet condition lor wansportation :
frre
CU me

 

according to the applicable regulations of the Department of Transportation.

Fitm name: The UPS Store Carrier: UPS Freight Driver: t C ———
Signed By: Date received: )) | c UPS Freight resp. piece cols 41 hp _P

O1C-1895 (Rev 01/08) UPS Freight COPY

 

 

 

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 12 of 116 PagelD: 12

EXHIBIT
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 13 of 116 PagelD: 13

 

TARIFF UPGF 102-M

 

UPS GROUND FREIGHT, INC.

P.O. BOX 1216
RICHMOND, VA 23218-1216

#MIC 109533 Sub 146
#MC 109533 (Sub-No. 149-P)

www.Itlupsfreight.com

 

Rules and Charges
For Less-Than-Truckload (LTL) Service

EFFECTIVE: April 29, 2019

 

APPLIES ON INTERSTATE, INTRASTATE AND FOREIGN COMMERCE

 

important Statement Of General Application

   
 
 
 
 
   
  
   

This publication explains the rules and conditions of service that apply on shipments by the LTL Division of UPS
Ground Freight, Inc., and that show this document as a governing publication. Exceptions to any of the Items in this publication
will be noted in agreements that apply for an individual customer. When UPS Freight® acts as a motor carrier, it is acting
pursuant to its motor carrier authority #MC 109533 Sub 146 (as to common carrier authority) and #MC 109533 (Sub-No. 149-P)
(as to contract carrier authority); when UPS Freight acts as a broker, it is acting pursuant to its broker authority #MC 109533
SUB 105 B. In the event UPS Freight is acting as a motor carrier and, in order to meet operational goals, finds it necessary to
broker any shipment(s), it will then be doing so pursuant to its brokerage authority; provided, however, UPS Freight will remain
liable for any freight loss or damage claims, as set forth in the contract documents and/or Rules Tariff applicable to such
shipment(s).

In an effort to provide its customers with quality service at competitive rates, certain commodities may be offered to be
shipped at less than full value and UPS Freight encourages shippers to review this publication, as some Items may be subject
to limitations of liability, released values or other options specific to a shipment or a commodity. Alt shippers are further

encouraged to evaluate their cargo insurance program so they may tender their goods at the lowest possible overall cost while
still being insured for a value consistent with their requirements.

( SEE ITEM 100 )
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 14 of 116 PagelD: 14

UPS FREIGHT®
Rules and Charges - TARIFF UPGF 102-M

 

 

 

 

 

 

 

 

Section 1
Table 166-2 - Maximum Liability per pound per package for Commodities Subject to Class Exception Ratings
MAXIMUM MAXIMUM MAXIMUM
= LIABILITY CLASS LIABILITY CLASS LIABILITY
50 $1.00 77.5 $8.00 125 $17.00
55 $2.00 85 $11.00 150 $18.00
60 $3.00 92.5 $13.00 175 $19.00
65 $5.00 100 $15.00 200 & up $20.00
70 $5.50 110 $16.00

 

 

 

 

 

 

Part 3 - Liability for Items Other Than New, Interplant Moves, Internet Auction Items

Items not manufactured or distributed by a company in its normal business operations include, but are not limited to, goods
or commodities such as equipment, machinery, accessories, raw materials, office equipment, electronic equipment
(including computers), spare parts and supplies utilized by the company in its business operations. Commodities or articles
which are in any way other than new (including, but not limited to, commodities or articles which are “used”, “reconditioned”,
“refurbished”, or “rebuilt”); commodities or articles shipped as part of an Interplant Move; and commodities or articles
purchased through internet auctions, whether listed on the bill of lading as such or not, will be accepted for transportation
subject to the following Carrier liability limitations and conditions:

a. Carrier's liability for loss, damage, or destruction to any shipment or part thereof is limited to the actual invoice value
of the commodities or articles lost, damaged or destroyed, or $1.00 per pound per package, whichever is less, unless
Excess Declared Value Coverage is requested and the additional charges are paid.

b. Carrier's liability for loss, damage, or destruction to commodities or articles subject to liability limitations on the bill of
lading or as provided in the NMFC is limited to, (1) the actual invoice value of the commodities or articles lost,
damaged or destroyed; (2) limited liability provisions of the bill of lading; (3) applicable limited liability provisions of the
NMEC; or, (4) $1.00 per pound per package, whichever is less, unless Excess Declared Value Coverage is requested
and the additional charges are paid.

c. Carrier's liability for loss, damage or destruction to any shipment resulting from an internet auction sale is limited to
the actual invoice value of the commodities or articles lost, damaged or destroyed, or $1.00 per pound per package,
whichever is less, unless Excess Declared Value Coverage is requested and the additional charges are paid.

d. Failure to declare a commodity as other than new, including the use of terms such as “used,” “reconditioned,”
“refurbished,” or “rebuilt;” failure to identify the shipment as part of an interplant move; or failure to identify the
commodities as purchased through an internet auction will not alter the application of this Item.

Note: | For purposes of this Item, Interplant Move is a shipment by a company from one of its facilities to one or more or
its other facilities (or the facilities of its divisions or subsidiaries) of any items that are not manufactured or distributed by the
company as part of its normal business operations. Facilities of a company include, but are not limited to, its offices,
warehouses, distribution centers and manufacturing facilities.

Part 4 — Liability for Shipments Priced by Handling Unit

Carrier's liability for loss, damage, or destruction to any shipment or part thereof that has been priced per handling unit (per
piece, per pallet, per drum, etc.), is limited to the (1) actual invoice value of the commodities or articles lost, damaged or
destroyed: (2) limited liability provisions of the bill of lading; (3) applicable limited liability provisions of the NMFC; or (4) one
dollar ($1.00) per pound per package; whichever is less, unless Excess Declared Value Coverage is requested and the
additional charges are paid.

Part 5 — Liability for Specific Commodities or Articles
1. The following list of commodities or articles are subject to the liability limitations and conditions shown below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Table166-5 NMFC ITEM and | LIABILITY PER
COMMODITIES OR ARTICLES SUB NUMBERS POUND

Furnaces, house heating, hot air 26280 $2.00
Heaters, water, tank type 26520 $2.00
Cards or tickets, paper or plastic, with magnetic stripes 40750, Sub 1 $2.00
Cards or tickets, paper or plastic, with magnetic stripes 40750, Sub 2 $3.00
Cards or tickets, paper or plastic, with magnetic stripes 40750, Sub 3 $4.00
Furniture Group 79000 — 82670 $2.00
Furniture Parts Group 82750 — 83650 $2.00
Air Conditioners, Air Coolers or Air Handling Equipment 114125 $2.00
Machines, Systems or Devices, data processing, or 116030 $5.00
Components, Parts, Peripherals, Computers or Servers :
Compressors, air; or Air Ends, NOI 118100 $2.00

 

 

-.
oO
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 15 of 116 PagelD: 15

UPS FREIGHT®
Rules and Charges - TARIFF UPGF 102-M
Section 1

Note 2 Excess Declared Value Coverage requested in excess of the maximums allowed will not increase Carrier's liability
above the stated maximums. In the event Excess Declared Value Coverage is requested for an amount greater than the
maximums provided, the maximum allowable Excess Declared Value Coverage shall apply.

ote 3 Excess Declared Value Coverage is not applicable on or available for Prohibited Articles (see Item 780, Part 1),
Restricted Articles (see Item 781, Part 1-A) or commodities or articles where the NMFC provides actual or released value
ratings. Any request for Excess Declared Value Coverage on such articles is null and void, and acceptance of a shipment
bearing a request for Excess Declared Value Coverage does not constitute a waiver of any provision of this tariff as to such
shipment. Commodities identified as restricted in Item 780-1A, are subject to additional liability limitations and approval prior
to acceptance of the shipment.

Item 170 Minimum Payment Amount for Allowance, Discount and Incentive Checks

1. Should a participant in an allowance, discount or incentive program fail to tender or receive a sufficient volume of
business to earn a payment from Carrier of $50.00 or more in a period (month, quarter or year as defined in the
program), no payment will be made, Each period will stand on its own for payment computation purposes. Business
volume will not be rolled over from one period to the next in order to meet the minimum payment requirement. Should a
participant fail to meet the $50.00 minimum payment requirement for three consecutive periods the allowance, discount
or incentive program will be rendered inapplicable and will be canceled.

2. Should a participant become delinquent as described in Item 721, any allowance, discount, or incentive payment
otherwise due pursuant to this Item will be forfeited by the participant. Carrier may reinstate the allowance, discount or
incentive at its sole and unlimited discretion on a case-by-case basis depending on the cause of the delinquency, the
duration of the delinquency and other facts at its disposal.

Item 171 Artificial Construction of Density (Bumping): Non — Application Exception to NMFC item 171

Bumping is the declaration on the original bill of lading of an artificially higher weight for the purpose of causing a higher
- density that allows the article or piece being “Bumped” to qualify for a lower classification rating. The provisions of NMFC
item 171 “Bumping” will not apply.

Item 300 Advancing or Paying Charges - Exception to NMFC item 300

Unless otherwise instructed by the shipper, consignee, or customer, Carrier may advance charges for truck entry fees, pier
handling fees, or for accrued lawful charges of air or water carriers. Such advancements or payments together with the
charges accruing under this Item will be assessed to the party paying the freight charges. The following service charge applies:
5% of the amount advanced or paid
$83.00 minimum charge per shipment
Note: Provisions of this Item do not include the advancing of customs broker’s fees or in bond shipments moving from a
place in a foreign country to another place in a foreign country and transported through the United States.

Item 345 Undeliverable Freight

1. If freight cannot be delivered because of the consignee's refusal or inability to accept it, or because Carrier cannot locate the
consignee, or if freight cannot be transported because of an error or omission on the part of the shipper, Carrier will make a
diligent effort to notify the shipper promptly that the freight is in storage and the reason thereof.

2. Undelivered shipments will be subject to applicable storage or detention charges.

3. Instructions for the disposition of undelivered shipments printed on the bill of lading, shipping order, shipping label, or
container or disposition instructions issued prior to tender of delivery will not be accepted as an authority to reship, return, or
reconsign a shipment, or to limit storage liability where they conflict with the instructions and terms of the UPS Freight bill of
lading (see Item 110) and the terms and conditions for disposition of undelivered freight, as further described in Item 910,

Item 360 Application of Classes -Exceptions to NMFC 100 Series items 170 and 421

1. To ensure the correct assessment of freight charges and to avoid infractions of federal and state laws, the preparer of the
bill of lading must use proper commodity word descriptions on the bills of lading and shipping orders. Such descriptions
must conform to those shown in the NMFC and applicable laws and regulations.

2. Appropriate abbreviated descriptions are permitted provided the NMFC item is used and appropriate Sub number thereof
are shown. Incomplete or improper commodity descriptions accompanied by a class rating (i.e. “Class 70” or "FAK 70") are
not acceptable forms of abbreviation and shall not determine the classification rating applicable to such commodity.
Packaging types are required for classification rating and must be shown.

3. |f Carrier receives a bill of lading, shipping order, manifest or receipt for goods where an incomplete or improper commodity
description is used or where the NMFC item number is not valid or has expired, Carrier may classify the freight according to
the information shown. In the event Carrier, in its reasonable judgment, cannot determine the proper classification rating,
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 16 of 116 PagelD: 16

EXHIBIT
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 17 of 116 PagelD: 17

UPS Freight

Cargo Claims Department
P.O. Box 1216

Richmond, VA 23218-1216
Fax: 866-580-1944

CARGO LOSS & DAMAGE CLAIM

 

Claimant Name (Payable to):

Claimant Reference Number.

Date Prepared:

 

 

 

The UPS Store 6800 10/26/2018

lMailingAddress ~~~ ~~~ ~*'(| UPSFreightProNumber. —| Claim Type: -

9212 Fry Road, Ste 105 417364625 —— Shortage = _7_ Damage
City, State, Zip: Contact Name: Contact E-mail! Address:

Cypress, TX 77433 Taha Amiji store6800@theupsstore.com

 

Remit to address (if different than above}:

Contact Phone Number:
281-256-6800

 

 

 

CLAIM IS MADE WITH UPS FREIGHT ON THE FOLLOWING DESCRIBED SHIPMENT

 

 

 

The UPS Store 6800

Consignee City, State & Zip |
|_Dr. Bilal Alnahass Chesterton, IN 46304
Shippet City, State & Zip

 

Cypress. TX 77433

 

DETAILED STATEMENT SHOWING HOW AMOUNT OF CLAIM IS DETERMINED

 

 

 

 

| Weight Per Price
| Quantity Description/Part # Item Per |ltem Extended Total
| 1, Dental Equipment, E4d Mill Unit 262 ; 13,500.00 ; iat
|
i acd (| S$ $ 0.00
: é YG
Aenandeck Clan an ar
0.00
\- > $ g :
(OY
| = $ $ 0.00
7 0.00
(J. . ; ;
iCoaSs'!OM s
a Total Claimed Amount: | $ 13,500.00

I> ‘

3

HIT Sb4 b2

2

 

 

 

 

 

 

 

 

 

OF YOUR CLAIM

j material used & labor rate per hour

) Do not fax pictures — please send separately referencing pro number

include the above mentioned documents as your claim, WILL NOT BE

PROCESSED until properly supported. Retain all damaged goods until the claimis concluded.

if your claim is in regards to a package that begins with a 1Z tracking number, you cannot use this form. Please visit

ups.com or call 1-800 Pick-UPS for information regarding your small package claim.

All claims must be filed no more than 9 months from date of delivery.

CLAIMS FILED AFTER THIS PERIOD WILL NOT BE ACCEPTED

OTC-1S8 version 02-09-16
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 18 of 116 PagelD: 18

EXHIBIT
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 19 of 116 PagelD: 19

RECEIVED
STATE OF INDIANA ) AMERICAN ARBITRATION ASSOCIATION OCT 1 0 2019
} SS:
) soP
UPS CORP LEGAL
COMPLETE FAMILY
DENTAL, LLC.
Plaintiff
vs CASE NO.:
UNITED PARCEL SERVICE
INC.
Defendant.

PLAINTIFE’S COMPLAIN FOR DAMAGES

COMES NOW Plaintiff, Complete Family Dentistry, LLC, by counsel, for its Complaint for Damages

against United Parcel Service, alleged and states as follows:
GENERAL CONTENTIONS

1. Arch Complete Family Dentistry, LLC d/b/a Complete Family Dental (hereafter “Plaintiff”) is an
incorporated limited liability company and its principal place of business is located at 175-8 EAST US
Highway 20, Chesterton, Indiana, 46306.

2, United Parcel Service Inc. (hereafter “UPS”) appears to be a Foreign For-Profit entity doing
business in the State of Indiana. UPS principal office is located at 55 Glenlake Parkway, NE, Atlanta,
Georgia, 30328.

3. On September 21, 2018, Plaintiff purchased dental equipment in the state of Texas. Specifically,
Plaintiff purchased a 2012 ESD Milling Unit (hereafter “Equipment”) used from scanning, designing, and
fabricating crowns and bridges for teeth.

4. The purchase of the Equipment cost in total Thirteen Thousand Five Hundred and 00/100 Dollars
($13,500.00).

5. On or about September 21, 2018, Plaintiff took the Equipment to a UPS’s store located at 9212 Fry
Road, Cypress, Texas 77433.

6. Plaintiff hired UPS to deliver the Equipment to its principal place of business. The shipping and

packaging were to be handled by the UPS Store employees and its agents.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 20 of 116 PagelD: 20

7. Plaintiff paid UPS a total of One Thousand One Hundred Twenty and 51/100 Dollars ($1,120.51)
for its shipping and packaging of the Equipment. (See attached hereto “Exhibit A”).

8. When Plaintiff delivered the Equipment to UPS for packaging and shipment, the Equipment was
in operable condition. (See attached hereto “Exhibit B”).

9. On September 26, 2018, Plaintiff received delivery of the equipment which had been severely
damaged during the handling and transportation performed by UPS and was no longer operable. (See
attached hereto “Exhibit C”).

10. On or about October 5, 2018, Plaintiff made a claim to UPS for the replacement of the machine,
travel expenses, and total loss of production for a total of Twenty-Five Thousand Seven Hundred Seventy-
Nine and 13/100 Dollars ($25,779.13). (See attached hereto “Exhibit D”).

11. On or about October 5, 2018, UPS sent an inspector to Plaintiff's business location to confirm the
damages associated with the claim. (See inspector report attached hereto “Exhibit BE”).

12. On or about March 22, 2019, UPS denied Plaintiff's full claim and offered a settlement amount of
Five Thousand One Hundred Ninety-Eight Dollars ($5,198.00). (See attached hereto “Exhibit F”).

13. UPS provided that its settlement offer was based upon a depreciation value of the original claim.

14. However, under UPS’s terms and conditions, a ”[s]hipper must declare a value in excess of $100.00
for each package or pallet in the declared field of the UPS Source Document or the UPS Automated
Shipping Systems used and pay an additional charge.”

15. Furthermore, the bill of lading stated “Carrier liability for loss or damages shall be limited to the
actual invoice value, replacement cost less depreciation, or $100.00 per shipment, wherever is less uzless
the Store declares a higher value.” (See attached hereto “Exhibit G”).

16. On or about September 21, 2018, Plaintiff did in fact declared a value of $20,000.00 and paid a
total charge of $1,120.51 in additional charges. (See attached hereto “Exhibit H”).

17. Therefore, UPS accepted a higher value of Twenty Thousand Dollars ($20,000.00) in the Bill of

Lading.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 21 of 116 PagelD: 21

COUNT 1
BREACH OF CONTRACT

18. Plaintiff re-alleges the allegations of Paragraphs | through and including paragraph 17 as fully set
forth herein in support of County 1.

19. On or about September 26, 2019, there was complete and total loss of the Equipment.

20. The damage caused during the shipment of the Equipment was 2 not a result of any reckless or
fraudulent act(s) by Plaintiff.

21. UPS has refused to comply with its duties and obligation set forth it is Tariff/Terms and Condition
of Service and Bill of Lading by its failure to pay Plaintiff for the complete value of the Equipment.

22. On or about October 5, 2018, Plaintiff made a claim to UPS for the replacement of the machine,
travel expenses, and total loss of production for a total of Twenty-Five Thousand Seven Hundred Seventy-
Nine and 13/100 Dollars ($25,779.13).

23. UPS has denied the Plaintiff's claim and failed to abide by its own Tariff/Terms and Condition of
Service and Bill of Lading

24. Because UPS denied the claim, it is now in breach of the Bill of Lading in which it agreed it would
be liable for loss of damages.

25. Plaintiff has acted in full and complete compliance with all the terms and conditions set forth by
UPS and the Bill of Lading before and after the date of loss.

26. All conditions precedent to the enforcement of UPS’s terms and conditions and Bill of Lading by
Plaintiff has been performed, have occurred or have been excused.

WHEFORE Plaintiff, Arch Complete Family Dentistry, LLC, demanded judgement in its favor on this
Count | against Defendant United Parcel Service Inc. for:

A, Amonetary judgment for replacement of the machine, travel expenses, and total loss of production
for a total of Twenty-Five Thousand Seven Hundred Seventy-Nine and 13/100 Dollars ($25,779.13).

B. All other just and proper relief.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 22 of 116 PagelD: 22

COUNT 2
NEGLIGENCE

27. Plaintiff re-alleges the allegations of Paragraphs 1 through and including paragraph 26 as fully set
forth herein in support of County 2.

28. UPS was under a duty to exercise are commensurate with the foreseeable risk of any potential
damage to the Equipment during packaging, handling, and transportation.

29. Plaintiff relied upon UPS to provide, and UPS has a duty to provide, safely package, handle, and
deliver the Equipment.

30. UPS accepted this duty when it agreed to and received compensation for the packaging, handling,
and shipment of the Equipment.

31. UPS breached its duty when it delivered the Equipment in an inoperable state of condition.

32. Asa result of UPS’s negligence, Plaintiff suffered damages to its property.

33. As a direct and proximate result of UPS’s negligence resulting in the complete loss of Plaintiff's
use of the Equipment, Plaintiff has been deprived of loss of production and profits during a period of time
immediately following the date of loss.

34. UPS is liable for damages to Plaintiff for all negligent acts committed during the course of the
packaging, handling, and shipment of the Equipment.

WHEFORE Plaintiff, Complete Family Dentistry, LLC, demanded judgement in its favor on this Count
2 against Defendant United Parcel Service Inc. for:

A. A monetary judgment for replacement of the machine, travel expenses, and total loss of production
for a total of Twenty-Five Thousand Seven Hundred Seventy-Nine and 13/100 Dollars ($25,779.13).

B. Loss of production and profits.

C. All other just and proper relief.

Respectively submitted,

/s/Aaron C. Medley (#32689-85)
Aaron C. Medley, Attorney for Plaintiff

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 23 of 116 PagelD: 23

oo a ® DEMAND FOR ARBITRATION
AMERICAN ARBITRATION ASSOCIATION CONSUMER ARBITRATION RULES

Complete this form to start arbitration under an arbitration agreement in a contract.

| 1. Which party is sending in 1 the filing documents? (check one) Hi Consumer 0 Business

 

| 2. Briefly explain the dispute:

Destruction of dental equipment sent from Texas to Indiana. Dental equipment was destroyed during the shipment, A formal claim was filed
with UPS and the offered settlement was significantly less than the actual cost of the machinery. CPlease see attached Complaint for Damages
with exhibits for further information. Claimant is demanding full value of the lossed property, cost of repairs, lost profit/production.

| Se a

| 3 Specify fe amount of money in dispute, if a ifany:$ 25,779. 7 plus loss of production/profits
| 4. State any other relief you are seeking: : nas

 

|W Attorney Fees WI Interest M1 Arbitration Costs Mi Other; explain: Lost profits due to negligence

 

| 5. 5. identify the the requested city and state for the hearing if an in-person hearing i is held:
| City: Valparaiso State: Indiana

 

 

 

 

 

| 6. Please provide contact inietmation for both the Consumer and the Business, Attach additional shasks or forms as needed.

 

| Consumer:

 

Name: Complete Family Dental

 

 

Adres: 175E US HWY 20 STE8

ci | City: CHESTERTON | State: Indiana | Zip Code: - 46304

| Telephone: 3312017077 | Fax:

 

 

 

| Email Adchress

 

| Consumer’ 's Representative (if known):

| Name: Aaron C. Medley and Isaac Carr

Firm: Counsel of Carr, Skadherg. and Kazmierezak LLC

| ‘Address: 57 Michigan Ave e Suite lok

| City: Valparaiso | state Indiana 2p Code: 46383

Telephone: 2192303600 | Fax:

Email Address: aaron@ccsklaw. com

_——$ ——

 

 

| Name: UNITED PARCEL SERVICE INC.

Address: 135 NORTH PENNSLYVANIA ST. STE. {610

City: INDIANAPOLIS State: Indiana ‘Zip Code: 46204

Telephone: Fax:

 

Email Address:

 

 

American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
https://www.adr.org | AAA Customer Service 1-800-778-7879
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 24 of 116 PagelID: 24

DEMAND FOR ARBITRATION

AMERICAN ARBITRATION ASSOCIATION CONSUMER ARBITRATION RULES

 

Business’ Representative (if known):

 

 

 

 

 

 

Name:

Firm:

Address:

City: State: Select... Zip Code:
Telephone: Fax:

 

 

Email Address:

 

Date:

 

 

 

7. Send a copy of this completed form to the AAA together with:

* Aclear, legible copy of the contract containing the parties‘ agreement to arbitrate disputes;
* The proper filing fee (filing fee information can be found in the Costs of Arbitration section of the Consumer Arbitration Rules}; and

¢ Acopy of the court order, if arbitration is court-ordered.
8.Send a copy of the completed form and any attachments to all parties and retain a copy of the form for your records.

Ta file by mail, send the initial filing documents and the filing fee to: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043.

To file online, visit www.adr.org and click on File or Access Your Case and follow directions. To avoid the creation of duplicate filings,
the AAA requests that the filing documents and payment be submitted together, When filing electronically, no hard copies are required.

 

Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of

the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. If you believe
that you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.

 

 

 

American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
https://www.adr.org [| AAA Customer Service 1-800-778-7879
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 25 of 116 PagelD: 25

EXHIBIT A
Case 1:19-cv-20524-NLH-JS Document 1 Filed 11/20/19 Page 26.0f-116 PagelD: 26.

The UPS store - #6800
9212 Fry Rd,
Suite 105
cypress, [XK Feaag
(701) Zoo- 680

OU 2A Obs ty FH

We are fhe one stop fur all you
duipping, postal and business needs.

Me uffer dhl the services you need
tu keep your business going.

UCHR QUARRY

Ot HINO (075) Ta $ 876,94
UPS Ground Freiduht
uy WOOR14 (uU9) SI $ 22. (U

wat ts custom pack

uublotal $11U1,94
naieas fax (90) $ 18.57
Total $1120 5)

Gaslt $1120.51

Receipt Ub gstoddpeddzZug/obbo5H v2 [tens
CoH. Taha tian: 2445 Reg: 001

Thank you for vistting our sture.
Please come back again soon,

Whidtever yuur usivess and persunal
Heetls, we are ede te Serve you,

SMepIG Cosy |
———e”
—

u

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 27 of 116 PagelD: 27

EXHIBIT B
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 28 of 116 PagelD: 28

BEFORE SHIPPING

ees

 

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 29 of 116 PagelD: 29

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 30 of 116 PagelD: 30

EXHIBIT C
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 31 of 116 PagelD: 31

AFTER SHIPPING

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 32 of 116 PagelD: 32

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 33 of 116 PagelD: 33

 

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 34 of 116 PagelD: 34

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 35 of 116 PagelD: 35

 

 
Case 1:19-cv-20524-NLH-JS Document 1 ‘Filed 11/20/19 Page 36 of 116 PagelD: 36

 

 

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 37 of 116 PagelD: 37

EXHIBIT D
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 38 of 116 PagelD: 38

UPS Freight

Cargo Claims Ocpartment
P.O. Box 1216

Richmond, VA 23218-1216
Fax: 866-580-1944

 

CARGO LOSS & DAMAGE CLAIM

 

 

 

 

 

 

 

 

 

‘Claimant Name (Payable to): Claimant Reference Number: Date Prepared:
Deahirk. Groans S ocr ST Joab
i Mailing Address: | UPS Freight Pro Number: Claim Type:
: ee pet __ Shortage A Damage
Vas -B i. Os Wye RA DO 4\A > 646705
"City, State, Zip , Contact Name: sour, : Contact E-mail Address:
n DEGAS CaS | SOR OOM. Cratna, CDygttaad. corey |
NAG TER CAD fd ao 5e4 Wet is * ’ ¥ ay _l
Remit to address (if different than above): Contact Phone Number
a4, 5 .
yWycn oe i \ RAL A ELO
CLAIM IS MADE WITH UPS FREIGHT ON THE FOLLOWING DESCRIBED SHIPMENT
| Consignee City, State & Zip .
. TW LO PehdQSs ae retvor  elé antl i
Shipper , City, State & Zip |
ate UCR STON. C4eesss Oy. Saas ae

 

DETAILED STATEMENT SHOWING HOW AMOUNT OF CLAIMIS DETERMINED
i WeightPer | Price

 

 

 

 

 

 

Quantity DescripioPat# | __ tem __|_Per'ilem _Extended ta
|
4 | :

| 2 Oeste Lobe Eb IML ort | Hee lbs./s sO
0.00!
= \s $ :
| 0.00
he —j$
oo 8 @ 0.00
E $ 0.00
| | ls 5 0.00

—_— | ~
Total Claimed Amount: $ 9-00)

DOCUMENTS REQUIRED IN SUPPORT OF YOUR CLAIM
4 Original invoice or certified copy showing prices
|.4 Repair bill or certified copy (if repaired) showing material used & labor rate per hour

, a Additional documents (photos, statements, etc.) Do not fax picturas ~ please send separately referencing pro number
{4 Weight of ifem(s) claimed

NOTE:
To expedite the handling of your claim, please include the above mentioned documents as your claim WILL NOT BE

PROCESSED until properly supporied. Retain all damaged goods until the claim Is concluded.

if your claim is in regards to a package that begins with a 1Z tracking number, you cannot use this form. Please visit
ups.com or call 1-800 Pick-UPS for information regarding your small package claim.

Ali claims must be filed no more than 9 months from date of delivery.

CLAIMS FILED AFTER THIS PERIOD WILL NOT BE ACCEPTED

CFU EN rare 2 TB
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 39 of 116 PagelD: 39

Complete Family Dental LLC DAMAGE ASSESSMENT
UNEARTH YOUR SMILE

Dr. Bilal Ainahass

175-8 E. US Highway 20

Chesterton, IN 46304 DATE: 10/10/2018
Phone: 219.728.1820 Fax: 219.728.1840

TO: FOR:

UPS FREIGHT DAMAGE CLAIM
CARGO CLAIMS DEPARTMENT

P.O. BOX 1216

RICHMOND, VA 23218-1216
FAX: 866-580-1944

 

DESCRIPTION SERIAL # WEIGHT VALUE

 

Dental Equipment 2012 E4D Milling Unit 107720 262Ibs 13,500.00

 

 

 

 

 

 

Item was purchased on 09/21/2018 from Dr. Patrick Voung for amount of $13,500.00. Item was then
taken to The UPS Store located at 9212 Fry Road, Cypress, TX 77433. Shipping and packaging was
handled by The UPS Store and I paid a total of $1120.51. I hand delivered this item to The UPS Store
after flying to Texas from Indiana. I have included cost and copies of receipts for flight and travel
expenses. I also have included a breakdown of production and time lost since the medical equipment is
not operable and everyday this is not functioning I lose production.

Flight- SPIRIT $606.38 | Car Rental- $52.24

This machine mills out ceramic dental crowns which is used daily in my office. Due to the machine
arriving in an inoperable state and until this claim is completed ] am unable to mill out dental crowns for
my patients. The item was in operable condition before shipment and arrived damaged and unable to
perform its operations. A ceramic crown per my house fee schedule cost $1312.50 and I lost 8 days of
production so far for a total cost of $10,500.00 I am not including any days past the time that
completed and submitted this claim due to having no way to update this once submitted. The mill unit
will need to be replaced. Total cost of damages, travel expenses, and lost production is $25,779.13.
Please let me know if anything else is required as I am waiting for this claim to be processed in order to
purchase another mil] unit.

TOTAL CLAIM- $25,779.13
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 40 of 116 PagelD: 40

Loss of production due to inability to service our patients.

Complete Family Dental owns a Planmeca Planmill 40 with scanner that allows us to scan,
design, and fabricate crowns and bridges. This allows us to see a patient and be able to eliminate
multiple visits by making and delivering the final product all within the same appointment. We
advertise our ability to produce and deliver crowns within the same day for our patients’
convenience. This ability increases our practices good will and overall satisfaction.

Our milling machine was down for 53 working business days due to the damage by UPS. During
this time, we were unable to mill crowns and had to utilize lab services and additional chair time
for a second visit. Some cases had to be referred out due to a time factor since lab crowns can
take up to 3-4 weeks before we get the final product back. This also means that time and material
is used to fabricate a temporary crown that sits on top of the tooth until the permanent crown
comes in and can be delivered.

Material consists of impression material that we use and send to the lab, material used to
fabricate a temporary crown, and all materials required for room setup. We also have to factor in
chair time since multiple appointments have to be utilized for these patients versus just one visit
with a milling machine. There is very little material costs associated when the milling machine is
operational as we can scan and mill without any additional material other than the Cerec block
for the tooth.

Chair time is at $125/hour with the doctor. Costs in lab bills paid during the time frame the unit
was down is $6,670.67. We incur no Jab costs when we are able to mill out our own crown and
bridges. Office produces a minimum of one Cerec crown per day sometimes multiple crowns at a
price of $1312.50 per crown. Cost in materials is around $20-30.00 per patient per visit. At
$1312.50 a crown for 53 days we have a calculated loss of production of $69,562.50. Total costs
for repairs on the E4D are $11,035.56 and are currently due with Henry Schein.

The settlement amount provided by UPS in the amount of $5,198.00 does not even cover the cost
of repairs alone.

The unit includes the computer with scanner and software, milling unit, and oven to bake the
crowns. These are typically sold together as a package since all are needed to fabricate a crown.
Values depending on number of mills and condition can range from $25,000 to $60,000 for a
used unit.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 41 of 116 PagelD: 41

EXHIBIT E
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 42 of 116 PagelD: 42
10/16/2018 Gmail - MTi INSPECTION REPORT. UPS FREIGHT/417364625/U)19567

Unearth Your Smite <gingivitis.fighters@qmail.com>

MTIINSPECTION REPORT: UPS FREIGHT/417364625/U19567

+ message

MTI Inspection Services <noreply@mitiservices com> Thu. Oct 4, 2018 ai 6.31 AM
To. gingnatis fighters @gmarl cam

Your inspection assignment has been completed with the final report an Pro/Waybill 417364625 being attached to this email, if you are nol seeing images or
text areas it is suggested that you choose the "always trust this domain” or “downinad content from this e-mail address" optian The exact phrasing will vary
depending on your e-mail program.

Tht WSPE HON RP EORT IS NOT A CLAIM 7 ~~ MTUINSPECTION SERVICES OLS NOT PIE PRE COAIM Ul YOU BE HALE Of HAVE
RE BPONSIBILIT 4 TOR SETTLEMENT, Most shipments move subject to the Uniform Straight Bill of Lading as found in the National Motor Freight
Classicatian (NMFC) Tariff 100 sarias Section 2(h) ot the bill of lading provides that claims and supporting dacumentation ara required to be filed with the
camer in wating withm nine (9) manths of the cate of delivery.

Hlesse note Mat Ral bis actog an hahait ot the «amer aod 1s not employed by the carrer As such MTI's handling of the mapection portion of the claims
process !s now conchictad. Further, MT! does not have access to the carner’s claims system. therefore any further queations regarding the status of the
claim should be farwarded directly to the carrier.

Assignment Information:

Company: JP'S FREICHT
Connslgnoe: Bilal Alnahass c-o Complete Family Denial
Location; 17k UWS riled, 20 Cheetertun IN 46304

ProfWaybilt: 417364625
MTi Manager: wage Suet bows
MITI Inspector: Gete pe Sh artless

Ting electronic message and any attached filas contain information intended far ihe exchusive use cf the individual or entity 10 whom itis addressed ang may contain Informaton that
S$ plovivlary privitaged. confidential and/or exempt from dactasure under apolicatia law ff you are not the intended recipiont, you are hereby notfied that any viewing copying

A sclasure of cistnhwton ct this information may be subject to legal restrict on oF sanct-p7 and is stnctly prohibited If you have received (is communication in error, plaase nolify the
sender hy ralurn elactranic ‘nessage ar telephone, and destroy the orginal message w thaul making any copies.

Copynght .) 7078 FH Linspecior Senices Inc All ngnis reserved

al MTi_Report_Toat_417364625_19567. pat
31K

https://mail.gongle com/mail/A/O?ik=OSb05c)7'7 &view=pt&search=ali&permthid=thread-fo.3A 1613394282534 7537528 simpl=msg-f%3A1613990426253 .. 1/4
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 43 of 116 PagelD: 43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G Te SNe ne (as)
<p> INSPECTION REPORT OF LOST OR DAMAGED MERCHANDISE
CARRIER: UPS FREIGHT TERMINAL: South Holland
BILL DATE: 9/27/2018 Exception nated upon delivery? Yes PROVBILL NO; 417364625
CONSIGNEE: Bilal Alnahass c/o Complete Farnily Dental ADDRESS: 175 £ US Highway 20, Chesterton, IN 46304
SHIPPER: UPS Store ORIGIN: Cypress, TX
BILL DESCRIPTION: Dental machinery NO} ; RELEASED RATE/VALUE: N/A
RATE BASIS: Distance: RATE AUTHORITY: Kathy Fontaine
DATE DELIVERED: 10/1/2018 DATE ASSIGNED TONM: 10/1/2018 DATE INSPECTED: 10/3/2018

Is the shipper the manufacturer? No Used equipment
If artides imported or (rans-shipped, have contents been inspected by shipper prior to this movernent? --

Alleged Loss/Damage: Darnage Darrage Type: Detectable

Doss damage to container correspond to darnage to contents? Yes

Corresponding damage indeterminable details:

Package description and condition: Product shipped within double wall comugated fiberboard carton, inner packaging consisting of 1-1/2" sheet Styrofearn at front
and back sides of equipment and bubble pack. Carton which was broken down prior to inspection (item unpacked by delivery driver at time of delivery) is found to shaw
a deep dent or gouge in one side of the container and the inside of the container to show white or gray residue from contact with the equipment held within the
container. The Sheet Styrofoam biodking present shows indentations in the Styrofoam which appear to correspond with the contours or shaped on the machine held
within the container.

Movement of shipment after delivery? None

Location of inspection: Ground level offiac area of the consignee's facility.

| Shipping Container: New Box Corrugated Double Wall

| Box Maker Info:
Dimensions: Indeterminable

 

 

Palletization/Crating: Pallet
Clasures: Stretch Wrap Taped
Markings: Fragile
Inner Packaging: Bubble Pack
Other Sheet Styrofoam
Bag:
Crate;
| Drurre
Number of Artides: Commuadity: Cost of Artides: | Inveice No, Model No, Serial No.
1 Used 25000 (Estimated) | See Below See Below

 

 

 

 

 

 

One piece used dental machinery, item described as D4D Technologies modet E4D Mill, serial number 107720, unit manufactured 9/2012. Machinery is aluminum frames
having sheet steel side panels, formed plastic top panel and drawer face. Precision milling components held within the machine housing. Machine used to form dental
crowns and or caps. Machine though used, is said to have only had approximately 140 uses (items made with madhine).

Inspection of the machine shows the left side panel to be dented and bent inward at the front portion af the panel, The panel has one dent extending from the inside
outward proximate to area at which the panel appears to have come in contact with the internal components of the machinery. The internal frame appears to be bent
inward at the left upper side of the machine. The formed plastic top cover panel has multiple cracks present and is shifted from its original positon and cannot be
pushed back into place. There is two seals which set around the top access door, one is loose and the other distadges. The acasss door will not open. The lower front
drawer 1s wedged shut and cannot be opened, Per the consignee, the machinery does power but shows no ather obvious functional capability when powered. It cannot be
determined through visual inspection what extend of internal component damage is present.

Other components delivered as part of this shipment were undamaged.

Portions of the photos attached were pravided by the consignee and taken at the time of delivery with the delivery driver present. Consignee has additional images
taken of equipment prior to shipping when he personally delivered the item to the UPS Store for packaging and shipping.

Consignee advises that na determination with regard to the disposition of the article(s} has been made at this time.

CONSIGNEE: Bilal Alnahass - gingivitis fighters@gmail.com
INSPECTOR: Momcilovic, George - chicago@mtiservices.cnxn - (219) 689-7601
THIS INSPECTION REPORT IS NOT A CLAIM, GOODS MLIST BE RETAINED PENDING CARRIER DISPOSTION

Thosqao ayestuuehs hy bet sel adivodageobel of teewory Bteditem ioprfomiteinpection Hoses, terenrt breed tottefdlvze stalin his jardunersmod thet qm
ira Sea a subject aR tp rae byal perbes thet nether MT or ary rests thevent valley

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 44 of 116 PagelD: 44

EXHIBIT F
a dehe Case 1:19-cv-20524-NLH-JS Documesiial-UPSegichL 20419 Page 45 of 116 PagelD: 45

[ sa | ormali Unearth Your Smile <ginglvitls.fighters@gmall.com>
UPS Freight Claim

2 messages

The UPS Store #6800 <store$800@theupsstore.com> Fri, Mar 22, 2019 at 9:42 AM

To: "gingivitis fighters@gmail.com’ <gingivitis.figmters@gmail.cam>
Hello Mr, Arch,
On the 11th of March, | received this email from UPS Freight:

“T have reviewed the claim again with management. The claim was paid in the amount of $2,700 which was less deprecation value of 80% based an
age of the item which had been purchased and/or used for 8 years, based on the invoice value of item.

However, in an effort to remain fair as possible we are willing to offer an additional of $2,498.00; total of 2 payment in the a total ammount of
$5,198.00. This would be approximately half of the repair cost but would also be more than the desperation valued amount.

Attached is a Settlement & Release form for a total of $5,198.00, please have the UPS Store Representative sign the Settlement & Release for
accepting total payments of $5,198.00. Upon return of the signed release form we will issue the 2nd payment amount of $2,498.00."

After reading their absurd email, | immediately emailed my area rep and the highest contact | have. They contacted UPS Freight and tried to fight this email
to get a larger settlement and to figure out how they're coming up with the ridiculous depreciation value. UPS Freight basically ignored them and said that it
was under their discretion on how they calculated the depreciation. When my rep asked to see the documents on how they base their calculations, they got

very hastile him.
This is the email | received from my area rep yesterday:

“Per our phone conversation, Area Office has exhausted all options in negotiating a higher payout fram UPS Freight.
As we discussed, you should definitely present the customer with UPSF's offer for his cansideration.
\'m sorry we couldn’t have been further help in this matter."

i currently have the check for $2700 in my possession and have not emailed UPS Freight back on a final decision. How would yau like to move forward with
this?

Regards,
Taha

the UPS Shae ti6Raa
1 ata Fle te teal
5
yyesa, 1X7 PENG
fel lh aqh o6u0
fax alrrgh O80;

Unearth Your Smile <gingivitis.fighters@gmall.com> Mon, Mar 25, 2018 at 11:19 AM
To: The UPS Store #6800 <storeS800@theupsstore.cam>

Good moming] | will be in touch with you by the end of the week with how we want to proceed.

Joseph A. Arch Tr.

Corporate Manager

Complete Family Dental LLC.

PHONE: 219.728.1820 FAX: 219.728.1840
unearthyoursmile.com

= Complete Family
Penta

On Fri, Mar 22, 2019 at 9:42 AM The UPS Store #6800 Seah hOUuaherpoolie: (can> wrote,
Hello Mr. Arch,

On the 11th of March, | received this email from UPS Freight:

"I have reviewed the claim again with management. The claim was paid in the amount of $2,700 which was less deprecation value of 80% based on
age of the item which had been purchased and/or used for 8 years, based on the invoice value of item.

However, In an effort to remain fair as passible we are willing to offer an additional of $2,498.00; totat of 2 payment in the a total amount of
$5,198.00. Thts would be approximately half of the repair cost but would also be more than the desperation valued amount.

https://mail.google.com/mail/u/0?7ik=05b05c97f7 &view=pt&search=all&permthid=thread-f%3A1 628717201053775625&dsqt=1&simpl=msg-f~%3A16287... 1/2
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 46 of 116 PagelD: 46

EXHIBIT G
 

2019 UPS? Taritt/ Terms
and Conditions of
Service — United States

Effective July 8, 2019
 
 

Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 48 of 116 PagelD: 48

ups.com

 

Effective July 8, 2019 (unless otherwise noted)

UPS? Tariff/Terms and Conditions of Service — United States

TABLE OF CONTENTS

1, Introduction ......... 0.0... cceeceeceee cee eeeesenaeeeeees 4 13. ZIP Code/Postat Code Information................... 13
2. Definitions Used..............0006.0ccc0ceeccccueeeuseeee 4 14. P.O. Boxes... 0c cece ec anne res eeeees 14
3. Commodities Handled 15. UPS Customer Center and
and Restrictions on Service...............s.ceceeeceees 5 UPS Worldwide Express Freight® Center............. 44
3.1 tems NotAccepted for Transportation ..............- 2 16. Third-Party Retaller .........00..cc0ccccccceeeeesecee 14
i Tae that eee : 17. UPS Access Point® Locations ......................... 14
arron Ne YAW. so seereresceceeseeseseesecsnensces 121 Ship to a UPS Access Point Location Service......... 14
3.4 Alcoholic Beverages................-.0cceeeeeeeeeeeee 7
3.5 Marijuana and Hemp ........0...00ceseeevseeeseevees Z 18. Pickup Services -Scheduted .......... eee 14
5.6 Biological Materials .......... 00.0... cseneeeereteeeeee 7 19. UPS On-Call Pickup® Service ..................:00008. 15
3,7 Firearms and AMMUNITION ........... ccc eceeceewees Z 20. Saturday Atr Processing Fee; Satu rday Export
BZA Firearms 00.0... cece cece c ses es een eeweaennenes Z Processing Fee; Saturday Stop Charge ............... 15
3.22 AMMUNILON «2.00... eeeeeeeereeeteneeetesees £ 24. Drop Shipment ....000....cceccccccceecceececeeeeee 15
5.8 Food Transport;
Assumption of Legal Responsibility ...........e.0+0.. 8 22. Delivery........ 0... ccccccecreeceeseceneetesereeaenase 16
3,9 Hazardous Materials Service ............ccseeecesees 8 23. Divect Delivery Only Surcharge. ...................... 16
BAO DIY ICC... cect cece eeeneeeeeeer ee enetaueweneuaes 9 24. Residential Surcharge ......................00022c00s, 16
3.11 Limited Quantity/ORM-D Packages ...............-. 2 25. Delivery Area Surcharge ..............-.cccsececcee-e- 16
3.12 Hazardous Waste, Mercury, .
and Mercury-Containing Waste ............c+sec2-+- 9 26. Delivery Attempts; UPS Access Point® Locations .. ...16
BAB Live Amimals............0..ccesccccecevescseuceerece 9 27. Hold for Pickup and Hold at Location Services....... 16
3.14 Perishable Commodities ween e eevee re rsbbveeedeadens, 10 28. Shipper Release 5. Sch -EERERE). ScGGEREnEyserei: »RToRrSer 16
S15 Pharmaceutcals..n ene. crens pease! 10-29. UPScarbon neutral ..........00.--cceccseseeee, ceed
3.16 Portable Electronic Devices ...............c0e0seee- 10
3.7 Tobacco Products. ...<<---ceccccccececeeeoececeees 10 30. UPS Delivery Intercept® Service..............0.2...-. 16
4. Provisions for Export and Customs Clearance 31. Delivery Change Requests.....................2.0.005 oF
of International Shipments.........................4. 10 32. Correction of Addresses....................0..00 00008 17
4.1 Electronic Export Information.................,000 06 11 33. Saturday Dellvery...........0...0-cccccceccceeeseceeee W
: ifi Origin... 0... ee cece keene esse eee eee eee
4.2 Certificate of rem. ; il 34. Delivery Confirmation Services ...................... 18
4.3 UPS Paperless® Invoice Service......... 2... cece scene di : : :
; : 34.1 Delivery Confirmation (domestic only)............. 18
4.4 Pre-Release Notification for Import Shipments. ....... 12 . ee ;
45 Record-Keepin = 34.2 Delivery Confirmation Signature Required
: PING «vwnsee cane seenscenaven esses vase de (domestic and international),.................000-4 18
5. UPS Import Control® Service ........... eee 12 34.3 Delivery Confirmation Adult Signature Required
6. Right ofinspection ...................c:ccecscee ceases 12 (domestic and international),............0......02. 18
7. Refusal of Service....... 00. .c.cc cece cecsecceeeseceeee 42 35. UPS Next Day Air® Early
Verbal Confirmation of Delivery ..................... 18
8. Packaging...............0-.0.2ceeeecnee sen eeeeeeeeeeae 12
36. Proof of Delivery (P.0.D.)...............0.0.00..00, 18
9. Use of UPS-Provided Materials and Services, ........ B
37. Tracking/Tracing and Refund Request Charge ....... 18
10. Use oF UPS Accounts............0., 0.0. cee ccs eee neces 3
38. Special Handling of Undellverable Shipments;
11. Use of UPS Electronic Information Systems.......... 43 Refused Shipments Returned ........................ 18
12. Timely Upload of PLD; Missing PLD Fee.............. 13

12.1 Use of PLD Obtained Email Addresses
and Telephone Numbers. ..............cc0:ccaeeeee 13
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 49 of 116 PagelD: 49

UPS? Tariff/Terms and Conditions of Service — United States

TABLE OF CONTENTS (continued)

39, C.O.D.Service........ 0... cece cee eceseeeesenereeenees 18
39.1 Preparation and Listing of C.0.D. Packages .......... 15
39.2 Responsibility for CO.Ds .............ccccce eee eee 19
39.3 Consignee's Checks in PaymentofC.O.Ds..........49
39.4 CO.D, Package of $10,000 or More............22565 I
39.5 Acceptance of Personal Check.........c:cessee reese 19
39.6 C.0.D. Remittance Verification ............:sse0e00 19
39.7 Restrictions .............ccccsceeeeernceceeesereeer 19
39.8 Charges for C.0.D. Collections. .............:00000 8. 19
39.9 Remittance of C.O.0.5.......2. cocks eeenveeeenes 19

40. UPS Returns? Services ...... 0... . eee eeceeee eens 20

41. UPS Rates ..0... cece cece ce eceneeneeearnerener 20
41.1 Daily Rates and Retail Rates.................0020004 20
A412 Letter Rates 0.0... cece ence eee ener entecewees, 20
41,3 Pak RAt@S... 0.0... eee eee ene ere cece ee eens 20
41.4 UPS 10 KG Box and UPS 25 KG Box Rates............ 21
41.5 Private Express Statutes ...........0...ecceee eee ae 21
41.6 Rates for Large Packages;

Large Package Surcharge.............0.cccsecee eee 21
41.7 Over Maximum Limits Charge..............00.0..0>, 24
41.8 Additional Handling Charge. ................ec0 eee 21
41.9 Oversize Pallet Handling Surcharge.............0+06 21

42, Peak Surcharges ............:..0c. cc ccsseeeseesseren es 21

43, FuelSurcharges.................ccceeev eee eeee erence 21

44, Manual Processing Charges .................0...-2065 21

45. Third Party Billing Service ..................cc..ceee ee 21

46. Billing Options for Domestic Shipments............. 22

47. Billing Options for international Shipments....... . . 22

AB. Bill My Account... oo... cc eee ececen eee en ees 22

49. Disbursement Fee ............ 2.2... c cece cece ee eee 22

50. Currency Conversion Rate....................000000. 22

51. Missing/Invalid Account Number or Refusal Fee .....22

52. Shipping Charge Corrections; AuditFee.............. 22

53. Payment of Charges ...-....0..... cece eeceeee eee eees 22
53.1 Invoice Adjustment........ 0.0.0.0... eee eeeeeee ees 23
53.2 Alternative Payment Plans...............ccceesevee 23

53.3 Late Payment Fea, ........-..cscececeeeeceeeereees 24

 

54. UPS Service Guarantee ...........00..0000.. eee 25
54.1 Conditions ................cccccceascccnseeucueveen 25
BAZ EMCWUSIONS. ....0... 0.00 sev ceveeceeerevessceesacurn 26

55. Calms and Legal Actions:
ladividuat Binding Arbitration of Claims............. 26

55.1 Making Claims for Loss or Damage to Property.....28
55.2 Acknowledgment of Claims for Loss

or Damage to Property .............. ccc cs seee eens 28
55.3 Time Limit for Notice and Filing of Claims
for Loss or Damage to Property.................08. 28
554 Investigation of Claims for Loss
or Damage to Property ..........2.....00-ceecasene 28
55.5 Salvage... cece ce cee ecececeeseeeeeeueeerees 23
55.6 Disposition of Ciaims for Loss
or Damage to Property .................0cececcceee 29
56. Responsfbllity for Loss or Damage ................... 23
56.1 Maximum Declared Values. .............. 2020.00 29
56.2 Liability Limits...............0..cccccsecseeseereees 30
56.3 Exclusions from Liability.............0..0c...e.00e 30
57. Data Handling. .................0.00000 0 2c ce ee cee ee enes 31
58. Incorporation of Documents; Waiver;
Future Changes ..............cccccececcuucesscvneeues 32
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 50 of 116 PagelD: 50

 

UPS® Tariff/Terms and Conditions of Service — United States

1, Introduction

The following contains the general terms
and conditions of contract under which
United Parcel Service (“UPS”) is engaged in
the transportation of Package shipments
itself and jointly through interchange with
its affiliates via the services described below.

The UPS Tariff/Terms and Conditions of
Service (“Terms”) are effective on the date
set forth above and are subject to change
without prior notice. The Terms are pub-
lished periodically in printed form in

the UPS Rate and Service Guide ("Service
Guide") and electronically on the UPS
website (ups.com). The most current and
controlling version of the Terms is pub-

lished at wiviw.ups.com/terms. In tendering
a Shipment for service, the Shipper agrees

that the version of the Terms and the appli-
cable Service Guide in effect at the time of
shipping will apply to the Shipment and
its transportation. The Terms apply to the
following services:!

— UPS Air Services
- UPS Hundredweight Service’ Air Services
— UPS 3 Day Select”

— UPS Hundredweight Service’ UPS 3
Day Select"

~ UPS* Ground

~ UPS* Ground with Freight Pricing

~ UPS Hundredweight Service’ Ground
— UPS Returns? Services

“UPS Air Services” includes:

~ UPS Next Day Air’ Early

- UPS Next Day Air”

~ UPS Next Day Air Saver”

— UPS 2nd Day Air A.M.

~ UPS 2nd Day Air*

“UPS Hundredweight Air Services”
includes:

— UPS Hundredweight Service* UPS Next
Day Air®

‘The Third Party Billing Service fee described in
Section 45 appiles to all UPS services worldwide,
regardiess of origin or destination.

*Refer to www.ups.com/holidays for service Hmita-
ilons during the holiday season.

Note: Visit ups.com for guarantee detalls, service

availability, delivery time commitments or to
request a pickup.

~ UPS Hundredweight Service® UPS Next
Day Air Saver*

— UPS Hundredweight Service® UPS 2nd
Day Air’ A.M,

— UPS Hundredweight Service* UPS 2nd
Day Air®

The Terms apply to the following interna-
tional services;

— UPS Worldwide Express Plus“

— UPS Worldwide Express NA1°

—UPS Worldwide Express”

— UPS Worldwide Express Freight” Midday
— UPS Worldwide Express Freight?

— UPS Worldwide Saver®

~ UPS Worldwide Expedited*

— UPS 3 Day Select" fram Canada

— UPS® Standard services

“UPS Worldwide Express Freight Service"
includes:

— UPS Worldwide Express Freight Midday
— UPS Worldwide Express Freight

2. Definitions Used

- “Alaska and Hawaii Rates” refer to the
effective UPS Rates for Shipments origi-
nating in Alaska and Hawaii published
in the effective Service Guide for Alaska
and Hawaii, or Retail Rates established
by UPS for the service selected by the
Shipper that apply to the Shipper and the
Package, and are in effect at the time of
shipping, plus any additional charges or
rates for nonstandard service, additional
or nonstandard usage, and any other
additional charges referenced within
the Terms or the Service Guide, or those
applicable additional rates set out in any
customized contracts.

~ “Business day” means Monday
through Friday except the following
holidays: New Year's Day, Memorial
Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day
(December 25), and New Year's Eve

- “Charges” means all applicable trans-
portation and other charges including,
but not limited to, all applicable acces-
sorial charges, brokerage service fees,
surcharges, additional handling charges
and late payment fees. Any such Charges,
including but not limited to any sur-
charges, are not intended solely to cover
the cost of providing service and may
result in profit to UPS,

~ “Claimant” means any person asserting
any claim in any forum for legal or equi-
table relief—including, but not limited to,
any claim for damages, refunds, credits,
injunctive relief, and declaratory relief —
arising out of or related to the provision
of services by UPS.

—“C.O.D.” means for at] purposes Collect
on Delivery.

~ “Commercial” refers to any address that
is not Residential.

~ “Daily Rates” and “Retail Rates” refer
to the effective UPS Rates for Shipments
originating in the 48 contiguous United
States established by UPS for the service
selected by the Shipper that apply to the
Shipper and the Package, and are in effect
at the time of shipping, plus any addi-
tional charges or rates for nonstandard
service, or additional or nonstandard
usage, and any other additional charges
referenced within the Terms or the
Service Guide, or those applicable
additional rates set out in any custom-
ized contracts, Effective December 28,
2015, “Daily Rates” is deemed to mean
“Standard List Rates.”

—“Delivery” shall be deemed to include,
but not be limited ta any of the follow-
ing: (1) delivery to the Consignee or
the Consignee’s actual or apparent
agent or representative, or pursuant to
Consignee's instructions, (2) delivery to
the address or location specified in the
UPS Shipping System or, co any person
present at such address, (3) delivery to
an alternate address or location, includ-
ing to a UPS Access Point” location, (4)
delivery in accordance with trade custom
or usage, (5) delivery pursuant to UPS's
driver release procedures, (6) delivery
Pursiiant to UPS's Shipper Release proce-
dures, or (7) delivery otherwise permit-
ted under the Terms.

~“Drop Shipment” means any Shipment
tendered pursuant to a written agree-
ment or prior arrangement between UPS
and a specific Shipper that permits the
Shipper to tender quantities of individual
Packages directly to UPS at a UPS pre-
approved designated location.

— “Letter Rates” refers to the UPS Rates
applicable to single package Shipments
using UPS Express® Envelope or UPS°
Letter packaging containing correspon-
dence, urgent documents, or electronic
media, with an actual weight of eight
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 51 of 116 PagelD: 51

 

UPS? Tariff/Terms and Conditions of Service — United States

(8) ounces or less. ("UPS Express”
Envelope" and “UPS Letter” may be
referred to interchangeably.)

- “Package” means any container and its
contents, and includes a UPS Express®
Envelope, as well as any article that may
be handled without packaging if the han-
dling thereof can be accomplished in a
reasonably safe and practicable manner,

-“Perishable Commodity” refers toa
perishable commodity or a commodity
requiring protection from heat or

cold, including, but not limited to, live
animals, foods, dry ice, flowers, biologi-
cal materials.

-“Receiver” or “Consignee” refers to
the purty to whom the Shipment is
being sent.

—“Restdential” refers to an address that
isa home, including, but not limited to,
a business operating out ofa home, If
an address can be construed as either
Residential or Commercial, then it will
be considered Residential.

—“Shipment” means one or more Packages,
or one or more pallets in a UPS Worldwide
Express Freight" Service, shipped under

a single Source Document or UPS Auto-
mated Shipping System entry to one
Receiver.

-“Shipper” refers to the party helding the
UPS account used to process and tender
a Shipment to UPS or, ifna account was
used for the Shipment, then the party
that contracted with UPS for the Ship-
ment. The term Shipper does not include,
for example, a party to whom a Shipment
was Third Party or collect billed, the
party who drops off a UPS Returns*
Services package, or a party that uses
another party's account for a Shipment.

-“Third Party” means any party that
is not che Shipper or Receiver/Consignee.

"Third-Party Retailers” means loca-
tions of The UPS Store* centers, UPS
Authorized Shipping Outlet locations,
and UPS Alliance Locations (located
within Staples* retail locations). UPS may
designate certain Third-Party Retailers as
UPS Access Point* locations, as that term
is defined below, but all terms and condi-
tions applicable to Third-Party Retailers
set forth herein shall continue to apply,
regardless of such designation.

—A“UPS Access Point™ location is an

independently owned and operated busi-
ness ar a location (including a UPS Access
Point” locker} designated as a UPS Access
Point location by UPS where a Consignee
or ather recipient may, where available,
receive a Package Delivery. Where avail-
able, Packages processed for shipment
prior to tender using a UPS Shipping
System may be tendered to a UPS Access
Point* location. Hours of operation and
availability of staffing vary by location.

-“UPS® Automated Shipping System,”

“Source Document’ and “PLD Upload.”
Source Document means a shipping
document provided by UPS for the pur-
pose of tendering a Shipment to UPS for
transportation. UPS Automated Shipping
System means WorldShip* technology,
UPS CampusShip* technology, ups.com
shipping (also referred to as online
shipping), UPS marketplace shipping,
UPS" Developer Kit, iShip* technology,
UPS Host Access, UPS Mobile™ shipping
apps, or an approved UPS Ready* solu-
tion that meets UPS requirements at
the time of Shipment. PLD Upload
means the transmission to UPS of Pact
age manifest information, including
without limitation, by Host Manifest
Upload and Electronic Manifest Tool,
The term “UPS Automated Shipping
System,” “Source Document” and “PLD
Upload,” individually or collectively,
are sometimes referred to by the term
“UPS Shipping System.”

—“UPS Customer Center” means a UPS

facility where Shippers may tender
Packages to UPS for transportation,
and a Consignee or other recipient may
teceive a Package Delivery.

-“UPS Rates” refers collectively to Daily

Rates (which are inclusive of Standard
List Rates), Retail Rates, Alaska and
Hawaii Rates, Letter Rates, Pak Rates, and
UPS 10 KG Box and UPS 25 KG Box Rates.

-“UPS Returns® Services” refers collec-

tively to UPS Authorized Return’, Print
Return Label, Electronic Return Label,
and Print and Mail Return Label, 1 UPS
Pickup Attempt, 3 UPS Pickup Attempts,
UPS Returns* on the Web, and UPS
Returns* Exchange.

—“UPS Smart Label” tag as defined here

and described in the UPS Guide to Labeling

includes but is not limited to the MAXI-
CODE, postal code bar cade, current UPS
Routing Code, appropriate UPS service
level icon, and UPS 12Z tracking number
barcode.

—“UPS Worldwide Express Freight®
Center” means a UPS facility where
Shippers may tender UPS Worldwide
Express Freight” Service pallets to UPS
for transportation, and a Consignee or
other recipient may receive pallets.

3, Commodities Handted

and Restrictions on Service

UPS holds itself ont to transport general
commodities, as usually defined, subject
to the following restrictions,

The Shipper agrees to indemnify, defend,
and hold harmless UPS and its affiliated
companies, their officers, directors,
employees, agents from ali claims, demands,
expenses, liabilities, causes of action,
enforcement procedures, and suits of any
kind of nature brought arising from or
relating to a Shipment in violation of appti-
cable law or regulation, or of these Terms.

3.1 Items Not Accepted for Transportation
No service shall be rendered in the trans-
portation of any of the prohibited articles
listed in the applicable Service Guide or
the Terms.

UPS does not accept for transportation,
and Shippers are prohibited from shipping:

- Articles of unusual value, which shall be
deemed to include, but are not limited to:
® Any Package with an actual value of

more than $50,000, except that the
actual value of Packages declared

in accordance with the Enhanced
Maximum Declared Value provisions
of Section 56.1 (“Maximum Declared
Values”) cannot exceed $70,000;

® Any pallet with an actual value of more
than $100,000;

® Coins, cash, currency, bonds, postage
stamps, money orders, and negotiable
instruments (such as drafts, bills of
exchange, or promissory notes, but
excluding checks);

® Any article that contains more than
50 percent by weight of gaid or plati-
num, or any combination thereof in
raw form including, but not limited to,
bullion, bars, or scraps of these metals,
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 52 of 116 PagelD: 52

 

UPS® Tariff/Terms and Conditions of Service — United States

~ Hazardous waste, defined as a solid
waste that meets any of the criteria of the
hazardous waste as described in 40 C.ER.
§ 261.3;

~- Human remains, fetal remains, human
body parts, human embryos, ot compo-
nents thereof;

~Common fireworks;

— Replica or inert explosives or weapons
that bear an appearance to actual explo-
sives or weapons (except as a contractual
service);

— Packages containing marijuana, as
defined in 21 U.S.C. § 802(16), includ-
ing marijuana intended for medicinal
use, and Packages containing Hemp, as
defined in 7 U.S.C. § 16390, when in plant
form;

—Packages using the same shipping label
and tracking number as any other
Package or a shipping label altered
without UPS's express authorization.
Ifany suck Package is found in the UPS
system, each such Package is subject to
charge and UPS will apply Charges in its
sole and unlimited discretion.

— Packages with an actual weight of more
than 150 pounds, or Packages that when
measured to determine the billable
weight exceed 108 inches in length, or
exceed a total of 165 inches in length plus
girth {(2 x width) + {2 x height)] com-
bined. If found in the UPS system, they
are subject to one or more of the follow-
ing additional charges: Over Maximum
Weight, Over Maximum Length, or Over
Maximum Size. Such charges apply in
addition to all other applicable Charges
including, but not timited to, a Large
Package Surcharge. UPS reserves the right
in its sole and unlimited discretion to
return such Packages to the Shipper at
Shipper’s expense;

- Without prior approval by UPS, UPS
Worldwide Express Freight* Service
paliets that exceed maximum size or
weight restrictions (which vary by origin
und destination) as set forth at ittps.//

ae. S.C i
pdf Such pallets are subject to an
Oversize Pallet Handling Surcharge.

- Shipments tendered (including pre-
processed drop offs) to a Third-Party
Retailer or UPS Access Point” location
containing any hazardous materials

requiring shipping papers, firearms, or
ammunition. These prohibitions also
apply to shipments delivered co a Third-
Party Retailer or UPS Access Point loca-
tion, except for ammunition that satisfies
all requirements for the shipment of
ammunition set forth in Section 5.6.2
(‘Ammunition’), including qualifying

for the exception for Limited Quantity/
ORM-D packages;

~ UPS Returns? Services Shipments con-
taining hazardous materials (except
for Limited Quantity/Other Regulated
Materials Shipments (*ORM-D") Ground
Packages, as set forth below), or firearms,
or requiring Delivery Confirmation
Services; and

— Any other items prohibited by the Service
Guide, or on the ups.com website,

Shippers are prohibited from shipping
and UPS will not accept for transportation
Shipments containing articles that UPS is
not authorized to accept or that UPS states
in the Terms that it will not accept, includ-
ing when such Shipments are tendered for
transportation at UPS Customer Centers,
UPS Worldwide Express Freight” Centers,
UPS Access Point” lecations, or any Third-
Party Retailer.

UPS reserves the right, but is not required,
to return to the Shipper any Shipment
containing a prohibited article. Such return
will be made solely at the Shipper’s risk and
expense. UPS also reserves the right in its
sole and unlimited discretion to dispose ofa
prohibited article found in the UPS system.

3.2 Maximum Values
UPS does not accept for service Packages
with values as set forth below:

- Any Package with an actual value of more
than $50,000, or $70,000 for Packages
declared in accordance with the Enhanced
Maximum Declared Value provisions of
Section 56,1 (‘Maximum Declared Values”);

— Packages with a value of $1,000 or more
shipped via a Third-Party Retailer or
UPS Access Point? location (including a
UPS Access Point® locker) if such Packages
were processed for shipment using a UPS
Shipping System prior to drop off atthe
Third-Party Retailer or UPS Access Point”
location or billed using Bill My Account;

— Packages processed for shipment prior
to tender using a UPS Shipping System
and tendered to a UPS driver or UPS

Customer Center with a value of more
than $1,000, unless a UPS high-value
shipment summary is obtained by the
Shipper or person tendering che Package
and signed by the driver or UPS Customer
Center representative upon tender of

the Package;

- Packages shipped or delivered to a UPS
Access Point® location with a value of
$5,000 or more;

— Domestic Packages with a value of more
than $1,000 recurned via Print Return
Label, Print and Mail Return Label,
Electronic Return Label, or 1 UPS Pickup
Attempt Return Services;

—International Shipments with a value of
more than $1,000 per Package or pallet
returned via UPS Princ Return Label,
UPS Print and Mai) Return Label,
Electronic Return Label, 1 UPS Pickup
Attempt, or 3 UPS Pickup Attempts
Return Services (including via UPS
Returns” on the Web) unless a UPS high-
value shipment summary is obtained
by the Shipper or person tendering the
Shipment and signed by the driver or
UPS Customer Center representative
upon tender of the Shipment;

~ International UPS Import Control*
Shipments with a value of more than
$1,000 per Package or pallet unless a
UPS high-value shipment summary is
obtained by the Shipper or person ten-
dering the Shipment and signed by the
driver or UPS Customer Center represen-
tative upon tender of the Shipment;

— Packages with a value of more than $500
shipped via a UPS Drop Box;

— Prepaid Letters with a value of more
than $100;

- Packages with a value of more than $999
when Shipper Release is selected;

— Packages with a C.O.D, amount in excess
of $500 shipped via a UPS Drop Box;

— UPS Warldwide Express Freight® Service
Shipments having a value of more than
$100,000 per pallet.

3.3 Prohibited by Law

No service shall be rendered by UPS in
the transportation of any Shipment that
is prohibited by applicable law or regula-
tion of any federal, state, provincial, or
local government in the origin or destina-
tion country. Itis the responsibility of
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 53 of 116 PagelD: 53

PS Tarifl/Terms and Conditions of'S

Gal Sheptectatejoqaua

 

UPS? Tariff/Terms and Conditions of Service — United States

the Shipper to ensure that a Shipment
tendered to UPS, and any UPS Shipping
System entry that the Shipper prepares for
that Shipment, does not violate any federal,
state, provincial, or local Jaws or regula-
tions applicable to the Shipment.

3.4 Alcoholic Beverages

Packages containing aicoholic beverages
(wine, beer, or spirits) are accepted for
transportation enly as a contractual
service and only from Shippers who are
licensed and authorized under applicable
laws to ship alcoholic beverages. To receive
service for Packages containing alcoholic
beverages, the Shipper must enter into

an approved UPS agreement for the
transportation of wine, beer, or spirits,

as applicable, For all Packages containing
alcoholic beverages, the Shipper must use
Delivery Confirmation Adult Signature
Required service requesting-an adult signa-
ture for each Package containing alcohotic
beverages, and must affix a special UPS
alcoholic beverages label to each Package.
Except for UPS Delivery Intercept” requests,
requests to reroute Packages containing
alcoholic beverages are not available
(including, but not limited to, Delivery
Change Requests and UPS My Choice*
requests). For al! U.S. inbound import
Shipments containing alcohalic beverages,
the Receiver must be licensed and autho-
rized to receive the alcoholic beverages.
UPS does not accept Packages containing
spirits for Delivery to a consumer, It is the
responsibility of the Shipper to ensure that
a Package tendered to UPS does not violate
any federal, state, or local Jaws or regula-
tions applicable to the Package.

UPS reserves the right to dispose of any
alcoholic beverages tendered for ship-
ment which Shippers are prohibited from
shipping, which UPS is not authorized ta
accept, which UPS states that it will not
accept, or which UPS has a right to refuse,
UPS reserves the right to discontinue
service to any Shipper for, among other
reasons, tendering a Package containing
alcoholic beverages that does not comply
with all applicable laws or the Terms.

3,5 Marijuana and Hemp

Shipment of Marijuana, as defined in 21
U.S.C. § 802(16). is prohibited under any
circumstances. Shipment of Hemp, as
defined in section 297A of the Agricultural
Marketing Act of 1946, is also prohibited
when in plant form (including parts of

the plant, except as set forth in 21 U.S.C. §
802(16){B)(ii)}). Products made from Hemp

{including cannabidiol) are accepted for
shipment only as permitted by state and
federal law, including compliance with
the Food, Drug & Cosmetic Act, 21 U.S.C.

§ 321, et seq. Shippers are prohibited
from shipping Hemp products except as
allowed under all applicable law, and itis
the responsibility of the Shipper to ensure
compliance with all such laws.

UPS reserves the right to dispose of any
shipment containing Marijuana, Hemp,
or Hemp products tendered for shipment
which Shippers are prohibited from
shipping, which UPS is not authorized to
accept, which UPS states that ie will not
accept, or which UPS has a right to refuse,
UPS reserves the right to discontinue
service to any Shipper for, among other
reasons, tendering a Package containing
Marijuana, Hemp, or Hemp products that
do not comply with ail applicable laws or
the Terms. See ups.com/hemp for additional
information.

3.6 Biological Materials

UPS accepts Packages containing “Biological
Substance, Category B” as defined in 49
C.ER. § 173.134, which are prepared in
accordance wich all aspects of 49 C.F.R.

§ 173.199,

Transportation of other biological materials
is limited, must be prearranged, and will
only be provided under the following
conditions: the Shipper has received prior
written authorization from UPS for the
specific Package tendered; and the Shipper
requests service in accordance with the
conditions set forth in the written authori-
zation from UPS for the Package tendered.
Any Package containing biological materials
shall be considered a Perishable Commodity.

3.7 Firearms and Ammunition

UPS accepts Packages containing firearms
orammunition only pursuant to the
following limitations.

3.7.1 Firearms

UPS accepts Packages containing firearms
(as defined by Title 18, Chapter 44, and
Title 26, Chapter 53 of the United States
Code) only (a) between licensed importers,
licensed manufacturers, licensed dealers,
and licensed collectors {as defined in Title
18, Chapter 44 of the United Scates Code),
and government agencies; and (b) where
not otherwise prohibited by federal, state,
or local law from (i) an individual toa
licensed importer, licensed manufacturer,
licensed dealer or licensed collector; and
(ii) from a licensed importer, licensed

manufacturer, licensed dealer, or licensed
collector to an individual, The Shipper
shall comply with and shall ensure that
each Shipment containing firearms complies
with all federal, state, and lacal laws
applicable to the Shipper, recipient, and
Package, including, without limitation,

age restrictions,

— The Shipper must use Delivery
Confirmation Adult Signature Required
service for each Package containing a
firearm (including handguns). UPS, in
its sole and unlimited discretion, may
require the Shipper to select a UPS
Next Day Air® delivery service for any
Package containing a firearm. Handguns
{as defined by 18 U.S.C. § 921) will be
accepted for transportation only viaa
UPS Next Day Air delivery service.

- Firearms (including handguns) are
accepted for transportation only via
Scheduled Pickup Service or at a UPS
Customer Center. Firearms (including
handguns) are not accepted for transper-
tation via UPS Drop Boxes or in response
to a request for UPS On-Call Pickup*
service, and are not eljgible for Delivery
Change Requests (including, but not
limited to, requests to hold for pickup)
or UPS My Choice* requests, or drop-off
or pickup at UPS Access Point* locations
or Third-Party Retailers. UPS Returns?”
Services are not available for Packages
containing firearms.

- Firearm parts, which do not constitute
firearms as defined under federal law
(including without limitation Title 18,
Chapter 44, and Title 26, Chapter 53 of
the United States Code), and which other-
wise comply with federal, state, and local
Jaw, will be accepted for transportation.

— Firearms (including handguns) and fire-
arm parts are not accepted for shipment
internationally, Replicas or simutated
firearms are not accepted for shipment
internationally except as a contractual
service.

See wui.ups.com/content/us/en/resources/
ship/packagi ideli F; html

or contact UPS for more information.

3.7.2 Ammunition

UPS accepts ammunition for transporta-
tion where such ammunition constitutes
“cartridges, smal! arms,” as defined in 49
C.ER. § 173.59. The Shipper shall comply
with and shall ensure that each Shipment
containing ammunition complies with all
federal, state, and local laws applicable to
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 54 of 116 PagelID: 54

 

UPS® Tariff/Terms and Conditions of Service — United States

the Shipper, recipient, and Package, includ-
ing, without limitation, age restrictions.

— Ammunition will be transported only
when packaged and labeled in compli-
ance with 49 C.RR. § 172 (Hazardous
Materials), and must be shipped in accor-
danice with the UPS Guide for Shipping
Ground and Air Hazardous Materials.
Ammunition may not be shipped in the
same package as a firearm.

~To meet the exception for Limited
Quantity/ORM-D, ammunition can be
shipped via UPS Ground only within
the 48 contiguous United States or UPS
Ground [ntra-Oahu and Intra-Alaska, All
other allowable ammunition Shipments
are accepted only on a contractual basis,
and must be prepared under the rules for
a fully regulated hazardous material. See
further details in Section 3,11 (“Limited
Quantity/ORM-D Packages”).

— Ammunition is not accepted for ship-
ment internationally.

See wwww.ups.com/content/us/en/
resources/ship/packaging/guidelines/
firearms.htin! or contact UPS for more
information.

3.8 Food Transport; Assumption.

of Legal Responsibility

Shipments containing “food,” as defined

in section 201(f) of the Federal Food,

Drug, and Cosmetic Act, will be accepted
for transportation only according to the
following terms. Shipper assumes alt
responsibility with respect to establishing
and maintaining all records required under
21 C.FR, Pare 1 Subpart) §§ 1.326-1.363.

In so doing, Shipper assumes the legal
responsibility under 21 C.F.R. § 1.363 for
establishing and maintaining records that
would otherwise be required to be main-
tained by UPS. Shipper agrees its records
will comply with 21 C.F.R. § 1.352 and
shall identify the immediate recipient of
the transported food; the origin and des-
tination points of shipment; the date the
Shipmentis received and the date released;
the number of Packages shipped; a descrip-
tion of the freight describing the type of
food received and released; and the route
of movement. Shipper agrees expressly

to make all records required by 21 C.F.R.

§ 1.352 available to FDA as required by

21 CER. § 1,361, Shipper commits, and
recognizes that it has the responsibility,

to ensure that all such records are main-
tained consistent with the record retention
requirements provided in 21 C.F.R, § 1.360

and the record availability requirements
provided in 21 C.E.R. § 1.363. Shipper
agrees that within 45 days of the date of
shipment, Shipper will obtain or request
from UPS any information needed from
UPS to satisfy Shipper's responsibility to
establish and maintain records. Shipper
recognizes that the foregoing obligations
with respect to establishing and maintain-
ing records cannot be terminated. Shipper
expressly agrees to immediately assume
responsibility to establish and maintain
records as provided in this paragraph,
regardless of any FDA-designated compli-
ance date for any provision of 21 C.F,R. Part
1 Subpart J.

3.9 Hazardous Materials Service
Hazardous Materials, defined as those
materials regulated under Title 49 of the
Code of Federal Regulations (49 C.F.R.}
(excluding Limited Quantity/Other
Regulated Materials Shipments (“ORM-D")
Ground Packages, as referenced below),
and Dangerous Goods, defined as those
materials regulated by the International
Civil Aviation Organization (ICAO)

and published in the International Air
Transport Association (JATA) Dangerous
Goods Regulations (collectively referred to
as “Hazardous Materials,” or “Dangerous
Goods,” or “International Dangerous
Goods"), are accepted for transportation
only as a contractual service and in accor-
dance with the UPS Guide for Shipping
Ground and Air Hazardous Materials, or
the UPS Guide for Shipping international
Dangerous Goods. To receive Hazardous
Materials or Dangerous Goods service,
the Shipper must sign and agree to the
provisions set forth in an approved UPS
agreement or agreements relating
specifically to the transportation of
Hazardous Materials, Dangerous Goods,
or Incernational Dangerous Goods
(“Hazardous Materials Agreement(s)”).
Contact UPS for specific information,
including a list of “Common Items That
May Be Classified as Hazardous Materials.”

An additional charge will be assessed for
each Hazardous Materials Shipment. If
the Shipper fails to select a service level,
provide the Dangerous Goods Class, or
identify that a Shipment is not fully regu-
lated, the Shipment wil! be charged at
the highest level of service, as Accessible
Dangerous Goods, as fully regulated, or
any combination of the above based on
the Shipper's failure to provide sufficient
information to UPS. UPS may also assess

an additional surcharge for Packages

or pallets containing certain types of
Hazardous Material. Applicable surcharges
are described in the Service Guide and at
the ups.com website.

It is the Shipper’s responsibility to deter-
mine ifa Shipment contains a Hazardous
Material and to properly classify, label,
mark, and package it in accordance with
applicable governmental regulations.
When required, the Shipper is responsible
for ensuring chat all of its employees
involved in the preparation of Hazardous
Materials for transport are properly trained,
tested, and certified in accordance with 49
C.F.R, Pare 172.700 through 172.704, or with
{ATA (Section 1.5) and for ensuring that a
program exists for the retraining, testing,
and certification as required by these rules.

All packaging used by the Shipper for the
transportation of Hazardous Materials,
when required by regulation, must pass
UN performance testing in accordance
with 49 C.F.R. Part 178.602 through
178.609 or LATA (Section 6,0).

The Shipper must use a software system,
such as the most current version of
WorldShip” software that is acceptable ta
UPS for the preparation of documents for
shipping Hazardous Materials, or an alter-
native methed determined by UPS in its
sole and unlimited discretion to perform
the same functions. UPS will provide
Shippers, upon request, a list of vendors
who provide acceptable software systems.

UPS reserves the right to refuse to accept,
to return, or to dispose of, in compliance
with applicable laws and regulations, any
Hazardous Material that it determines not
to have been prepared in accordance with
the UPS Guide for Shipping Ground and Air
Hazardous Materials, the UPS Guide for
Shipping International Dangerous Goods,
and all applicable governmental laws

and regulations. The Shipper agrees to
reimburse UPS for any costs or expenses
incurred as a result of any improperly
packed or prepared Hazardous Materials
which Shipper tenders to UPS. In addition,
the Shipper agrees to reimburse UPS for
any costs of expenses incurred by UPS

if Hazardous Materials tendered by the
Shipper are refused by the Shipper upon
return or cannot otherwise be delivered
for any reason including, but not limited
to, wrong delivery address or refusal of
Receiver to accept Delivery.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 55 of 116 PagelD: 55

    

PS Tariff/ Terms and Conditionsof Service— United States

 

UPS® Tariff/Terms and Conditions of Service — United States

UPS reserves the right, in its sole and
unlimited discretion and without prior
Notice to the Shipper, to dispose of any
international Shipment containing
Dangerous Goods refused by the Receiver
or which for any other reason cannot be
delivered. Shipper shall be responsible for
all disposal fees,

The Shipper agrees to indemnify, defend,
and hold harmless UPS, its parent corpora-
tion, and affiliated companies, their officers,
directors, employees, agents, and their
successors and assigns, from all claims,
demands, expenses (including reasonable
attorney's and consultants’ fees), liabilities,
causes of action, enforcement procedures,
and suits of any kind or nature brought by
a governmental agency or any other person
or entity arising from or relating to the
transportation of a Hazardous Materials
Shipment, from the Shipper's breach of

the Hazardous Materials Agreement(s)
orthe Terms, or from the Shipper's non-
compliance with governmental laws or
regulations applicable to the transporta-
tion of Hazardous Materials whether

such action is brought by a governmental
agency or other person or entity. Under

no circumstances shail LPS be liable

for special, incidental, or consequential
damages arising from the transportation
ofa Hazardous Materials Shipment.

Pursuant to 49 C.F.R. Part 173.30, in the
event the Shipper loads any UPS vehicle,
the Shipper agrees to segregate Hazardous
Materials in accordance with 49 C.F.R, Part
177.848 and properly secure Hazardous
Materials in accordance with 49 C.ER.

Part 177.834.

UPS does not accept Hazardous Materials
in any amounts that require placarding
under 49 C.F.R. Part 172, Subpart F. The
Shipper agrees not to tender Hazardous
Materials to UPS in any amount fora single
vehicle that would require placarding in
accordance with 49 C.RR. Part 172, Subpart F.

UPS reserves the right to discontinue

or terminate service immediately with
respect to the transportation of Hazardous
Materials if the Shipper fails to comply
with any provisions of the Terms, or any
applicable government regulations (includ-
ing Limited Quantity/ORM-D Shipments
that are tendered without the proper ship-
ping documentation). Ifa Shipper tenders
an undeclared Hazardous Materials Ship-
ment to UPS, UPS shall not be liable for

the Shipment jn the event of loss, damage,

delay, or misdelivery, nor shall UPS be
liable for any special, incidental, or canse-
quential damages.

If the Shipper ships Hazardous Materials
from more than one location, and the
Shipper fails to comply with any provisions
of the Terms, the Hazardous Materials
Agreement(s), or any governmental regula-
tions, UPS may, in its sole and unlimited
discretion, terminate all of the Shipper's
shipment locations or limit such termina-
tion to those locations where the failure

to comply occurred.

Shippers are prohibited from shipping
and UPS will not accept for transporta-
tion Shipments containing any Hazardous
Materials requiring shipping papers
(defined as those materials regulated
under Title 49 of the Code of Federal
Regulations) or Dangerous Goods requir-
ing Shipper’s Declaration for Dangerous
Goods documents, when such Shipments
are presented for shipment at UPS
Customer Centers, Third-Party Retailers,
or UPS Access Point” Iccations. Hazardous
Materials requiring shipping papers
cannot be picked up via UPS On-Call
Pickup” service, or retrieved via any UPS
Returns’ Service, except as a contractual
service. UPS Ground with Freight Pricing
service is not available for Hazardous
Materials Shipments (unless the Package
qualifies as a Limited Quantity/ORM-D
Package as set forth in Section 3.11
(“Limited Quantity/ORM-D Packages”).

Additional terms applicable to the ship-
ment of Hazardous Materials are set forth
in the UPS Guide for Shipping Ground and
Air Hezardous Maierials, and the UPS Guide
for Shipping International Dangerous
Goods, the terms of which are each incor-
porated here by this reference and avail-
able at https://wwwiups.com/content/us/
en/resources/ship/hazardous,

3.10 Dry Ice

Packages containing dty ice {carbon
dioxide, solid) as a refrigerant, but no other
Hazardous Materials, are accepted for
transportation within the United States
via UPS Ground and UPS Air Services
(provided such Packages are prepared in
accordance with all applicable govern-
mental regulations) without a Hazardous
Materials Agreement. Packages contain-
ing Hazardous Materials that use dry ice
(carbon dioxide, solid) as a refrigerant are
accepted for transportation within the
United States via UPS Graund and UPS Air

Services only as a contractual service. Any
Package containing dry ice wi!l be consid-
ered a Perishable Commodity. Packages
containing dry ice may be tendered for
shipment at The UPS Store® locations,
where such services are available. A
contract is required for all international
Shipments of dry ice.

3.11 Limited Quantity/ORM-D Packages
Limited Quantity/ORM-D Packages are
accepted for transportation without
Hazardous Materials shipping papers and
without a contract, only within the 48
contiguous United States via UPS Ground,
UPS Ground with Freight Pricing service,
and UPS Hundredweight Service’ Ground,
and via UPS Standard to Canada and UPS
Ground Intra-Alaska and Intra-Oahu
services, when properly classified, pack-
aged and marked, previded the Shipper
has reviewed the required checklist and
service restrictions with a UPS representa-
tive. Limited Quantity Packages shipped
via UPS Air Services and UPS 3 Day Select”
service within the United States and
Puerto Rico are accepted for transporta-
tion on a contractua) basis only. Limited
Quantity/ORM-D Packages containing
ammunition are not accepted for shipment
internationally.

3.12 Hazardous Waste, Mercury,

and Mercury-Containing Waste
Packages containing hazardous waste,
defined as a solid waste that meets any
of the criteria of hazardous waste as
described in 40 C.F.R. § 261.3, are not
accepted for transportation,

UPS's acceptance for transportation of any
elemental mercury, mercury-containing
material, or used mercury-containing
device (including, but not limited to,
medical devices, spent fluorescent lamps,
thermostats, or thermometers) is limited,
must be prearranged, and will only be
provided pursuant to prior written autho-
rization from UPS upon satisfaction of
certain requirements including appropri-
ate packaging and financial assurances,

3.13 Live Animals

UPS provides service on a timited basis

for some types of live animal Shipments.
{The term “animal” as used here refers

to anything living, except plants.) Live
animals may be shipped only pursuant to
the restrictions and conditions set forth

on the ups.com website regarding Shipping
Live Animals. A live animal Shipment will
be considered a Perishable Commodity.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 56 of 116 PagelD: 56

 

UPS? Tariff/Terms and Conditions of Service — United States

Access lutp://miew.ups.com/content/s/ens
resources/ship/packaging, ideli
aninials.bunt or contact UPS for informa-
tion regarding shipping live animals.

3.14 Perishable Commodities

UPS does not previde a protective service
for the transportation of Perishable
Commodities. Such commodities will

be accepted for transportation solely at

the Shipper's risk for any damage arising
from the perishabie nature of the item,
Shippers shall not file claims for, and UPS
shall not be liable to Shippers or any third
parties for, any damage arising from the
transportation of Perishable Commodities
arising from exposure to heat or cold or the
perishable nature of the item, regardless of
whether the Shipment is delivered pursu-
ant to an applicable UPS Service Guarantee
or is delayed in transit. UPS reserves the
right to dispose of any Shipment in the
UPS system containing a Perishable
Commodity that UPS deems in its sole

and unlimited discretion to be of no value,
unsafe or unsanitary.

3.15 Pharmaceuticals

The Shipper shall comply with and shall
ensure that each Shipment containing
pharmaceutical products complies with
all applicable federal, state, provincial, and
lacal Jaws and regulations governing the
dispensing, shipment or tender of ship-
ment of pharmaceutical products.

3.16 Portable Electronic Devices

UPS transports Shipments containing radio
frequency identification devices (RFID),
ultrawideband devices (UWB), and other
portable etectronic devices (PED) only
when such devices are in an inactivated
state or otherwise in compliance with
applicable law including 14 C.F.R, § 91,21,
14C.ER, § 121,306, or 47 C.E.R. § 15.521(a).

3.17 Tobacco Products

Shipments containing Tobacco Products
(Tobacco Product Shipments"), are
accepted for transportation only from
Shippers who are licensed and authe-

rized to ship Tobacco Products pursuant

to applicable laws. UPS does not provide
service to any person or entity listed in the
Bureau of Alcohol, Tobacco, Firearms and
Explosives PACT Act—- Non-Compliant List.

For purposes of the UPS Tariff/Terms and
Conditions of Service, the term “Tobacco
Products” is defined at wiw.ups.com/
tobacco. Shippers should consult

wwiv.ups.com/tahacco for the current

definition of Tobacco Products, as the

definition may change periodically. At
present, and without limiting the complete
definition posted at www.tups.com/tobacco,
the term "Tobacco Products” includes any
product made or derived from tobacco

that is intended for human consump-

tion, including any component, part, or
accessory ofa tobacco product; the term
includes, without limication, e-cigarettes,
e-hookah, e-cigars, vape pens, advanced
refillable personal vaporizers, and
electronic pipes.

UPS prohibits the shipment of Cigarettes
or Little Cigars {as those terms are defined
at ups.com/tobacce) to consumers. To
make other Tobacco Product Shipments,
the Shipper must sign, agree to, and
comply with the provisions set forth in an
approved UPS agreement for the transpor-
tation of Tobacco Products. Shippers and
receivers must comply with all applicable
federal, state, provincial, or focal laws

or regulations, and all Tabacco Product
Shipments must conform to the terms,
conditions, restrictions, and prohibitions
set forth at wwwups.com/tohacco at the
time of shipping. It is the responsibility

of the Shipper to ensure that a Shipment
tendered to UPS, including a Tobacco
Product Shipment, does not violate any
federal, state, provincial, or local laws or
regulations applicable to the Shipment.
UPS reserves the right to refuse to accept,
transport, or deliver any Tobacco Product
Shipment that UPS, in its sole and unlim-
ited discretion, determines does not
comply with UPS requirements for the
shipment or any applicable law or regula-
tion, and to discontinue any or all service
to any Shipper for, among other reasons,
tendering such a Shipment. UPS reserves
the right to dispose of any Tobacco Product
Shipment that Shippers are prohibited
from shipping, that UPS is not authorized
to accept, that UPS states that it will not
accept, or that UPS has a right to refuse.

4, Provisions for Export and Customs
Clearance of International Shipments
The Shipper (or the party tendering an
international Shipment to UPS for service,
referred to for purposes of this Section

4 as “Shipper") is responsible for com-
pliance with all applicable U.S, export
control requirements, and must provide
UPS with all documentation and informa-
tion required by the laws of the origin
and destination countries for export and
import of Shipments (i.e., for export and

customs clearance). The Shipper is respon-
sible for determining export and Import
licensing or permitting requirements

for a Shipment, obtaining any required
licenses and permits, and ensuring that
the Consignee is authorized by the laws
of the origin and destination countries to
receive the Shipment. The Shipper must
reguiarly review its import and export
transactions and immediately natify UPS
of any incorrect or incomplete informa-
tion provided, including information filed
with, or otherwise transmitted (whether
in writing or electronically) to, a U.S. or
other governmental agency. By tender-
ing an international Shipment for service
and providing UPS with documentation
(including any Source Dacuments), the
Shipper certifies that the documentation
includes ali required licenses and permits,
that the statements in that documenta-
tion and any other information that the
Shipper provides to UPS relating to expor-
tation and importation are complete, true,
correct, and in compliance with the laws
of the origin and destination countries,
and that the Consignee is authorized by
the laws of the origin and destination
countries to receive the Shipment, Further-
more, the Shipper understands chat civil
and criminal penalties including seizure
and forfeiture, may be imposed for failing
to provide UPS with all required documen-
tation, licenses, permits, statements, and
information, for making inaccurate, fatse,
or fraudulent statements, or for violating
L.S. or other country laws regulating
exports or imports (see, ¢.g., 13 U.S.C.

§ 305; 18 U.S.C. §§ 545, 554 and 1001; 19
U.S.C. §§ 1595a and 1592; 22 U.S.C. § 401;
and Subchapter C of 15 C.F.R, (i.e., The
Export Administration Regulations)).

Shipper further authorizes UPS to share
information generally considered con-
fidential under 19 CFR 111.24 or any
applicable laws, rules, or regulations of
countries other than the United States
that govern the confidentiality of customs
brokerage data, including but not limited
to information concerning points of
contact, addresses and telephone numbers,
revenue, and customs entry data, with
corporations owned by or under common
ownership with UPS, with corporations
owned and operated by United Parcel
Service, Inc., Delaware, or with UPS's
authorized service providers incidental

to their provision of services.

When an international Shipment is
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 57 of 116 PagelD: 57

 

UPS? Tariff/Terms and Conditions of Service — United States

tendered to UPS, UPS is thereby appointed
as the agent for performance of customs
clearance in the destination country to
the extent allowed by law. The Shipper
shall provide all Powers of Attorney and
other authorizations required by appli-
cable law for UPS to serve as the Shipper's
agent to perform customs clearance in the
destination country. UPS is specified as
che nominal Consignee for the purpose of
designating a customs broker to perform
customs clearance, Local authorities may
require documentation confirming that
UPS has been designated as the nominal
Consignee.

Fines, penalties, liquidated damages,
storage charges, or other expenses incurred
as 2 result of an action by U.S. Customs

and Border Protection (or any other U.S.

or other country’s government agency reg-
ulating imports or exports), or as a result
of the failure of the Shipper or Consignee
to provide complete, true, and correct doc-
umentation, statements, or information
required by the laws of the origin and des-
tination countries (including the failure

to obtain a required license or permit) will
be charged to the Shipper or Consignee
along with any applicable duties, fees, or
taxes, and any applicable tate payment
fees assessed by UPS. Linless a written
agreement between UPS and the Shipper
specifies otherwise, UPS reserves the right
in its sole and unlimited discretion to
charge the Shipper or Consignee for any
such fines, penalties, tiquidated damages,
storage charges, expenses, duties, fees, taxes,
or late payment fees. Regardless of any such
written agreement specifying otherwise,
in the event of non-payment by the Con-
signee, the Shipper is liable for all Charges.

The Shipper agrees to indemnify, defend,
and hold harmless UPS, its parent cor-
poration, and affiliated companies, their
officers, directors, employees, agents, and
their successors and assigns, from any and
all claims, demands, expenses, or liabilities
including, but not limited to, fines, penal-
ties, liquidated damages, storage charges,
duties, fees, taxes, late payment fees, or
other money due, arising from the trans-
portation, importation, exportation, or
customs clearance of Shipments on behalf
of the Shipper, or arising from the Shipper's
noncompliance with the laws of the origin
and destination countries, or UPS require-
ments applicable to the Shipment,

UPS provides routine customs clearance
through UPS Supply Chain Solutions”
brokerage offices designated by UPS for
handling customs clearance of Shipments
at no additional charge, except for UPS*
Standard to and from Canada Shipments,
for which a brokerage service charge
applies. Other UPS Supply Chain Solutions®
customs brokerage offices charge fees for
the clearance of Packages and freight. For
UPS Standard to Mexico, UPS Supply Chain
Solutions® customs clearance is required.
Failure to do so will result in Packages
automatically returned to Shipper.

Additional charges may apply for complex
customs clearance procedures, which
include, but are not limited to, the
following:

— Clearance procedures involving a govern-
ment agency other than U.S. Customs
and Border Protection;

— Customs Bonds;
— Drawbacks;

— Formal entries involving more than
three tariff lines;

— Live Entries;
—- Country of Origin Marking; or
~ Temporary Import Bonds (T.1.B.)-

UPS is under no obligation, unless the
customer requests in writing and UPS
agrees in writing, to undertake any pre-
or post-importation action including, but
not limited to, obtaining binding rulings,
advising of liquidations, filing protests,
or filing petitions for relief.

UPS may prepay duties, fees, or taxes on
behalf of the payer. For importation into
the United States, a fee will be assessed and
billed to the importer. A fee may also apply
for shipments to other countries.

For any claims arising from import, export
or customs clearance activities, the liabil-
ity of UPS (including UPS Supply Chain
Solutions) shall be limited to the lesser of
(i) $50 per entry, filing, or transaction; or
(ii) the amount of fees paid to UPS for such
entry, filing, or transaction,

4.1 Electronic Export loformation

If Electronic Export Information (EEI)
is required to be filed through the
Automated Export System (AES) under
the Foreign Trade Regulations of the
U.S, Bureau of the Census (“Census”)
(i,e., Part 30, 15 C.F.R.}, and the Shipper
has not filed the EEI and pravided an
Internal Transaction Number (ITN) to
UPS to confirm that an EEI transaction

was submitted to Census by the Shipper
accepted and is on file in the AES, UPS

will electronically file the required EEI

on behalf of the Shipper, provided that all
information required to file the EEI is sup-
plied by the Shipper in the UPS Shipping
System or other export documentation
and UPS has received proper authorization
or a Power of Attorney from the Shipper
to complete and file the EEL. A process-

ing fee will be assessed and billed to the
Shipper. The Shipper is solely responsible
for determining whether EE] is required to
be filed through the AES for its shipment
and for ensuring that the EE] js accurately
and timely filed, whether by the Shipper or
by UPS acting as the filing agent on behalf
of the Shipper.

4,2 Certificate of Origin

UPS may, based solely on information that
the Shipper furnishes, prepare a Certificate
of Origin for goods manufactured and orig-
inating within the United States on behalf
of the Shipper when one is required but
not included with the export documents
provided by the Shipper. When authoriz~
ing UPS to prepare a Certificate of Origin,
the Shipper certifies that the information

it provides to UPS is complete, true, and
correct and that the completed Certificate
of Origin complies with the laws of each
country where a claim will be made that
the goods are manufactured and originate
in the United States. A processing fee will
be assessed and billed to the Shipper.

4.3 UPS Paperless® Invoice Service

A Shipper must register with UPS in
advance of shipping to use UPS Paperless”
Invoice service, where such services are
available. By using UPS Paperless” Invoice
service, the Shipper authorizes UPS to use
the Shipper's letterhead and electronic
signature Co prepare true, correct, and
paperless commercial invoices that reflect,
in all material respects, the Shipper’s sale
transactions of merchandise to its buyers
{i.e., the “Sold To” Parties} necessary to
expedite in accordance with law the
export and customs clearance of inter-
national Shipments. The Shipper shalt
provide to UPS in advance all required
information including, but not limited

to, the true and accurate price at which
the merchandise was sotd to the “Sold To”
Party, any required additions to customs
value (e.g., dutiable commissions, rayalty/
license fees, assists, packing costs, and
proceeds of subsequent sales), the currency
of the sale, country of origin, cerms of sale,
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 58 of 116 PagelD: 58

 

ups.com —

UPS? Tariff/Terms and Conditions of Service — United States

the quantities, ultimate Consignee, and a
complete commercial description of the
merchandise, By using the service, Shipper
represents and certifies that any paperless
commercial invoice that UPS prepares is
true and accurate, which means that it is,
inal] material respects, an electronic copy
of the same commercial invoice provided
to the buyer. The Shipper shall have an
affirmative, non-delegable duty to disclose
to UPS any and all required commercial
invoice information, and to ensure its accu-
racy and completeness, The Shipper must
provide timely upload of PLD to use UPS
Paperless* Invoice service.

4.4 Pre-Release Notification

for Import Shipments

A Shipper or Consignee may request that
UPS notify the Consignee prior to sub-
mission of a U.S. import Shipment to U.S.
Customs and Border Protection so that the
importer may validate the classification,
valuation, or other import information.
An additional fee applies for this service
and will be billed to the importer or to
the Shipper when the Shipper is selected
as the payer of the duties and taxes for
the Shipment.

4.5 Record-Keeping

The Shipper agrees and consents that UPS
may preserve a record of the carriage for
an international Shipment using means
other than producing a copy of the air
waybill. The Shipper has a duty to and is
solely liable for maintaining all records as
required under the export and customs or
other laws of the origin and destination
countries, unless otherwise agreed Co in
writing. UPS assumes no responsibility to
act as a record-keeper or record-keeping
agent for the Shipper.

5. UPS Import Control® Service

UPS Import Control* service allows a
Shipper to process an import Shipment,
including commercial invoice. Where
available, a Shipper may use UPS Import
Control’ service to create a Print !mport
Label, Electronic Import Label, or Print
and Mail Import Label to provide to the
sender or party tendering the Shipment

to UPS, or a Shipper may request 1 UPS
Pickup Attempt or 3 UPS Pickup Attempts
to request that UPS make pickup attempts
to retrieve import Shipments from a
sender's address. 3 UPS Pickup Attempts
is not available for UPS Worldwide
Express Freight? Service Shipments, UPS

Import Control’ service is available only
in countries where UPS pickup services
are available. An additional charge will
be assessed for each unique UPS Import
Control label.

Shipments containing certain Items are
prohibited from being shipped and are not
accepted by UPS for UPS Import Control’
service including, but not limited to,
Hazardous Materials Shipments requiring
shipping papers, firearms, or Shipments
requiring Delivery Confirmation Services.
C.O.D. service is not available for UPS
Import Control Shipments.

The maximum actual or declared value
for each UPS Import Conteol® Shipment

is $50,060 per Package and $100,000 per
pallet, provided that, for any UPS Impart
Control’ Package or patlet with an actual
or declared value in excess of $1,000, the
Shipper must ensure that a UPS high-value
shipment summary is generated and signed
by the UPS driver or UPS Customer Center
representative upon tender of the Ship-
ment to UPS, Ifno high-value shipment
summary is obtained and signed, the
maximum actual or declared yalue of each
such Package or pallet is limited to $1,000.

Notwithstanding anything herein to

the contrary, for all UPS Import Control”
Shipments tendered to UPS for export
from the U.S., that transit the U.S., or that
contain U.S.-origin goods, the sender

or tendering party is the exporter for
purposes of the Export Administration
Regulations ("EAR"), and it shall be respon-
sible for determining licensing authority
(license, license exception, or NLR) and
obtaining the appropriate license or other
authorization as provided in Section 4
(“Provisions for Export and Customs
Clearance of International Shipments”).
In no event shall a party arranging for
UPS Import Control* service provide

a writing assuming responsibility for
determining licensing requirements and
obtaining license authority for any UPS
{mport Control Shipment to the tendering
party. UPS does not agree to serve as the
exporter for purposes of the EAR.

6. Right of Inspection

UPS reserves the right in its sole and
unlimited discretion to open and inspect
any Shipment tendered to it for transporta-
tion, but is not required to do so.

7. Refusal of Service

UPS reserves the cight to refuse to provide
service, among other reasons, for any
Shipment which by reason of the danger-
ous or other character of its contents may,
in the sole judgment of UPS, soil, taint or
otherwise damage other Shipments or
UPS's equipment, or which is improperly
or insecurely packed or wrapped, as deter-
mined by UPS in its sole judgment,

Before accepting any Shipment, UPS
reserves the right to require sufficient veri-
fication, as determined by UPS in its sole
and unlimited discretion, of the Shipper's
name and address, or any other informa-
tion necessary to accept the Shipment for
service. UPS reserves the right to refuse to
provide service for any Shipment or to or
from any location, or to provide alterna-
tive service arrangements, or to intercept,
hold or recurn any Shipment when, among
other reasons, UPS, in its sole and unlim-
ited discretion, determines that it is unsafe
or economically or operationally imprac-
ticable to provide service, that its services
are being used in violation of federal, state,
or local iaw, or for fraudulent purposes, or
when the account of the person or entity
responsible for payment is not in good
standing.

8. Packaging

it is the responsibility of the Shipper to
ensure that proper packaging is used and
that contents are adequately and securely
packed, wrapped, and cushioned for
transportation. Shipments must be so
packed or wrapped as to meet UPS's pub-
lished standards related thereto set forth
in the Service Guide, or on the ups.cont
website, and as to pass tests set forth in

the International Safe Transit Association
(‘ISTA”) Procedure 3A, Procedure for
Testing Packaged Products, published by
ISTA. Acceptance of tender by UPS is not
an indication that a Package is packed in
accordance with UPS's published stan-
dards. In addition, any tested product must
be free from damage and the packaging
must afford reasonable protection as deter-
mined by UPS in its sale judgment.

Shipments containing goods of high value
or high risk, including without limitation
jewelry, pharmaceuticals, computers,
hand-held electronic devices, mobile
telephones, and electronic components
of these, must not have labels, customized
shipping labels (including as created ina
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 59 of 116 PagelD: 59

  

‘arms and'C

    

RYAN aeRO aT oe OTN eel Sees a ;

UPS® Tariff/Terms and Conditions of Service — United States

UPS Automated Shipping System), mark-
ings, logos, or other written notice of
contents contained within the Package.

The use of UPS-provided packaging is not
a guarantee that an item is sufficiently
packaged for transportation. UPS does not
provide special handling for Shipments
with “Fragile,” orientation markings (e.g.,
“UP” arrows or “This End Up” markings),
or any other similar such markings.

When shipping media of any type contain-
ing sensitive personal information (such as
personal financial or health information),
itis recommended that the Shipper retain
a copy of the data and secure the data on
the media through encryption or other
technological means. UPS is not tiable or
responsible for loss of, damage to, or irre-
trievabiliry of data stored on media of any
type, or for toss of information, including
without limitation personal, health or
financial information. For the shipment of
electronic media, or for breakable items,
see the packaging guidelines located at the
ups.cou website. The guidelines advise
against the use of UPS Express” Envelopes,
UPS Express® Pak, or UPS Express® Pad
Paks to ship sensitive personal information
or breakable items.

UPS Worldwide Express Freight” Service
Shipments must be palletized, stackable,
able to be lifted by forklift, and shrink-
wrapped or banded toa skid. Shipper must
ensure that pallets and packaging comply
with all applicable laws and regulations

of the origin and destination country.

9. Use of UPS-Provided Materials

and Services

UPS-provided materials including, but
not limited to, packaging materials and
supplies, envetopes, labels, label printers,
shipping documents, publications and
products are provided solely for the use
of UPS Shippers to obtain UPS services on
their behalf and to interact with UPS. Any
other use of such UPS-provided materials
is strictly prohibited.

UPS Express” Envelopes, UPS Express® Pak,
UPS Express® Boxes, UPS Express® Tubes,
UPS 10 KG Box and UPS 25 KG Box pacle-
aging may not be used for UPS* Ground,
UPS* Standard, UPS 3 Day Select*, or UPS
Worldwide Expedited” Shipments,

Under no circumstances may a Shipper sell
any UPS-provided materials, products, or
services to any third party without prior
written authorization from UPS.

A weekly charge applies for use of UPS-
provided thermal label printers,

10. Use of UPS Accounts

UPS account holders are prohibited from
permitting the use of their UPS accounts
by any third party to process or tendera
Shipment to UPS without prior written
approval from UPS. UPS account holders
are also prohibited from using their UPS
accounts to process or tender a Shipment
to UPS on behalf of any third party
without prior written approval from UPS.

11. Use of UPS Electronic Information
Systems

Use of UPS electronic information systems
to which Shippers are granted access by
UPS and which are accessed by means

of hardware, software, or internet inter-
faces, including UPS Shipping Systems,

are subject to and will be governed by

the terms in effect at the time of ship-

ping for the relevant system, including
without limitation, the UPS Technology
Agreement, the iShip* Master Encerprise
Service Agreement, the ConnectShip® End
User License Agreement, or that agreement
licensing use of a UPS Ready” solution.

12. Timely Upload of PLD; Missing

PLD Fee

The Shipper must provide Timely Upload
of Package Level Detail (“PLD”) to UPS.

If timely upload of PLD is not provided,
certain UPS services are unavailable,
including but not limited to Direct Delivery
Only, Ship to a UPS Access Point* location,
UPS Delivery Intercept* service, and UPS
Proactive Response” service. Timely Upload
of PLD as used in these Terms refers to the
electronic transmission of all applicable
PLD information to UPS at or before the
time that Shipments are tendered to UPS.
PLD includes, but is not limited to, Con-
signee's full name, complete delivery
address, and Shipment dimensions and
weight. If Shipper does not upload all
applicable PLD information to UPS, UFS
reserves the right to determine missing
PLD to be used for invoice purposes in its
sole and unlimited discretion, up to and
including maximum size and weight for
the applicable service. In addition, a pro-
cessing fee will be charged for missing PLD
if Shipper does not upload all applicable
PLD information to UPS prior to Package
Delivery.

12,4 Use of PLD Obtained Email Addresses
and Telephone Numbers

By including the email address or telephane
number of the Consignee or associated
addressee in PLD for a Shipment ("PLD
Contact{s)”), the Shipper acknowledges
and agrees that UPS may use such PLD
Contact(s) and may send notifications
related to the delivery of such Shipment to
the Shipment’s associated PLD Contact(s).
The Shipper warrants that (i) informed
and specific consent, in compliance with
all applicable laws, rules, and cegulations
(including, where applicable, of the juris-
diction of Consignee's domicile), has been
secured from the individual associated
with each PLD Contact to receive notifi-
cations from UPS related to the delivery

of such Shipments and for use by UPS of
the PLD Contact(s) and that (ij) the PLD
Contact(s) is accurate and is controlled by
the Consignee or associated addressee for
the Shipment with which it is associated,
Shipper will store such consents and, upon
request by UPS, make available such con-
sents to UPS.

The Shipper shall defend, indemnify and
hold harmless UPS, its parent corporation,
and affiliated companies, their officers,
directors, employees, agents, and their suc-
cessors and assigns, from and against any
and all liability, losses, damages, costs and
expenses (including reasonable legal fees}
of any nature whatsoever incurred or suf
fered in connection with damages arising
out of or resulting from any breach of the
warranties in the previous paragraph.

The Shipper agrees that UPS and its repre-
sentatives may contact the Shipper at any
telephone number UPS has on file for the
Shipper, including through the use of auto-
dialed and/or prerecorded calls and text
messages.

15. ZIP Code/Postal Code information
The Receiver's ZIP Code is a required part
of the address for domestic Shipments.
When available, Z1P+4 should be used.
The Receiver's postal code, telephone
number, and contact name are required
parts of the address for international
Shipments.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 60 of 116 PagelD: 60

 

UPS? Tariff/Terms and Conditions of Service — United States

14, P.O. Boxes

UPS does not provide Delivery toa P.O.
Box. The Shipper must make every effort
to obtain a street address. If the Shipper
should use a P.O. Box address, the recipi-
ent’s telephone number must be included.
A Package addressed to a P.O. Box may
experience delays, is not covered by any
UPS Service Guarantee, and is subject to
an Address Correction charge. Army Pest
Office (APO) and Fleet Post Office (FPO)
addresses are not accepted.

15. UPS Customer Center and UPS
Worldwide Express Freight® Center
Before accepting a Shipment tendered for
transportation or releasing any Shipment
ata UPS Customer Center or a UPS
Worldwide Express Freight" Center toa
Consignee or other recipient, UPS reserves
the right to require sufficient verifica-
tion, as determined by UPS in its sole and
unlimited discretion, of the Shipper's or
recipient’s name, address, authorization
to ship or receive the Shipment, or any
other information UPS deems necessary to
accept or release the Shipment in its sole
and unlimited discretion. Persons tender-
ing or picking up Shipments on behalf

of a business may be required to provide
identification issued by the business and
a government-issued identification, A
Residential Consignee will be required to
provide a government-issued identifica-
tion. UPS reserves the right to require
payment co be made at Customer Centers
and UPS Worldwide Express Freight*
Centers by payment card only.

16. Third-Party Retailer

The UPS Store™ locations are independently
owned and operated by licensed franchi-
sees of The UPS Store, Inc., a subsidiary

of United Parcel Service, Inc., and are not
agents of UPS. Other Third-Party Retailers
are independently owned and operated
businesses and are not agents of UPS, UPS
assumes no liability other than to the Third-
Party Retailer as the Shipper of the Package,
for lost, damaged or delayed Packages

sent by the Third-Party Retailer. Any such
liability to the Third-Party Retailer is
subject to the limitations set forth in the
Terms. All inquiries regarding Packages
shipped by any Third-Party Retailer must
be directed to the Third-Party Retailer that
shipped the Package. UPS will deal solely
with the Third-Party Retailer in al] matters
concerning Packages shipped by any Third-
Party Retailer including, but not limited

to; tracking/tracing requests; claims and
guarantees; C.O.D. preparation and remit-
tance; return of undeliverable Packages;
proper packaging and labeling; and billing.
Even if UPS responds directly to custom-
ers of the Third-Party Retailer regarding
tracking requests, UPS will not be liable ta
those customers. The Third-Party Retailer
is solely responsible for the issuance of any
refunds and claims to those who shipped
Packages by the Third-Party Retailer. For
any Package shipped by the Third-Party
Retailer with a declared value in excess

of $1,000, the Third-Party Retailer must
provide a copy of the high-value control log
to UPS at the time of tender of the Package.
The Third-Party Retailer shall not ship

any articles which UPS does not accept for
transportation. The Third-Party Retailer
shall indemnify and hold harmless UPS

in any action against UPS arising from the
loss, damage, or delay of'a Package shipped
by the Third-Party Retailer.

17. UPS Access Point® Locations
Packages that may be received for Delivery
or tendered for shipment (meaning, Pack-
ages that have been processed for shipment
prior to tender using a UPS Shipping System
only) at a UPS Access Point” location are
subject to restrictions, including, without
limitation, in regard to weight and size
and actual and declared value, as set forth
in the applicable Service Guide and on the
ups,.com website. Subject to modification
by the Shipper, UPS Access Point” locations
will hold Packages for up to seven (7)
calendar days. Refer to tracking detail for
Package-specific information, including
but not limited to, the last available pickup
date. Shipments not picked up within
seven (7) calendar days (or other time
selected by the Shipper) will be considered
undeliverable, and may be returned to

the Shipper. See further details in Section
38 (“Special Handting of Undeliverable
Shipments; Refused Shipments Returned”).
Before accepting a Shipment tendered for
transportation or releasing any Shipment
at a UPS Access Point" location to a
Consignee or other recipient, a Shipper,
Consignee, or other recipient may be
required to produce sufficient verifica-
tion of the Shipper's or recipient's name,
address, authorization

10 ship or receive the Shipment, and any
other information UPS deems necessary

to accept or release the Shipment in its sole
and unlimited discretion, including, with-
out limitation, provision of government-
issued identification.

17.1 Ship to a UPS Access Point

Location Service

Subject to an additional charge ane

where available, Shippers with a valid
UPS account may ship Packages directly

to a UPS Access Point location to be picked
up by the Consignee.

Shipper will require the Consignee to
select its preferred means of notification
from UPS (where available, e-mail, text
message, or telephone cali) and to provide
a valid e-mail and/or phone number for
notification. Shipper will transfer
Consignee's preferred means of notifica-
tion email and/or telephone number
(where available) to UPS as part of the
package level detail required for correct
delivery of each package. UPS may, as a
service provider on behalf of Shipper and
where available, provide by email, text,
or phone calt notifications relating to the
Shipment to the Consignee via the Con-
signee's preferred means of notification.

Where Shipper provides an e-mail address
or phone number, Shipper does so pursu-
ant to Section 12.1 (“Use of PLD Obtained
Email Addresses and Telephone Numbers”).

UPS will deliver Ship to a UPS Access Point
Location packages to the designated Joca-
tion, Delivery attempts to the designated
UPS Access Point location constitute a
delivery attempt for the purposes of the
UPS Service Guarantee. Delivery is deemed
complete when the package is delivered to
the designated UPS Access Point location.

Additional terms, restrictions and require-
ments are set forth in the Service Guide

for the applicable destination country
and at itrps:/wwunups.com/media/en/

“hi UPS intl ion US EN.puf
which are each incorporated herein by

this reference.

18. Pickup Services — Scheduled

UPS offers the following Scheduled Pickup
Services:

— Daily Pickup: When Daily Pickup service
is selected, UPS will call on Shipper's
location once each business day to pick
up Packages. UPS may not call upon a
location on any day in which the account
indicates that there are no Packages avail-
able for pickup,

— Daily On-Route Pickup: When Daily
On-Route Pickup service is selected, UPS
will call on Shipper's location each busi-
ness day to pick up Packages while
making deliveries in Shipper’s area.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 61 of 116 PagelD: 61

      

riff/Terms and Conditions of Service United States

a

UPS® Tariff/Terms and Conditions of Service — United States

— Day-Specific Pickup: When Day-Specific
Pickup is selected, UPS will call on
Shipper’s location each business day as
preselected by Shipper. Shipper may
select up to four business days per week
for Day-Specific Pickup.

— UPS Smart Pickup” service: When UPS
Smart Pickup? service is selected, UPS
will call on Shipper’s location any busi-
ness day when the Shipper transmits PLD
using the current version of WorldShip”
software, UPS CampusShip* software,
of ups.com shipping, by the deadline
designated by UPS, or if Shipper has sched-
uled a piclcup by telephone or through
the ups,com website, prior to the dead-
line designated by UPS.

For Daily Pickup, Daily On-Route Pickup,
and Day-Specific Pickup, a weekly service
charge based on the account's weekly
billing totaf, as reflected in the UPS billing
system, will be assessed. The weekly
billing total may not necessarily reflect all
Packages tendered during a calendar week,
For UPS Smart Pickup* service, a weekly
service charge will be assessed.

Scheduled Pickup Services are not avail-
able for any UPS Worldwide Express
Freight® Service.

49, UPS On-Call Pickup® Service

When UPS On-Call Pickup® service is
requested by the Shipper, UPS will arrange
(where reasonably practicable) a pickup

at the Shipper’s location. An additional
charge for UPS On-Call Pickup® service
will be assessed.

UPS On-Call Pickup" service from a
Residential address will be assessed an
additional surcharge for residential pickup.
If the Residential address is in a remote or
less accessible area as designated by UPS,
an additional surcharge for extended area
or remote Residential pickup also will apply.

UPS On-Call Pickup* service must be
requested for each UPS Worldwide Express
Freight” Service Shipment pickup or drop-
off (for door-to-door and non-door-to-door
services), and may not be combined with

a Package pickup. No additional charge for
UPS On-Call Pickup” service applies to any
UPS Worldwide Express Freight” Service.

20. Saturday Air Processing Fee;
Saturday Export Processing Fee;
Saturday Stop Charge

UPS offers Saturday pickup of UPS Air
Services Packages and UPS Hundredweight

Service® Air Services Shipments for Delivery
in the United States and Puerto Rico where
such services are available and subject toa
processing fee. UPS offers Saturday pickup
of UPS Worldwide Express Plus, UPS
Worldwide Express, and UPS Worldwide
Saver Shipments for Delivery to select des-
tination countries where such services are
available and subject to a processing fee.
Saturday pickup is available for domestic
UPS 3 Day Select® Service, UPS Ground,
UPS Ground with Freight Pricing, UPS
Hundredweight Service® UPS 3 Day Select,
and UPS Hundredweight Service Ground
Shipments in select areas (these areas

are referred to here as “Saturday Ground
Service Territories”). Within Saturday
Ground Service Territories, a Saturday
Stop Charge that varies depending on the
type of pickup service selected will apply
any time the Shipper requests that UPS
pick up any Packages on a Saturday, in
addition to any Saturday Air Processing
fee(s), regardiess of whether there are
packages to be picked up that day. Refer

to the Service Guide for an explanation of
applicable charges associated with pickup
service on Saturdays.

The Shipper should contact UPS for
information regarding UPS's Saturday
pickup area. Refer to UPS's website for
Delivery commitment information
applicable to Packages picked up on
Saturday. Saturday pickup service is
provided by the following methods:

- A Shipper may request Saturday pickup
via UPS On-Call Pickup® service by con-
tacting UPS on or in advance of each
Saturday, excluding holidays, on which
the service is needed,

— At the Shipper’s option, UPS will call at
the Shipper's premises every Saturday,
excluding holidays, to pick up qualifying
Shipments.

—Shippers with UPS Smart Pickup service
may schedule a Saturday pickup by
processing a qualifying Package for
pickup each Saturday, excluding holi-
days, on which the service is needed.
Refer to Section 18 (“Pickup Services—
Scheduled”) for additional information
regarding scheduling a pickup via UPS

Smart Pickup service.

The Saturday Air Processing fee (formerly
referred to as a “Saturday Pickup" charge)
wilt be assessed for each UPS Air Services
Package or each UPS Hundredweight

Service® Air Services Shipment processed

using a UPS Shipping System, tendered to
UPS, or tendered to a Third-Party Retailer
ona Saturday, in addition to any applicable
UPS On-Call Pickup* charge and Saturday
Stop Charge.

The Saturday Export Processing Fee will
be assessed for each UPS Worldwide
Express Plus, UPS Worldwide Express, or
UPS Worldwide Saver Shipment processed
using a UPS Shipping System, tendered to
UPS, or tendered to a Third-Party Retailer
ona Saturday, in addition to any applicable
UPS On-Call Pickup® charge and Saturday
Stop Charge.

Where a Saturday pickup is requested

but there are no Packages to be picked

up, a minimum processing fee will be
assessed outside Saturday Ground Service
Territories.

21. Drop Shipment

A unique Drop Shipper account number
will be assigned to approved Shippers and
must be used solely for the origin and des-
tination locations as specified in the UPS
Drop Ship Letter of Understanding or as
required by UPS.

UPS reserves the right to refuse any Drop
Shipment request, in its sole and unlimited
discretion, including, but net limited to,
any Drop Shipment that is operationally or
economically impracticable to transport.
A request for Drop Shipment service is not
reasonable untess the Shipper makes a
prior arrangement with UPS, agreed to

in advance by UPS, as to timing, location,
and volume of the Drop Shipment.

When a Shipper, through prior arrange-
ments with UPS, tenders Packages at UPS's
receiving stations with a return address
requiring a movement greater than a Zone
2 movement from the point of tender, any
undelivered Packages will be returned
automatically and wil! be charged at the
rate applicable between the point of tender
and the return address. The effective UPS
Rates for the applicable shipment will apply.

UPS does notaccept, and Shippers are
prohibited from shipping, any Package via
a Drop Shipment that contains Hazardous
Materials, except for Limited Quantity/
ORM-D Packages that are tendered for
UPS Ground service in the 48 contiguous
United States.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 62 of 116 PagelD: 62

 

UPS? Tariff/Terms and Conditions of Service — United States

22. Delivery

UPS does not limit Delivery of a Shipment
to the person specified as the Receiver

in the UPS Shipping System. Unless the
Shipper uses Delivery Confirmation
service requiring a signature, UPS reserves
the right, in its sole and unlimited discre-
tion, to make a Detivery without obtaining
a signature.

23. Direct Delivery Only Surcharge
Where available and subject to a Direct
Delivery Only surcharge, UPS may in its
sole and unlimited discretion accept a
Shipper's request to limit (1) reroutes of
Packages to an alternate address by the
Consignee (including but not limited to
Delivery Change Requests and UPS My
Choice* requests, other than requests to
hold for will cail aca UPS Customer Center)
and (2) delivery to a UPS Access Point”
location following a first delivery attempt
at a Residential address,

Direct Delivery Only does not limit UPS
Delivery Intercept* requests or Delivery
pursuant to UPS's driver release or Shipper
Release procedures, and does not require
signature on Delivery or Delivery to the
person specified as the Receiver in the

UPS Shipping System. The Shipper must
provide timely upload of PLD to request
Direct Delivery Only.

24. Residential Surcharge

A Residential! Surcharge will apply if either
the delivery address entered in the UPS
Shipping System or the actual! delivery
address is considered Residential {regard-
less of a Shipper's designation of the
address as Commercial).

25. Dellvery Area Surcharge

A Delivery Area Surcharge or Extended
Delivery Area Surcharge wil! apply to each
Package delivered to certain ZIP Codes
within the 48 contiguous states. A Remote
Area Surcharge will apply to each Package
delivered to, and any UPS On-Call Pickup
service from, certain Z]P Codes within
Alaska and Hawaii. Refer to the Area
Surcharge listing at ups.com/rates for the
listings of effective applicable ZIP Codes
for the Delivery Area Surcharge, Extended
Delivery Area Surcharge and Remote

Area Surcharge.

A Delivery Area Surcharge, Extended
Delivery Area Surcharge or Remote Area
Surcharge, respectively, will apply ifeither
the delivery (or pickup, where applicable)

address entered in the UPS Shipping
System or the actual delivery (or pickup,
where applicable) address falts within ZIP
Codes designated by UPS as subject to such
charges. Such charges apply in addition to
all other applicable Charges, including but
not limited to the Residential Surcharge.

26. Delivery Attempts;

UPS Access Point® Locations

If UPS is unable ta deliver a Shipment, a
notice will be left at the Consignee’s actdress
stating that Delivery has been attempted.
Thereafter, a second and, if necessary,

a third attempt to deliver the Shipment
may be made without additional charge.
Shipments not delivered after three
attempts will be considered undeliver-
able and may be recurned to the Shipper.
See further details in Section 38 (“Special
Handling of Undeliverable Shipments;
Refused Shipments Returned”).

For Residential deliveries and where avail-
able, UPS may in its sole and unlimited
discretion, after the first delivery attempt,
deliver a Shipment to a UPS Access Point”
location, where such Shipment wil! be
heid for pickup. Requests for subsequent
Delivery attempts are subject to additional
Charges which will be assessed to the
Consignee. For UPS Worldwide Express
Freight® Service Shipments, only one
Delivery attempt wiil be made and sub-
sequent Delivery attempts are subject to
additional charges which will be assessed
to the Consignee. Refer to Section 31
(“Delivery Change Requests”) for further
information.

27. Hold for Pickup and

Hold at Location Services

At the time a Shipper tenders a Shipment
to UPS, the Shipper may request that UPS
hold a domestic Package at a designated
UPS Customer Center for pickup by the
Consignee. For each such Shipment, the
Shipper will complete an address label
showing the words “Hold for Pickup,” the
Consignee’s name, telephone number,
the name of a contact person, and the full
address of the designated UPS Customer
Center, In addition, the Shipper will apply
a UPS Hold for Pickup label below the
address label on the Shipment. Hold for
Pickup is not available for international
Package shipments.

For UPS Worldwide Express Freight”
Service Shipments, the Shipper may
request that UPS hold a UPS Worldwide

Express Freight® Service Shipment ata

UPS Worldwide Express Freight” Center
location for pickup by the Consignee.

For each such Shipment, the Shipper wil!
complete an address label showing the
words “Hold for Pickup,” the Consignee's
name, telephone number, the name ofa
contact person, and the full address of the
Consignee (designated UPS Worldwide
Express Freight” Center address not required).

UPS will hold the Shipment at the des-
ignated UPS Customer Center or UPS
Worldwide Express Freight* Center and
will attempt to contact the Consignee at
the telephone number shown on the label,
Shipments not picked up within five (5)
business days from the date of arrival will
be considered undeliverable.

28. Shipper Release

A Shipper may request that UPS release a
Shipment on the first Delivery attempt.
When Shipper Release is selected, UPS will
make only one Delivery attempt, a signa-
ture will not be obtained upon Delivery,
and a UPS Delivery record showing a
completed Shipper Release delivery shall
be conclusive proof that Delivery was com-
pleced, Shipper Release is provided solely
at the Shipper's risk of loss or damage
arising from the release of the Shipment
by UPS and UPS will not be liable for any
damages arising from the release of the
Shipment.

29. UPS carbon neutral

A Shipper may request that UPS offset

the climate impact ofa Shipment via UPS
carbon neutral service by selecting UPS
carbon neutral at che time a Shipment is
tendered to UPS, By selecting UPS carbon
neutral, UPS will purchase and retire in the
appropriate registry a sufficient number of
voluntary or regulatory carbon credits as
determined by UPS in its sole and unlim-
ited discretion to offset calculated carbon
dioxide emissions. UPS carbon neutral is
available only for Shipments shipped using
a UPS Automated Shipping System. An
additional charge will be assessed for each
Package or paltet.

30. UPS Delivery Intercept® Service
After a domestic Package has been ten-
dered to UPS but before Delivery, a Shipper
may request that UPS return a Package to
the Shipper, reroute a Package (including a
request by Shipper to correct an address,
or where a Package has been returned to
the Shipper after a Delivery attempt), hald
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 63 of 116 PagelD: 63

Taritf/Terms and Gonditions ofService—United States

 

UPS® Tariff/Terms and Conditions of Service — United States

the Package for pickup at a UPS Customer
Center, or hold a Package for future
Delivery. UPS may in its sole and unlim-
ited discretion also accept a UPS Delivery
Intercept” request from a Third Party
when the Shipper has requested that the
Third Party's UPS account number be
billed for such Package. UPS will honora
UPS Delivery Intercept® request in its sole
and unlimited discretion where practica-
ble and where the Shipper has guaranteed
payment of applicable Charges resulting
from the change. UPS shall not be liable
for any damages whatsoever for failure

or refusal te comply with a UPS Delivery
Intercept® request.

An additional charge, set forth in the UPS
Rates applicable to the Shipment in effect
at the time of the request will be assessed
for each Package returned to the Shipper,
rerouted, or held for future Delivery. If

a request to reroute a Package requires

a Package movement from the original
Receiver address beyond a UPS Zone 2,
additional Charges also will apply. Such
additional Charges will be calculated as
anewly-initiated Shipment between the
original Receiver address and the new
rerouted address, and will include (but not
be limited to) all applicable surcharges.
All original Charges will continue to apply
as if the Package were delivered to the
original Receiver address. For a request

to return to the Shipper, all applicable
Charges will apply and be assessed to the
Shipper, as set forth in Section 38 ("Special
Handling of Undeliverable Shipments;
Refused Shipments Returned").

The Shipper must provide timely upload
of PLD to initiate a UPS Delivery Intercept”
request.

31. Delivery Change Requests

After che Receiver has received notice from
UPS that Delivery has or will be attempted,
the Receiver may request that UPS hold

a Package for pickup at a UPS Customer
Center. In addition, a Commercial Receiver
may request that UPS return a Package to
the Shipper before Delivery is attempted.
After the Receiver has received notice from
UPS that Delivery has been attempted,

the Receiver may request that UPS return

a Package to the Shipper, hold for future
Delivery, reroute a Package, direct eligible
Packages toa UPS Access Point” location,
redeliver to the original address a Package
that was taken to a UPS Access Point loca~
tion, or other such Delivery Changes as UPS
in its sole and unlimited discretion may

offer (collectively, “Delivery Change”). A
UPS InfoNotice* tag or postcard number is
required for requests co reroute.

An additionat charge set forth in the UPS
Rates applicable to the Shipment in effect
at the time of the request will be assessed
to the Consignee for each Package rerouted,
redelivered, directed to a UPS Access Point
location, or held for future Delivery bya
Delivery Change Request. If any Delivery
Change Request requires a Package move-
ment from the original Receiver address
beyond a UPS Zone 2, additional Charges
also will apply and be assessed to the
Consignee., Such additional Charges will be
calculated as a newly-initiated Shipment
between the original Receiver address and
the new rerouted address, and wil! include
(but not be limited to) all applicable sur-
charges. All original Charges will continue
to apply as if the Package were delivered

to the original Receiver address. For a
request to return to Shipper, all applicable
Charges will apply and be assessed to the
Shipper, as set forth in Section 38 (“Special
Handling of Undeliverable Shipments;
Refused Shipments Returned”).

For UPS Worldwide Express Freight®
Service pallets, after the Receiver has
received notice from UPS that Delivery
will occur, the Receiver may request that
UPS hold a pallet at a UPS Worldwide
Express Freight Center. After the Receiver
has received notice from UPS that Delivery
has been attempted, the Receiver may
request that UPS return a pallet to the
Shipper, hold for future Delivery, or make

a Delivery Reattempt. Delivery Reattempt
charges will apply to subsequent attempts
to deliver UPS Worldwide Express Freight®
Service Shipments beyond the first Delivery
attempt. For requests to return to the Ship-
per, all applicable Charges will apply and
be assessed to the Shipper.

UPS will honor a Delivery Change Request
in its sole and unlimited discretion where
practicable and where the Receiver has
guaranteed payment of any applicable
Charges resulting from the change. By
requesting a Delivery Change, the Receiver
acknowledges and agrees that the limita-
tions of liability set forth in the Terms in
effect at the time of Shipment apply to the
Shipment subject to the Delivery Change
Request and that the value originally
declared by the Shipper, ifany, shall con-
tinue to apply throughout the course of
transportation pursuant to the Delivery
Change Request. UPS assumes no liability

other than to the Shipper of the Shipment
for loss, damage, or delay of any Shipment
subject to Delivery Change.

UPS may restrict Delivery Change Requests
at the request of the Shipper. Detivery
Change Requests for Packages contain-

ing firearms are not available. Delivery
Change Requests to reroute or direct toa
UPS Access Point location international
Packages or Packages requiring an aditlt
signature are not available. It is the respon-
sibility of the Receiver to ensure that a
Delivery Change Request complies with

all federal, state and local Jaws and regula-
tions applicable to the Shipment.

32. Correction of Addresses

If any Shipment as addressed by the
Shipper has an incorrect or incomplete
address (examples include, but are not
limited to, P.O. Boxes, missing suite, apart-
ment, or unit numbers, old addresses, and
missing/incorrect ZIP Cades), UPS will
make reasonable efforts, to be determined
in its sole and unlimited discretion, to
secure the correct of complete address.
An address validated by UPS may be
incorrect or incomplete for purposes of
completing Delivery, and may be corrected
by UPS. If the correct or complete address
is secured, UPS, at its sole and unlimited
discretion, will attempt Delivery, and the
Shipper, upon request, will be provided
with the correct or complete address in
order to update its internal records. UPS
may in its sole and unlimited discretion
correct or complete an address based on
information obtained from the Shipper or
Consignee. An address correction charge
will be assessed to the Shipper for an
address correction or completion.

33. Saturday Delivery

UPS offers Saturday Delivery by request
for certain Delivery areas for certain UPS
Air Services and international services, as
set forth in the Service Guide, To request
Saturday Delivery for these services, a
Shipper must indicate the selection in the
UPS Shipping System and attach a Saturday
Delivery routing label to each Package or
pallet. Refer to UPS's website for available
Saturday Delivery areas for these services.
Where Saturday Delivery is requested, an
additional charge will be assessed for each
such Shipment for Saturday Delivery and
will be billed to the payer of the Charges.

Saturday Delivery is also available without
an additional charge for certain Delivery
areas for certain UPS Air Services and intec-
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 64 of 116 PagelD: 64

 

UPS? Tariff/Terms and Conditions of Service — United States

national services, but not by request. Refer
to UPS’s website for Saturday Delivery
commitment information for these services.
Where Saturday Delivery is available for
such Shipments, a Saturday routing label

is not required,

Saturday Delivery for UPS 3 Day Select,
UPS Ground, UPS Ground with Freight
Pricing, UPS Hundredweight Service

UPS 3 Day Select, UPS Hundredweight
Service Ground, UPS Standard from
Canada, and UPS Standard from Mexico
Shipments is available for certain Delivery
areas, but not by request. Refer to UPS's
website for Saturday Delivery commit
ment information for these services. Where
Saturday Delivery is available for these
services, a Saturday routing label is not
required and there is no additional charge.

34. Delivery Confirmation Services
UPS provides the following Delivery
Confirmation Services. An additional
charge applies for each service. Delivery
Confirmation information, including
signatures where applicable, is available
online or by mail. Where applicable, onty
valid UPS accounts will receive responses
via mail:

34.1 Delivery Confirmation

(domestic only}

A Shipper may request Delivery Confir-
mation Service by indicating Delivery
Confirmation ina UPS Automated Ship-
ping System. Delivery Confirmation infor-
mation will include the date of Delivery
and either the name of the recipient or the
disposition of the Package; or, in the event
of a return, the reason for the return and
the date processed.

34.2 Delivery Confirmation Signature
Reqpired (domestic and internationa})

A Shipper may request UPS to obtain

the recipient’s signature on Delivery.

The Shipper must use a UPS Automated
Shipping System to initiate a request for
this service. UPS may obtain, at its sole and
unlimited discretion, a signature, other
electronic acknowledgment of receipt or
authorization to release without a signa-
ture upon delivery pursuant to the UPS My
Choice® service from the recipient when
this option is selected.

34.3 Delivery Confirmation Adult
Signature Required (domestic and
international)

A Shipper may request UPS to obtain
the signature ofan adult 21 years of age
or older on Delivery. UPS, in its sole and

unlimited discretion, will determine if
Delivery can be compteted when such a
request is made, and may request photo
identification indicating the recipient's age,
before completing Delivery. The Shipper
must use a UPS Automated Shipping
System to initiate a request for this service.
UPS reserves the right to assess the Shipper
the additional charge for this service

when the Shipper requests UPS to obtain
an adult signature on Delivery and an
approved UPS label is not affixed to the
Package or pailet indicating such request,
or, the Shipper tenders a Package or pallet
that, based upon its contents, requires an
approved UPS label requesting an adult
signature upon Delivery and no such label
has been affixed to the Package or pallet.

35. UPS Next Day Alr® Early

Verbal Confirmation of Dellvery

The Shipper may request optional Verbal
Confirmation of Delivery when ship-
ping via UPS Next Day Air” Early. Verbal
Confirmation of Delivery is not available
in Hawaii and is not available for inter-
national] Shipments, When this service

is selected, UPS will call the Shipper to
confirm Delivery on the day of Delivery.
The additional charge for each Verba!
Confirmation of Delivery request will be
billed to the payer of the Charges.

36. Proof of Delivery (P.0.D.)

Upon request, UPS will provide proof of
Delivery of a Shipment via fax transmis-
sion, email, or mail. The request must
include a fax number, including area code,
for an operating fax machine, an email
address for email delivery, or an address
deliverable by the United States Postal
Service for mail.

37. Tracking/Tracing and Refund
Request Charge

UPS reserves the right to assess a Shipper
an additional charge per request for each
Tracking/Tracing and Refund Request
initiated by or at the request of the Ship-
per. This charge will not be assessed for
the first 50 tracking requests per calendar
week, or for a quantity of tracking requests
equal to or less than 20 percent of the
Shipper’s volume for that week, whichever
is greater. This charge will not be assessed
for a quantity of tracing requests equal to
or less than two percent of the Shipper’s
volume for that week. UPS also reserves
the right to assess the Shipper a charge set
forth in the effective UPS Rates for Service

Guarantee refund requests when the
subject Shipment was delivered in accor-
dance wich the applicable UPS Service
Guarantee in the effective Terms.

38. Special Handling of Undeliverable
Shipments; Refused Shipments
Returned

Shipments refused by the Consignee, or
which are undeliverable for any reason,
will be returned to the Shipper at Shipper's
expense, including, but not limited to,
forwarding costs, return transportation
charges and all other applicable Charges,
duties, and taxes. Such Charges will be
calculated as a newly-initiated Shipment
between the original delivery address and
the return address, and will include {but
not be limited to) all applicable surcharges.
All original Charges will continue to apply
as if the package were delivered to the
original delivery address, Undeliverable
international Shipments returned to the
Shipper also are subject to an undeliv-
erable Shipment surcharge set forth in

the effective UPS Rates. The UPS Service
Guarantee does not apply to undeliverable
Shipments returned to the Shipper.

UPS reserves the right to dispose ofa
Shipment, including salvage (for salvaged
Shipments, after retention of the Shipment
for a reasonable period of time as deter-
mined by UPS, not to exceed 30 days) ifthe
Shipment is refused by the Consignee or for
any other reason cannot be delivered,

and return of the Shipment is refused

by the Shipper or the Shipment cannot
otherwise be returned to the Shipper

for any reason. UPS's right to dispose of

a package includes, but is not limited to,
situations where UPS determines in its
sole and unlimited discretion that it is
unsafe or economically or operationally
impracticable to provide delivery or return
service. The Shipper or Consignee’s sole
recourse in such circumstances shall be in
accordance with and subject to Sections

55 (“Claims and Legal Actions: Individual
Binding Arbitration of Claims”) and 56
("Responsibility for Loss or Damage”).

39. C.0.D. Service

UPS accepts C.O.D, Packages for Delivery

in the United States and Puerto Rico, C.0.D.
service is not provided for international
Shipments except for international Ship-
ments originating in Canada for Delivery
in the United States. C.O.D. service is not
available for UPS Worldwide Express
Freight Services from any origin.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 65 of 116 PagelD: 65

 

S Tariff/Terms and Gonditi

Pee weiesta tito United States

UPS? Tariff/Terms and Conditions of Service — United States

39.1 Preparation and Listing

ofC.0.D. Packages

Shippers not using a UPS Automated
Shipping System must prepare and attach
to each C.0.D, Package a UPS” C.O.D. tag
showing the amount to be collected and
enter such amount in the space provided
for that purpose.

Shippers using a UPS Automated Shipping
System will generate, and apply to each
C.O.D. Package, a system-generated address
label with a C.O.D. bar code and the
amount to be collected for each individual
Package. Each C.0.D, Package in a UPS
Hundredweight Service® or UPS Ground
with Freight Pricing C.0.D. Shipment must
carry a C.0.D, tag or system-generated label
for the goods contained in that Package.

39.2 Responsibility for C.0.D.s

Upon Delivery of each C.O.D. Package,

UPS will attempt to collect the amount
shown on the C.O.D, tag or the system-
generated label attached to the Package
and transmit to the Shipper the amount so
collected (subject to the terms in Section
39,9, “Remittance of C.O.D,s,” below), or,

if collection cannot be made, will return
the Package to the Shipper. The Shipper
must notify UPS within 45 days from the
dare of shipment of a C.0,D. Shipment if
the Shipper has not received payment of
the C.0.D. amount, or any claim relating
thereto shall be deemed waived. Suits shall
be instituted within two years after denial
of any portion of the claim.

If collection cannot be made within three
Delivery attempts, or the Consignee refuses
Delivery, UPS will return the Package to
the Shipper.

39,3 Consignee's Checks in Payment
ofC.0.D.s

Unless instructions to collect a cashier's
check or money order only are shown

on the C.O.D. tag (in conformity with the
instructions on the tag) or system-generated
label, UPS will accept a check or other
negotiable instrument issued by or on
behalf of the Consignee. When instructions
to collect a cashier’s check or money order
only are clearly indicated on the C.O.D. tag
or system-generated label, UPS reserves
the right to accept a cashier's check, money
order, official bank check, or other similar
instrument issued by or on behalf of the
Consignee.

All checks or other negotiable instruments
(including cashier's checks, official bank
checks, money orders, and other similar

instruments) tendered in payment of
C.0.D.s will be accepted by UPS based
solely upon the Shipper assuming all risk
relating thereto, including, but not limited
to, risk of non-payment, insufficient funds,
and forgery, and UPS shall not be liable
upon any such instrument.

All checks or other negotiable instruments
{including cashier's checks, official bank
checks, money orders, and other similar
instruments) will be transmitted to the
Shipper together with UPS's own check

if Consignee check(s) collected are for

less than the C.0.D. amount, Remittances
(checks, money orders, etc.) received that
are tess than the C.O.D, doliar amount indi-
cated by the Shipper wil! be reimbursed for
the full amount unless the variance of the
amount remitted is less than $1.00.

39.4 C.O.D, Package of $10,000 or More
UPS may require payment for any C.0.D.
Package of $10,000 or more to be received
ina single check or other negotiable instru-
ment such as a cashier's check, money
order, official bank check, or other similar
instrument.

39.5 Acceptance of Personal Check

In the event that UPS accepts a personal or
company check when a Shipper has prop-
erly instructed UPS to collect a cashier's
check or money order only, UPS reserves
the right, in its sole and unlimited discre-
tion, to deposit into a UPS account the
personal or company check collected and
to provide the Shipper with a check issued
by UPS.

59.6 C.O.D. Remittance Verification

In the event that a Shipper timely noti-
fies UPS that the Shipper has not received
payment of the C.O.D. amount, if UPS's
records show that it collected a C.0.D,
payment and the remittance has not been
cashed, UPS may, in its sole and unlimited
discretion, provide the Shipper with a
digital image of the check or money order
along with a C,O.D, Remittance Verifi-
cation in order to assist the Shipper in
locating the missing C.O.D, payment. Ifthe
Shipper is still unable to locate the C.0,D,
payment, UPS may, in its sole and unlim-
ited discretion, provide the Shipper with
an indemnified C.O.D. check or money
order, which is a digital image of the origi-
nal payment collected by UPS at the time
of Delivery and can be deposited in a bank,
provided that the original check or money
order has not previously been deposited
or negotiated. If the indemnified check or
money order turns out to be invalid for any

reason including, but not limited co, insut-
ficient funds or forgery, UPS shall not be
liable upon the instrument.

39.7 Restrictions
C.O.D.s are accepted for amounts up to
$50,000 per Package.

C.0.D. Packages with an amount to be col-
lected in excess of $500 are not accepred for
transportation via a UPS Drop Box.

Entry ofa C.0.D. amount is nota declara-
tion of value for carriage. Payment of the
C.O.D. charge does not constitute payment
of the declared value charge.

UPS will not accept currency in any
amount for payment of C.0.D. Shipments.

39.8 Charges for C.O,D, Collections
An additional charge will be assessed for
each C.O.D, Package tendered to UPS.

39.9 Remittance of C.0,D.s

Subject to the following provisions of this
Section, UPS shall remit C.O.D. collections
to the Shipper after the date of collection.

The Shipper irrevocably authorizes UPS to
apply, in its sole and unlimited discretion
and without prior notice to the Shipper,
any C.O.D, collections to any past due
Charges owed by the Shipper. To this end,
if there are any past due Charges owed by
the Shipper, the Shipper hereby (a) irrevo-
cably assigns and transfers to UPS all of the
Shipper’s right, title and interest in and to
each check or other negotiabie instrument
for payment of a C.0.D. that is received by
UPS or its employee or agent, and (b) can-
stitutes and appoints UPS as the Shipper's
attorney-in-fact and authorizes UPS, in

the Shipper's name, place, and stead, to
endorse any such check or other negotiable
instrument with the Shipper’s name, to
deposit the same into any UPS account, and
to apply the proceeds of the same against
any past due Charges owed by the Shipper.
The Shipper acknowledges and agrees that
such appointment of UPS as the Shipper's
attorney-in-fact is coupled with an interest
and is irrevocable. UPS may exercise any of
its rights under this Section either directly
or through any employee or agent.

The Shipper relinquishes, waives, and
agrees not to assert any claim against

UPS or any of its employees or agents, any
Consignee, any collecting or paying bank,
or any other person or entity, that may
directly or indirectly arise as a result of
UPS's exercise of any of its rights under this
Section “Remittance of C.O.D,s.” Without
diminishing any of UPS's rights under the
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 66 of 116 PagelD: 66

 

UPS? Tariff/Terms and Conditions of Service — United States

preceding sentence, the Shipper agrees
that UPS and such other persons or entities
shall not be liable to the Shipper or any
other person or entity for any special, inci-
dental, or consequential damages in any
claim made with respect to UPS's exercise
of any such rights.

The Shipper agrees that, following UPS's
application of any C.O.D. collections to any
past due Charges owed by the Shipper in
accordance with this Section, the Shipper
will continue to be fully liable for the
payment ofall remaining Charges owed by
the Shipper (including, without limitation,
(i) any Charges that are not covered by the
application of the C.0.D, collections, and
(ii) any Charges relating to a previously
applied C.O.D. collection that is reversed by
reason of che uncollectibility of the C.O.D.
check or other negotiable instrument or
otherwise).

Nothing in this Section shall constitute an
election of remedies by UPS or any other
person or entity or a waiver of any of the
rights of UPS or any other person or entity
under the remaining provisions of the
Terms or at law or jn equity.

40. UPS Returns® Services

Where available, UPS offers UPS Returns
Services (including UPS Authorized Return
Service®, Print Return Label, Electronic
Return Label, Printand Mail Return

Label, 1 UPS Pickup Attempt, 3 UPS Pickup
Attempts, UPS Retuens® on the Web, and
UPS Returns® Exchange). 3 UPS Pickup
Attempts is not available for UPS Worldwide
Express Freight” Service Shipments. UPS
Authorized Return Service® requests and
UPS Returns® Exchange requests are con-
tractual Package services only.

An additional accessorial charge applies
to each UPS Returns” Services Package

of pallet and will be assessed when the
service is requested, unless the applicable
Service Guide specifically provides other-
wise. The applicable charges will be those
set forth in the UPS Rates in effect at the
time the charge is applied. After enter-
ing the UPS system, a Package or pallet
returned will be charged the rate cal-
culated from the pickup location to the
destination via the service selected, The
Shipper is solely responsible for control-
ling the generation and dissemination of
labels for UPS Authorized Return Service®
Packages and pallets, and will remain
liable for all Charges on any Shipment

tendered on Shipper’s account at any time,
including after termination of the contrac-
tual service.

Shipments containing certain items are
prohibited from being shipped and are not
accepted by UPS for UPS Returns” Services
including, but not limited to, Hazardous
Materials Shipments requiring shipping
papers, firearms, and Shipments requiring
Delivery Confirmation Services,

C.O.D, (Collect on Delivery) service is not
available for UPS Returns” Services Pack-
ages. Third Party Billing is not available for
UPS Returns” Services in the United States.
Third Party Billing is available for UPS
Returns* Services outside the United States,

UPS Returns” Services Shipments are
subject to maximum declared values. See
Section 56.1, “Maximum Declared Values,”

41. UPS Rates

The applicable UPS Rates are determined
on the basis of Shipment and Shipper char-
acteristics, including Shipment weight and
size and origin to destination distance, and
are subject to change. Except as otherwise
stated in the Terms, all charges, fees, or sur-
charges shatl be those set forth in the UPS
Rates in effect at the time of shipping.

To determine the amount of any Charges
for UPS service, consult the UPS Rates in
effect at the time of shipping. The effective
UPS Rates are available at wiew.ups.com
and upon request at the local UPS office.

Shippers are responsible for providing
accurate and complete Shipment infor-
mation in the UPS Shipping System used,
including service selected, number, weight,
and dimensions of Shipments. If any aspect
of the Shipment information is incomplete
or incorrect as determined by UPS in its
sole and unlimited discretion, UPS may
adjust Charges at any time.

If multipte Packages are tendered for trans-
portation, at the same time or at different
times, using the same shipping label and
tracking number or a shipping label altered
without UPS's express authorization, each
of which is prohibited, UPS reserves the
right to refuse service or to apply Charges

to each such Package in its sole and unlim-
ited discretion.

UPS reserves the right in its sole and
unlimited discretion to use any mode of
transportation whatsoever to provide the
service selected by the Shipper. Regardless
of the mode of transportation used, the

effective UPS Rates for the service selected
by the Shipper shall apply. If, however, a
Shipper selects a UPS service to a destina-
tion for which only a higher level of service
is available, UPS will substitute the next
higher level of available service and will
charge the corresponding rate for the sub-
sticuted service.

41.1 Daily Rates and Retail Rates

Daily Rates apply to UPS account holders
who received Daily Rates prior to July 11,
2016, to Shippers who establish a six-digit
UPS account on or after July 11, 2016, or
as UPS may otherwise agree in writing.

Shippers whe do not receive Daily Rates
will be charged Retail Rates. Retail Rates
aiso apply to Shipments processed and
paid for at The UPS Store® lacations or
UPS Customer Centers.

Shippers whe drop off at any The UPS
Store® location, UPS Access Point location
or a UPS Customer Center Packages that
have already been processed prior to drop
off will receive the rates applicable to the
transaction. UPS Worldwide Express
Freight® Service pallets that are processed
as door-to-door pallets prior to drop off at
a UPS Worldwide Express Freight* Center
will receive door-to-door rates.

41.2 Letter Rates

Letter Rates for domestic Shipments are
available only for UPS Express* Envelopes
containing correspondence, urgent dacu-
ments, or electronic media, with an actual
weight of eight ounces or less. UPS Express®
Envelopes containing items other than
those listed or weighing more than eight
ounces will be assessed the corresponding,
rate for the applicable weight. For interna-
tional Shipments, UPS Express® Envelopes
may be used only for single package docu-
ments of no commercial value (which
may include electronic media in some
countries), with an actual weight of eight
(8) ounces or less. UPS Express" Envelopes
containing other items, or weighing more
than eight (8) ounces will be assessed

the corresponding rate far the applicable
weight (except as expressly set forth in
Section 41.3 (“Pak Rates”)),

41,3 Pak Rates

Pak Rates are available only for UPS
Worldwide Express Plus”, UPS Worldwide
Express’, and UPS Worldwide Saver" single
package U.S. export shipments in UPS
Express® Envelopes containing correspon-
dence, urgent documents, or electronic
media, with an actual weight of more
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 67 of 116 PagelD: 67

 

UPS® Tariff/Terms and Conditions of Service — United States

than eight ounces but less than or equal

to two pounds; or when UPS Express” Pak
is selected at the time of shipping, the
customs value of the Package is less than

or equal to $160.00, and the weight of the
Package is two pounds or less. UPS Express”
Pak shipments weighing more than two
pounds will be assessed the corresponding
applicable UPS Rates for the Shipment,

41,4 UPS 10 KG Box and

UPS 25 KG Box Rates

UPS 10 KG Box and UPS 25 KG Box Rates
apply to UPS Worldwide Express Plus®,
UPS Worldwide Express”, and UPS
Worldwide Saver’ single package U.S,
export Shipments, using UPS 10 KG Box
and 25 KG Box packaging. Shipments that
exceed 10 KG and 25 KG, respectively, will
be assessed the applicable UPS Rates for
the actual weight and service selected.

41.5 Private Express Statutes

The Shipper shall comply with the require-
ments of the Private Express Statutes when
using UPS 2nd Day Air? A.M. and UPS 2nd
Day Air® services.

41.6 Rates for Large Packages;

Large Package Surcharge

For domestic Shipments, a Package is con-
sidered a “Large Package" when its length
(longest side of the package) plus girth [(2
x width) + (2 x height}) combined exceeds
130 inches, or its length exceeds 96 inches.

For international Shipments, a Package

is considered a “Large Package” when its
length (longest side of the package) plus
girth [(2 x width) + (2 x height}] combined
exceeds 130 inches.

The rate for a Large Package wil! be based
on the greater of che dimensional weight
or the actual weight, and is subject to a
minimum billable rate set forth in the UPS
Rates applicabte to the Shipment in effect
at the time of the shipping.

A Large Package Surcharge (LPS) will be
applied to each Large Package, including
any Package that exceeds the weight or
size restrictions set forth tn Section 3.1
(“Items Not Accepted for Transportation").
Each Large Package in a multiple-package
Shipment may receive an LPS. LPS will
not apply to UPS Authorized Return
Service’ UPS* Ground Packages, or to

UPS Worldwide Express Freight® Service
Shipments,

41.7 Over Maximum Limits Charge
Packages that exceed the weight or size

restrictions set forth in Section 3.1 (“Items
Not Accepted for Transportation”) are
subject to one or more of the following
additional charges: Over Maximum
Weight, Over Maximum Length, or Over
Maximum Size, Such charges apply in
addition to all other applicable Charges,
including but not limited to the Large
Package Surcharge. UPS reserves the right
in its sole and unlimited discretion to
return such Packages to the Shipper at
Shipper’s expense.

41.8 Additional Handling Charge

An Additional Handling charge wil! be
assessed for any Package that requires
special handling, as determined by UPS
in its sole and unlimited discretion,
including, but not Jimited to:

~ Any article that is not fully encasedina
corrugated cardboard shipping container,
including but not limited to any article
encased in an outside shipping container
made of metal, wood, hard plastic, soft
plastic (e.g., plastic bag), or expanded
polystyrene foam (e.g., Styrofoam);

- Any cylindrical-like item, such as a barrel,
drum, pail, or tire, that is not fully encased
in a corrugated cardboard shipping
container;

— Any Package routed through UPS's irreg-
ular package sortation process;

— Any Package with its longest side exceed-
ing 48 inches or its second-longest side
exceeding 30 inches;

— Any Package with an actual weight
greater than 70 pounds; and

- Each Package in a UPS Hundredweight
Service®, UPS Ground with Freight
Pricing, UPS* Standard, or international
Shipment (excluding UPS Worldwide
Express Freight” Service Shipments)
where the average weight per Package is
greater than 70 pounds and the weight
for each Packape is not specified in the
UPS Shipping System used.

41.9 Oversize Pallet Handling Surcharge
UPS Worldwide Express Freight” Service
pallets are subject to maximum size and
weight restrictions (which vary by origin
and destination) as set forth at https:
pdf Pallets exceeding size or weight
restrictions are not accepted for trans-
portation without prior approval by UPS.
Pallets that exceed these restrictions are
subject to an Oversize Pallet Handling
Surcharge.

42. Peak Surcharges

One or more Peak Surcharges will apply
to certain Packages tendered to UPS for
shipment during a Peak Period, based

on service level and package characteris-
tics, Details regarding the application of
Peak Surcharges and Peak Periods are set
forth at ups.com/peaksurcharges, Peak
Surcharges apply cumulatively ifa Package
meets more than one of the specified cri-
teria, Peak Surcharges apply in addition to
any other applicable Charges. No waiver,
discount, or reduction of any type to the
Peak Surcharges shall apply unless UPS
agrees in writing to such waiver, discount,
or reduction with specific written refer-
ence to the Peak Surcharges.

43. Fuel Surcharges
UPS reserves the right to instituce fuel
surcharges on some or all Shipments
without prior notice. The surcharges
are subject to adjustment weekly. The
surcharges may apply to any domestic
or international transportation or other
charges including, but not limited to,
any accessorial charge or surcharge. The
current fuel surcharges are set forth at
/bridge, a

Regardless of the mode of transportation
used, the effective fuel surcharge for the
service selected by the Shipper shall apply.
The surcharges will be applied to such ser-
vices and for such periods as UPS, in its sole
and unlimited discretion, may determine
necessary.

44, Manual Processing Charges

UPS reserves the right to assess a manual
processing charge of $0.50 per Package
or $35 per week (whichever is greater) to
Shippers who ship Packages using a UPS
Shipping System that applies outdated
UPS Rates until such time as the Shipper
upgrades the UPS Shipping System to
reflect current UPS Rates.

A manual processing service charge will
be assessed to each Package shipped using
a UPS 3 Day Select” or UPS Ground ship-
ping document.

45. Third Party Billing Service

Any Shipment billed to a Third Party
{regardless of the country of origin or
destination of the Shipment) is subject to
a Third Party Billing Service fee, charged
to the payer, set forth in the Service Guide
at the time of shipping. The fee for Third
Party Billing Service shat! be charged for
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 68 of 116 PagelD: 68

—

eros

 

UPS® Tariff/Terms and Conditions of Service — United States

each transaction, based upon all Charges,
excluding charges, duties and taxes
assessed by government authorities. The
Third Party Bilting Service fee will not
apply to UPS Returns Services or UPS
Import Control Shipments.

46. Billing Options for Domestic

Shipments
Unless otherwise agreed to ia writing by
UPS, Charges will be billed to the Shipper.

UPS accepts Shipments for Collect billing
and Third Party billing (subject to a Third
Party Billing Service fee), provided the
Consignee or Third Party has a valid UPS
account number and has agreed to accept
the Charges. Regardless of the billing
option selected, some charges including,
but not limited to, address correction
charges, will be billed to the Shipper.

47. Billing Options for International

Shipments

The amount billed includes, but is not
limited to, Charges, duties, fees, and taxes,
if applicable. Unless otherwise restricted in
the origin or destination country, Shippers
tendering Packages using a UPS Shipping
System may select the payer of Charges,
duties, and taxes as Shipper, Receiver,

or Third Party (subject to a Third Party
Billing Service fee). UPS accepts shipments
for Receiver or Third Party billing provided
the Receiver or Third Party has a valid UPS
account number and has agreed to accept
the Charges. In the event of non-payment
by the Receiver or Third Party, the Shipper
is liable for all Charges including, but not
limited to, duties, fees, and taxes.

An additional Duty and Tax Forwarding
Surcharge wiil apply if the Shipper selects
a billing option in which duties and taxes
are ta be paid outside of the destination
country.

UPS reserves the right in its sale and
unlimited discretion to request advance
payment of Charges for any Package sent
to or from any international destination
or origin.

For all Shipments where the Shipper is
not paying the Charges, the Shipper must
notify the bill payer prior to shipping,
and agree to pay all Charges in the event
of non-payment by the bill-to party. The
Shipper is liable for payment in the event
of non-payment by the Consignee (or
Receiver) or Third Party. All Shipments
must have a valid UPS billing option indi-
cated on the UPS Shipping System entry.

Regardless of the billing option selected,
some charges including, but not limited to,
address correction charges, will be billed
to the Shipper.

48. Bill My Account

UPS may provide in its sole and unlimited
discretion a Bill My Account service to
repistered Shippers to allow the Shipper to
bill to its own account Charges incurred at
UPS Customer Centers and participating
Third-Party Retailer locations, A process-
ing fee for using Bill My Account may
apply and may vary by shipping location.
When using Bill My Account, a Shipper
with customized contract incentives that
may otherwise apply ta the account may
be limited to certain maximum incentives
(“Incentive Caps”). The applicable pro-
cessing fee and Incentive Caps are subject
to change without prior notice and are
published at www.tps.com/billmyaccount.
Incentive Caps and processing fees in
effect at the time of shipping will apply to
Shipments billed using Bill My Account.

49. Disbursement Fee

To expedite customs clearance, UPS may
make or process payments of duties and
taxes on behalf of the payer as dictated by
the billing option selected. An additional
fee, set forth in the UPS Rates applicable
to the Shipmentin effect at the time of
shipping, will be assessed and billed to
the payer.

50. Currency Conversion Rate

Charges to a payer's account in a foreign
currency will be converted to the payer's
currency using a weekly exchange rate
secured through Major Money Center
Banks, plus an exchange fee, set forth in
the UPS Rates applicable ta the Shipment
in effect at the time of shipping,

51, Missing/invalid Account Number
or Refusal Fee

A processing fee will be charged fora
missing or invalid account number when
the account number, including the Ship-
per's account number, is missing, the
account number is not the correct account
number for the bill-to party, the account
number is for a Receiver or Third Party
who fails to pay the Charges, or the
Package is shipped to an unauthorized
Consignee. In the event of non-payment
by the Receiver or Third Party, the Shipper

will be billed a refusal fee plus the Charges.

52. Shipping Charge Corrections;

Audit Fee

UPS reserves the right to bill for Charges
based upon the characteristics of, and
services requested for, Shipments actu-
ally tendered to UPS. UPS also reserves

the right to audit any Package, Shipment
and/or inveice to verify service selection,
dimensions, or weight, and applicabil-

ity of any Charges. As part of that audit,
UPS may weigh and measure any Package
or Shipment tendered to UPS using any
method UPS deems appropriate, including
but not limited to multidimensional
measuring devices. UPS may in its sole
and unlimited discretion increase or
adjust Charges based on the results of such
audit. UPS reserves the right in its sole and
unlimited discretion to bill for Charges
based on shipping characteristics provided
by the Shipper, regardless of whether UPS
has audited the shipping characteristics.
In the event that a Package’s or Shipment's
dimensions are altered during transit, UPS
reserves the right to bill for Charges based
on the altered dimensions.

An audit fee may be assessed for shipping
charge corrections, as set forth in the effec-
tive UPS Rates.

53. Payment of Charges

Except where an alternative payment plan
applies, UPS's payment terms require
payment in full in advance,

UPS may provide in its sole and unlimited
discretion alternative payment terms

to certain of its Shippers. UPS, ia its sole
and unlimited discretion, shall decide
which, ifany, of the alternative payment
plans described below (see Section 53.2,
“Alternative Payment Plans”) will be made
available to the Shipper.

A Shipper that is not enrolled in any of
the Alternative Payment Plans described
below shall pay all Charges in advance
of shipment, as required by UPS.

Notwithstanding any billing plan that

is in effect or payment or billing option
selected at the time of shipment, the
Shipper is ultimately liable for and agrees
to pay all Charges, including in the event
of insolvency, bankruptcy, non-payment,
or cefusal to pay by the Receiver or

Third Party.

All Charges must be paid in the lawful
money of the United States of America.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 69 of 116 PagelD: 69

 

UPS® Tariff/Terms and Conditions of Service — United States

Ifa Shipper submits Shipment information
to UPS through a UPS Shipping System
and does not subsequently tender such
Shipment to UPS, it is the Shipper’s sole
responsibility Co request an adjustment in
the event Shipper is invoiced for any such
Shipments (even where Shipper is ordi-
narily invoiced based on a UPS package
scan), as set forth below (see Section 53.1,
“Invoice Adjustment”). Shippers who fail
to do so wil] be liable for all applicable
Charges.

Asan accommodation to the Shipper, and
in UPS's sole and unlimited discretion,
UPS may render invoices, or copies of
invoices, or charge certain Packages toa
Third Party ac the request of the Shipper.
The Shipper remains responsible for the
timely payment in full of all Charges owed
by the Shipper, By requesting UPS co render
invoices, or copies of invoices, or charge
certain Packages to a Third Party, the
Shipper is deemed to authorize the Third
Party to act on behalf of the Shipper, and
UPS may rely thereon in afl respects.

UPS also may in its sole and unlimited
discretion elect to render an invoice that
includes amounts owed for services pro-
vided by UPS affiliates.

If Charges are paid by payment card or

by an electronic payment method, the
Shipper expressly authorizes UPS to assess
any Charges and to obtain payment of

the Charges by use of the payment card

or electronic payment method. If, for any
reason, any such transaction is rejected

or declined, the Shipper will pay to UPS

a declined transaction fee of ten dollars
($10) per incident, in addition to any late
payment fees assessed by UPS and any
collection costs which may be incurred by
UPS in the final collection of Charges owed
by che Shipper. The Shipper authorizes
UPS to charge the declined transaction fee
to the Shipper'’s payment card account or
electronic payment account or to collect
the fee directly from the Shipper, at UPS's
sole option.

If, for any reason, a negotiabie instrument
submitted to UPS as payment for Charges
is returned to UPS unpaid, or an electronic
request for payment is dishonored, UPS
may charge the Shipper a dishonored
payment fee of twenty dollars ($20) per
incident, in addition to any late payment
fees assessed by UPS and any collection
costs which may be incurred by UPS in
the final collection of Charges owed by
the Shipper.

UPS may provide trade credit information
on its Shippers to commercial reporting
agencies,

53.1 Invoice Adjustment

Requests for an invoice adjustment (e.g.,
adjustment of Charges based on an incor-
rect rate, billable weight, account number,
failure to cender a Shipment, type of
service, shipping charge correction, etc.)
ora refund due to a duplicate payment
must be received by UPS within 180 days
of receiving the contested invoice, or any
billing dispute is waived. Notification to
UPS of a request for an invoice adjustment
must be made in writing using one of the
following methods:

—Submita request through UPS's online
Billing Center at ups.com/billing:

— Email a request to UPS through the
ups.com website using the “Support
Category” “billing”; or

- Maiia request to United Parcel Service,
P.O. Box 7247-0244, Philadelphia, PA
19170-0001.

The notification to UPS must include the
date of shipment, the tracking number for
each disputed charge, and the reason for
the disputed charge. A partial payment
against an invoice is not considered a
request for an invoice adjustment or notice
to UPS ofa disputed charge. UPS reserves
the right to refuse to issue any invoice
adjustment until all outstanding Charges
owing to UPS have been paid in fuil.

The filing of'a lawsuit does not constitute
notification by che filer or on behalf of any
other party.

Requests for invoice adjustments cannot
be made without a good faith basis for
submitting the request as to each specific
package and adjustment requested. If UPS
determines that a requestor has submitted
batch or multiple single requests for adjust-
ments without a substantial basis, all
requests of such requestor will be denied
in their entirety far such time period as
UPS may determine in its sole and unlim-
ited discretion. A right or claim, of any
kind, to challenge the amount invoiced

is conditioned upon full and strict com-
pliance with all requirements regarding
notice set forth in this Section; otherwise,
failure to comply with the notice require-
ments set forth in this Section constitutes
agreement to pay the amount in the
invoice, Full and strict compliance with
this Section is required, even where it is
believed that such compliance would

not result in relief or would otherwise
be futile,

53.2 Alternative Payment Plans

Where UPS elects to make an alternative
payment plan available to the Shipper,
UPS may render an invoice to the Shipper
ona weekly (i.e,, seven days) ora monthly
(Le., four or five calendar weelcs) basis.

A weekly invoice will include the

Charges incurred in the previous week,
Notwithstanding that UPS has elected

to render an invoice to the Shipper ona
weekly basis, an invoice may be issued
only when the Shipper has incurred
aggregate Charges in excess of ten dallars
($10), or when five (5) calendar weeks have
elapsed from the date of issuance of the
last invoice, whichever event occurs first.
A monthly invoice will include the Charges
incurred for the four- or five-week period
for which the invoice is issued. In its sole
and unlimited discretion, UPS may offer
one or more of the following alternative
payment plans for the payment of Charges:

—Electronic Funds Transfer Plan (Debit EFT)

By written agreement with UPS, the
Shipper will provide UPS with the
Shipper’s bank account number and
bank routing number to enable LPS to
electronically request payment, for all
Charges incurred by the Shipper, directly
from the Shipper's bank, on a weekly or
monthly basis. The Shipper's bank will
remit the amount requested to UPS and
deduct that amount from the Shipper’s
bank account, Payments to UPS will be
shawn on the Shipper’s bank statements.
The Shipper is responsible for payment of
any fees imposed by the Shipper’s bank.
Additionally, the Shipper will receive a
weekly or monthly invaice, as applicable,
except as described above, from UPS Hscing
the services provided for the applicable
billing period. If, for any reason, an elec-
tronic request for payment is dishonored,
the Shipper is responsible for making a
timely payment directly to UPS. Past due
balances will be subject to any collection
costs which may be incurred by UPS in
the final collection of Charges owed by
the Shipper. No late payment fee shall be
assessed with respect to the Electronic
Funds Transfer Plan.

- Monthly Prepayment Plan

By written agreement with UPS, the
Shipper will make a prepayment with
UPS in an amount equal to four weeks’
anticipated Charges as estimated by UPS.
Upon notice to the Shipper, the required
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 70 of 116 PagelD: 70

 

UPS® Tariff/Terms and Conditions of Service — United States

prepayment amount may be changed

by UPS at any time to reflect a revised
estimate of four weeks’ Charges. All pre-
payment amounts will remain on account
with UPS, No interest will be paid or
accrued on the prepayment amounts.

The Charges incurred for the applicable
month will be totaled and billed to the
Shipper on a monthly basis, Payment is
due within seven (7) days after receipt of
the UPS invoice. Past due balances will be
subject ta a late payment fee as described
below in addition to any collection costs
which may be incurred by UPS in the final
collection of Charges owed by the Shipper.

— Weekly Prepayment Plan

By written agreement with LIPS, the
Shipper will make a prepayment with UPS
in an amount equal to four weeks’ antici-
pated Charges as estimated by UPS. Upon
notice te the Shipper, the required prepay-
ment amount may be changed by UPS

at any time co reflect a revised estimate

of four weeks’ Charges, All prepayment
amounts will remain on accownt with UPS,
No interest will be paid or accrued on the
prepayment amounts.

Shipper will receive invoices on a weekly
basis, except as described above. Each
invoice will list the previous period's
Charges incurred. Payment for all accu-
mulated Charges will be due within seven
(7) days following the Shipper's receipt of
every fourth invoice; however, if priar to
receiving the fourth invoice the Shipper's
accumulated Charges should equal or
exceed the prepayment amounts on
account with UPS, then the accumulated
Charges wifl be due within seven (7) days
following the Shipper's receipt of the
invoice requiring such payment. Past due
balances will be subject to a late payment
fee as described below, in addition to any
collection costs which may be incurred by
UPS in the final collection of Charges owed
by the Shipper.

— Special Payment Plan

By written agreement with UPS, the
Shipper may prepay an amount equal

to the anticipated Charges for a period

of between ten to twenty-six weeks, as
estimated by UPS. The Charges actually
incurred by the Shipper will be deducted
by UPS on a weekly basis from the pre-
payment amounts on account with UPS.
Weekly invoices marked as paid will be
forwarded to the Shipper reflecting the

balance of the prepayment amount on
account with UPS. When the prepayment
amount on account with UPS reaches the
minimum balance specified in the written
agreement, the Shipper is required to make
another prepayment for an additional
period pursuant to the same agreement, or,
if the Shipper does not do so, the Shipper
must make another payment arrangement
with UPS. All prepayment amounts will
remain an account with UPS. No interest
will be paid or accrued on the prepayment
amounts. If the Charges incurred by the
Shipper exceed the remaining balance of
the prepayment amounts on account with
UPS, the excess Charges will be due within
seven (7) days following the Shipper’s
receipt of the invoice requiring such
payment. Past due balances will be subject
to a late payment fee as described below

in addition to any collection costs which
may be incurred by UPS in the final collec-
tion of Charges owed by the Shipper. This
payment plan alternative is available only
to existing customers already approved for
a Speciat Payment Plan.

— Credit Extension Plan

By written agreement with UPS, the
Shipper may elect to pay an annual credit
extension fee and thereafter receive
invoices for Charges incurred by the
Shipper on a monthly basis with no pre-
payment requirement. The invoices will
be payable within seven (7) days fallowing
receipt by the Shipper. The credit exten-
sion fee is based upon the Shipper's total
annual Charges, as estimated by UPS,

and is subject to change annually by UPS
in its sole and unlimited discretion. To

be eligible for the Credit Extension Plan,
the Shipper must use UPS's transporta-
tion services and the Credit Extension
Plan solely for business, commercial, or
agricultural purposes. A Shipper is not
eligible for the Credit Extension Plan if the
Shipper uses UPS's transportation services
and the Credic Extension Plan for any per-
sonal, family, or household purposes. By
using the Credit Extension Plan (if made
available to the Shipper), the Shipper repre-
sents, warrants, certifies, and agrees that it
will use UPS's transportation services and
the Credit Extension Plan solely for busi-
ness, commercial or agricultural purposes
and not for any personal, family, or house-
hold purposes. Past due balances will be
subject to a late payment fee as described
below in addition to any collection costs

which may be incurred by UPS in the final
collection of Charges awed by the Shipper.

— Weekly Payment Plan

Each week the Shipper wil] receive an
invoice for the previous week’s Charges
except as described above. The invoice is
due within seven (7) days of receipt. No
prepayment is required under this plan.

Past due balances will be subject to a late
payment fee as described below in addi-
tion to any collection costs which may be
incurred by UPS in the final collection of
Charges owed by the Shipper.

— Credit Card Payment Plan

The Shipper may elect to pay the previ-
ous week’s Charges by credit card. The
Shipper will receive bitling detail itemized
on its card statement or a weekly invoice,
except as described above, from UPS listing
the previous period’s Charges incurred.
The Shipper will provide UPS with the
Shipper's credit information to enable UPS
to process Charges incurred by the Shipper
ona weekly basis.

Shipper acknowledges and agrees that
there may be a delay of two or more days
between the date that payments are
received by UPS and the date that the
payments are posted and credited to the
Shipper's account with UPS, Ifa UPS remit-
tance advice is attached to the Shipper's
payment, the payment will be credited
accordingly. If no remittance advice is
attached to the Shipper's payment, the
payment will be credited to the Shipper's
account.

53.3 Late Payment Fee

For the Monthly Prepayment Flan, the
Weekly Prepayment Plan, the Special
Payment Plan, the Credit Extension Plan,
and the Weekly Payment Plan, a late pay-
ment fee will be assessed if che Shipper’s
payment is not received by UPS within
fourteen (14) days of the invoice due date.
Except as otherwise stated below, the late
payment fee will equal six percent (6%) of
the total past due balance of the Shipper's
invoice (including without limitation
any previously assessed but unpaid late
payment fees) that is fourteen (14) days
past due.

In determining the late pay ment fee for
the Monthly Prepayment Plan and the
Weekly Prepayment Plan, UPS will apply
the prepayment amounts on account
with UPS to reduce the calculated base
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 71 of 116 PagelD: 71

-UPS-Tarift/Terms and Conditions of Service— Unite

 

UPS? Tariff/Terms and Conditions of Service — United States

amount on which the late payment fee

is assessed, provided that UPS will so
apply the prepayment amounts to the
oldest outstanding invoice first, and to
each subsequent invoice thereafter, until
the prepayment amounts have been fully
so applied. If an invoice 14 days past due
is fully so covered by the prepayment
amount, no late payment fee will apply. If
an invoice 14 days past due is partially so
covered by the prepayment amount, the
late payment fee will apply to the portion
not so covered by the prepayment amount.

For the Special Payment Plan, a late
payment fee will not be assessed if there
has been a positive balance in the Shipper's
prepayment account with UPS at any time
during the 27-day period immediately
preceding the transmittal of the current
invoice to the Shipper. The late payment
fee for the Specia] Payment Plan will be
assessed on the “charges this period” of the
Shipper’s invoice (including without limi-
tation any previously assessed but unpaid
late payment fees) that is fourteen (14) days
past due.

A late payment fee wil! be assessed only
once on each invoice that is fourteen (14)
days past due. Each late payment fee will
be due and payable within seven (7) days
following the Shipper's receipt of the
invoice that first reflects the assessment
of the late payment fee. The late payment
fee is in addition to any collection costs
that may be incurred by UPS in the finat
collection of Charges owed by the Shipper.
Neither the assessment nor the payment
ofa late payment fee will (a) affect the
Shipper's responsibility to pay all Charges
owed, or (b) in any manner preclude UPS
from exercising any of its rights or rem-
edies hereunder or under applicable taw.

54. UPS Service Guarantee

UPS guarantees on-schedule Delivery

of Shipments shipped via the following
services, where available, to all 50 states
and Puerto Rico:

- UPS Air Services

— UPS Hundredweight Service® Air Services
—UPS3 Day Select”

- UPS Hundredweight Service® UPS 3 Day
Select”

— UPS” Ground
—UPS* Ground with Freight Pricing
- UPS Hundredweight Service* Ground

UPS guarantees on-schedule Delivery of

Shipments shipped via the following ser-
vices, where available, and provided that
customs clearance is performed by UPS
Supply Chain Solutions” brokerage offices
designated by UPS for clearing these
Shipments:

— UPS Worldwide Express Plus”

— UPS Worldwide Express NA1*

- UPS Worldwide Express”

— UPS Worldwide Express Freight® Service
- UPS Worldwide Saver*

~ UPS Worldwide Expedited”

—UPS 3 Day Select® from Canada

~ UPS* Standard

In the event UPS fails to attempt Delivery
by the date and time {if applicable) indi-
cated at htrps:/wwiwapps.ups.com/cte, for
the applicable date, time and location of
tender, or as provided when 1-800-PICK-
UPS* (1-800-742-5877) is called, UPS, at

its option, will either credit or refund

the transportation charges for each

such Shipment to the payer only, upon
request, provided the conditions set forth
in the UPS Service Guarantee are met.
Transportation charges do not include
other fees or charges that may be assessed
by UPS including, but not limited to, fuel
surcharges. This is the sole remedy avait-
able under the UPS Service Guarantee.
UPS may, but is not required, to present the
actual time of Delivery in tracking detail
or proof of Delivery, and reserves the right
to amend any delivery confirmation or the
actual time of Delivery within forty-eight
(48) hours of the date of Delivery.

UPS shall nat be liable for any damages
whatsoever for delayed Delivery, except as
specifically provided for Shipments made
under the UPS Service Guarantee. Under
no circumstances shall UPS be liable for
any special, incidental, or consequential
damages including, but nat limited to,
damages arising from delayed Delivery

or failure to attempt on-schedule Delivery.

UPS may cancel, suspend or modify

the UPS Service Guarantee (or change
the guaranteed time in transit) for any
service(s}, and for any period of time, a5
determined by UPS in its sole and unlim-
ited discretion, and without prior notice,
Visit wwin.ups.com/éholidays for changes
effective during the holiday season.

54.1 Conditions

The UPS Service Guarantee is subject

to the following conditions:

— UPS's guaranteed Delivery schedule
has been obtained by referencing UPS's
website or contacting a UPS Customer
Service office. “On-time” or “on-schedule”
means, subject to the terms of this UPS
Service Guarantee, Delivery is attempted
before or within 60 seconds of the
Delivery time published in the UPS
guaranteed Delivery schedule. UPS shall
be deemed to have attempted “on-time”
or “on-schedule" Delivery for purposes of
the UPS Service Guarantee if (i) any of the
exclusions to the UPS Service Guarantee
applies, or (ii) any of the conditions set
forth in the UPS Service Guarantee is not
met.

— Each Package and Shipmenc is properly
recorded in a UPS Shipping System.

~ Each Package and Shipment bears the
appropriate UPS tracking label and an
address label, or a combined label gen-
erated by a UPS Automated Shipping
System, showing the Consignee’s correct
name, deliverable address (UPS does not
provide Delivery to a P.O. Box), and ZIP
Code (or postal code for international
Shipments),

— Each Package or pallet in a Shipment
bears a UPS Saturday Delivery routing
label (where required) when optional
Saturday service is requested and
available.

—Each Shipment is tendered to UPS
during UPS's published business hours.
Shipments received from or destined
to certain locations may require earlier
pickup times (available at the UPS
website).

- UPS is notified by UPS's Interactive Voice
Response system or through UPS's online
Billing Center at yps.com/billing of a
service failure within fifteen (15) calen-
dar days of the date of scheduled Delivery
or the date by which UPS has amended
or corrected the actual time of Delivery
in tracking detail or proof of Delivery,
whichever is later, and is advised of the
Consignee's name and address, date of
shipment, Shipment weight, and UPS
tracking number.

- For UPS Worldwide Expedited"
Shipments, the guarantee shall apply
only to Shipments with a U.S. origin or
destination and when the billed parry
is resident in the United States and is
responsible for all Charges.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 72 of 116 PagelD: 72

ups.com

UPS® Tariff/Terms and Conditions of Service — United States

~ For IPS Worldwide Express Freight®
Service Shipments, the guarantee shall
apply to a Shipment where any pallet
exceeds maximum size or weight restric-

tions (as set forth at fitips:/ipww,.ups.com/
mediasen/wmef max dim.pdf) only if
the Shipper obtained confirmation of
eligibility for the UPS Service Guarantee,
prior to tender of the Shipment to UPS

for service.

UPS reserves the right to refuse any request
for a credit or refund when such request is
either (a) made by, or (b) based on informa-
tion obtained by, a party other than the
payer of the Charges.

54.2 Exclusions

The UPS Service Guarantee does not

apply to:

- UPS 2nd Day Air? A.M, Packages for
Residential deliveries.

~ Shipments tendered pursuant to Drap
Shipments, special operating plans, or
customized handling or processing
arrangements, or tendered either under
an account number on which Service
Guarantee claims are addressed by a
special agreement or where such claims
have been addressed by special agree-
ment with the payer of the Charges,

— Shipments processed using a UPS
Automated Shipping System that is not
located at the pickup address assigned to
the UPS account number on which the
Shipment was made.

— UPS Ground Returns Service Packages.

— Packages subject to a Large Package
Surcharge or Additional Handling Fee,
Packages that exceed maximum size or
weight limits, Shipments containing
any Package subject to a Large Package
Surcharge, Additional Handling Fee, or
that exceed maximum size or weight
limits, or UPS Wortdwide Express Freight®
Service Shipments tendered without
prior approval containing any pallet
exceeding maximum size or weighit
restrictions (as set forth at Aftps://iewiw,
ups.com/media/en/imef max_dim.pdf).

— Shipments made using a Call Tag.

~ Shipments subject to a UPS Delivery
Intercept* request, Delivery Change
Request, or a UPS My Choice® request,

- Shipments that are delayed due to causes
beyond UPS's control including, but not
limited to: the unavailability or refusal
ofa person to accept Delivery of the
Shipment, acts of God, natural disasters,

war risks, acts of cerrorism, acts of public
authorities acting with actual or apparent
authority, acts or omissions of customs or
similar authorities, authority of law, insuf-
ficient information provided by a
customer, Hazardous Materials Packages
improperly offered for transport, the appli-
cation of security reguta-

tions imposed by the government, or
otherwise applicable to the Shipment,
riots, strikes or other labor disputes, civil
unrest, disruptions in national or local air
or ground transportation networks
(including, but not limited to, UPS's trans-
portation network), disruption or failure of
communication and information systems,
and adverse weather conditions.

— International Shipments for which the
Shipper has selected the Receiver or Third
Party as the payer of any applicable
duties and taxes and Delivery is delayed
until payment arrangements are made.

— UPS import Control* Shipments for
which the Shipper has selected commer-
cial invoice removal.

— UPS Ground Shipments or UPS”
Standard Shipments that are picked
up or scheduled to be delivered during
the applicable dates set forth in the
Year-End Holiday Schedule available
at winio.ups.com/holidays.

- Shipments without Timely Upload of
PLD, Shipments not accompanied by a
UPS Smart Label tag, or when the delivery
address on any address label or combined
label affixed to the Package does not
match the delivery address on the UPS
Smart Labet tag, bar code, or PLD for
the Package.

— UPS Air Services and UPS 3 Day Select
Shipments of Hazardous Materials or
Dangerous Goods Shipments, and al]
international Hazardous Materials or
Dangerous Goods Shipments except
UPS Standard Shipments.

55. Claims and Legal Actions:

Individual Binding Arbitration of Claims
Time Limits and Pleading Requirements
for Claims/No Right to Set Off

Claims against UPS must be made within
strict time limits, including as set forth in
Seccion 53.1 (“Invoice Adjustment") regard-
ing invoice adjustments or billing disputes;
Section 55.3 (“Time Limit for Filing Claims
for Loss or Damage to Property”) regard-
ing claims for loss or damage to property;
and pursuant to Section 54, “UPS Service
Guarantee.”

All claims against UPS arising out of or
related to the provision of services by UPS,
including, but not limited to, demands for
damages, refunds, credits, and any legal or
equitable relief whatsoever, shall be extin-
guished unless the Claimant (1) timely and
completely complies with all applicable
notice and claims periods set forth in the
Terms and in the Service Guide, including
as to claims for toss or damage to property
under Section 55.3, claims under Section
54, “UPS Service Guarantee,” claims for
invoice adjustments under Section 53.1, or
claims for breach of contract or any other
cause of action; and (2) pleads on the face
of any complaint fited in court against UPS
or states in its submission of its claim in
arbitration against UPS, as the case may
be, satisfaction and compliance with those
notice and claims periods as a contractual
condition precedent to recovery. Claimants
may not deduct the amounts of pending
claims from any Charges owed to UPS,
and the Shipper waives any and all rights,
including any statutory or common law
rights, to sec off the amount of any claim
against Charges owed to UPS.

Agreement to Arbitrate Claims

Claimant and UPS agree that, except for
disputes that qualify for state courts of
limited jurisdiction (such as smal claims,
justice of the peace, magistrate court, and
similar courts with monetary limits of less
than $30,000 on their jurisdictions over
civil disputes), any controversy or claim,
whether at law or equity, arising out of or
related to the provision of services by UPS,
regardless of the date of accrual of such
dispute, shall be resolved in its entirety by
individual (not class-wide nor collective)
binding arbitration.

Arbitration is the submission of a dispute
toa neutral! arbitrator, instead ofa judge
or jury, fora final and binding decision,
known as an “award.” Arbitration provides
for more limited discovery than in court,
and is subject to limited review by courts,
Each party has an opportunity to present
evidence to the arbitrator in writing or
through witnesses. An arbitrator can only
award the same damages and relief that a
court can award under the law and must
honor the terms and conditions in the Terms.

Claimant and UPS agree that their sole
relationship is a contractual one governed
by the Service Guide and Terms. Any con-
troversy or claim arising out of or related
to the provision of services by UPS shall be
resolved solely based on the agreements
set forth in the Service Guide and Terms.

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 73 of 116 PagelD: 73

 

ift/Terms and Conditions ofService — Unite:

ee ee eS ee

UPS® Tariff/Terms and Conditions of Service — United States

Institutional Arbitration

The arbitration shall be conducted by

the American Arbitration Association
(AAA) in accordance with its Commercial
Arbitration Rufes and the Supplementary
Procedures for Consumer-Related Disputes
(the “Rules"), and judgment on the award
may be entered in any court of competent
jurisdiction. The Rules, including instruc-
tions for how co initiate arbitration, are
available at tps:/wiwwddrore. The
arbitrator shall decide all issues of the

case on the basis ef the applicable law,

not equity. If you initiate arbitration,

you must serve UPS's registered agent for
service of process, Corporation Service
Company, which has locations in every
state. Information also can be found on

the website of your local Secretary of State.

Any arbitration under this Agreement
will take place on an individual basis;
class, mass, consolidated or combined
actions or arbitrations or proceeding as

a private attorney general are not permit-
ted, Claimant and UPS are each waiving
the right to trial by jury. Claimant and
UPS are further giving up the ability to
participate in a class, mass, consolidated
or combined action or arbitration.

Place of Arbitration/Number of
Arbitrators/Costs of Arbitration/
Governing Law/Survival

Any arbitration will take place in the
county where Claimant resides and will
be determined by a single arbitrator.

Any filing fee or administrative fee
required of Claimant by the AAA Rules
shall be paid by Claimant to the extent
such fee does not exceed the amount of

the fee required to commence a similar
action in a court that otherwise would
have jurisdiction. For all non frivolous
complaints, UPS will pay the amount of
such fee in excess of that amount. The arbi-
trator will altocate the administrative costs
and arbitral fees consistent with the appli-
cable rules of the American Arbitration
Association, Reasonable attorney's fees and
expenses will be allocated or awarded only
to the extent such allocation or award is
available under applicable law.

All issues are for the arbitrator to decide,
except that issues relating to the scape,
application, and enforceability of the arbi-
tration provision are for a court to decide.
The Federal Arbitration Act governs the
interpretation and enforcement of this
provision. This agreement to arbitrate
shall survive termination of the Terms.

Severability

Notwithstanding anything to the con-
trary in the AAA Rules, if any part of this
arbitration provision is deemed invalid or
ineffective for any reason, this shall not
affect the validity or enforceability of the
remainder of this arbitration provision,
and the arbitrator shall have the authority
to amend any provisions deemed invalid
or ineffective to make the same valid and
enforceable.

Desk Arbitration

For all disputes concerning an amount less
than fifteen thousand dollars ($15,600.00),
the parties shali submit their arguments
and evidence to the arbitrator in writing
and the arbitrator shali make an award
based only on the documents; no hearing
will be held unless the arbitrator in his or
her discretion, and upon request of 2
party, decides it is a necessity to require
an in-person hearing. Fora dispute gov-
erned by the AAA Consumer-Related
Disputes Supplementary Procedures,

and concerning an award between fifteen
thousand dollars ($15,000.00) and fifty
thousand dollars ($50,000.00), inclusive,
UPS shall pay Claimant's filing fee under
the AAA Rules, provided that Claimant
agrees that both parties shall submit

their arguments and evidence to the
arbitrator in writing and that the arbitra-
tor shat! make an award based only on

the documents, without a hearing being
held. Notwithstanding this provision, che
parties may agree to proceed with desk
arbitration at any time.

Access to Small Claims Courts

All parties shall retain the right to seek
adjudication in a state court of limited
jurisdiction, such as small claims, justice
of che peace, magistrate court, and similar
courts with monetary limits of less than
$30,000 on their jurisdiction over civil dis-
putes, for individual disputes within the
scope of such court’s jurisdiction.

Acknowledgements
Claimant and UPS acknowledge and agree
that pursuant to these Terms:

- CLAIMANT AND UPS AGREE THAT
WE ARE WAIVING THE RIGHT TO
HAVE A TRIAL BY JURY TO RESOLVE
ANY DISPUTE ALLEGED AGAINST
CLAIMANT, UPS OR RELATED THIRD
PARTIES;

—- CLAIMANT AND UPS AGREE THAT WE
ARE WAIVING THE RIGHT TO HAVE A
COURT, OTHER THAN A STATE COURT

OF LIMITED JURISDICTION AS DEFINED
ABOVE, RESOLVE ANY DISPUTE
ALLEGED AGAINST CLAIMANT, UPS

OR RELATED THIRD PARTIES;

—CLAIMANT AND UPS AGREE THAT WE
ARE WAIVING THE RIGHT TO HAVE
A COURT REVIEW ANY DECISION OR
AWARD OF AN ARBITRATOR, WHETHER
INTERIM OR FINAL, EXCEPT FOR
APPEALS BASED ON THOSE GROUNDS
FOR VACATUR EXPRESSLY SET FORTH
IN SECTION 10 OF THE FEDERAL
ARBITRATION ACT.

- CLAIMANT AND UPS AGREE THAT WE
ARE WAIVING THE RIGHT TO SERVE
AS A REPRESENTATIVE, AS A PRIVATE
ATTORNEY GENERAL, ORIN ANY
OTHER REPRESENTATIVE CAPACITY,
JOIN AS A CLASS MEMBER, AND/OR
TO PARTICIPATE AS A MEMBER OF A
CLASS OF CLAIMANTS IN ANY CLASS,
MASS, CONSOLIDATED OR COMBINED
ACTION OR ARBITRATION FILED
AGAINST CLAIMANT, UPS AND/ OR
RELATED THIRD PARTIES.

Award

The arbitrator may award money or equi-
table relief in favor of only the individual
party seeking relief and only to the extent
necessary to provide relief warranted by
that party's individual claim. Similarly, an
arbitration award and any judgment con-
firming itapply only to that specific case; it
cannot be used in any other case except to
enforce the award itself. To reduce the time
and expense of the arbitration, the arbitra-
tor will not provide a statement of reasons
for his or her award unless a brief explana-
tion of the reasons is requested by one of
the parties. Unless both Claimant and UPS
agree otherwise, the arbitrator may not
consolidate more than one person's claims,
and may not otherwise preside over any
form of a representative, private attorney
general or class proceeding.

Confidentiality of Arbitration
Notwithstanding anything to the contrary
in the AAA Rules, UPS and Claimant agree
that the filing of arbitration, the arbitration
proceeding, any documents exchanged or
produced during the arbitration proceeding,
any briefs or other documents prepared
for the arbitration, and the arbitral award
shall all be kept fully confidential and
shall not be disclosed to any other party,
except to the extent necessary to enforce
this arbitration provision, arbitral award
or other rights of the parties, or as required
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 74 of 116 PagelID: 74

 

UPS? Tariff/Terms and Conditions of Service — United States

by law or court order. This confidentiality
provision does not foreclose the American
Arbitration Association from reporting
certain consumer arbitration case informa-
tion as required by state law.

55.1 Making Claims for Loss or Damage

to Property

All notices of claims for loss of or damage
to property transported or accepted for
transportation must include the date of
shipment, the tracking number, and the
nature of the loss or damage. A request for
proof of Delivery or damage inspection

or the filing of a lawsuit do not constitute
notification of a claim. Natice ofa claim for
loss or damage to property must be made
using one of the following methods:

-Submit online at wisps com/is/en/

~Cal! 1-800-PICK-UPS” (1-800-742-5877); or

—Mail notice to UPS Claims Processing
Center, P.O. Box 1265, Newport News,

VA 23601-1265 (for claims involving ship-
ments to or from Puerto Rico, notice

must be mailed to UPS Mexico/AICM,
Almacen Fiscalizado #21, Col. Federal
Deleg. Venustiano Carranza, Mexico DF CP
45520).

All claims for loss of or damage to property
transported or accepted for transportation
must: (1) be in writing {or an electronic
communication) and must include refer-
ence to the Source Document or pickup
record number and date of shipment or
copies of other documents sufficient to
identify the Shipment involved, and the
declared value; (2) assert the liability of
UPS for alleged loss or damage; (3) make
claim for payment of a specified or deter-
minable amount of money; and (4) be
accompanied by a copy of the original
invoice or, if no invoice was issued, other
proof, certified to in writing, as to the pur-
chase price paid by the Consignee (where
the property involved has been sold to the
Consignee), actual cost or replacement cost
of the property, or extent of the damage to
the property.

No claims will be voluntarily paid unless
UPS receives notice of the claims and they
are filed in writing or transmitted elec-
tronically by or on behalf of the Shipper in
accordance with these provisions,

A right or claim, of any kind, for loss or
damage to property is conditioned upon
full and strict compliance with this Section
55.1 and Sections 55,3 through 55.6, Full

and strict compliance with this Section

is required, even where it is believed chat
such compliance would not result in relief
or would otherwise be futile.

54,2 Acknowledgment of Claims for Loss
or Damage to Property

After receiving a proper written or elec-
tronic transmission ofa claim in the
manner and form and with the support-
ing documents described in Section 55.1
(“Making Claims for Loss or Damage ta
Property”) and Section 55.4 ("Investigation
of Claims for Loss or Damage to Property”)
herein, UPS or its designee will acknowl-
edge the receipt of such claim in writing
or electronically to the claimant within

30 days after the date of receipt, unless
such claim has already been paid or denied
in writing or electronically. UPS will at the
time each claim is received create a sepa-
rate file and assign thereto a successive
claim file number and note that number
on all documents filed in support of the
claim and all records and correspondence
with respect to the claim, including the
written acknowledgment of receipt and,

if tn its possession, the Source Document
and delivery receipts, if any, covering

the Shipment involved. At the time such
claim is received, UPS will cause the date
of receipt to be recorded on the face of the
claim document, and the date of receipt
will also appear on the acknowledgment
of receipt sent to the claimant,

55.3 Time Limit for Notice and Filing of
Claims for Loss or Damage to Property
Asa condition precedent to recovery, all
claims for loss or damage to property
must be noticed and filed in writing or
electronically with UPS within the fol-
lowing time limits:

- For domestic Shipments (including ship-
ments ta and from Puerto Rico), UPS
must receive notice of claims within sixty
days after Delivery of the Package or, in
case of failure to make Delivery, within
sixty days after the date of scheduled
Delivery. Claims must be filed within
nine months after Delivery of the Package
or, in case of failuce to make Delivery,
within nine months after the date of
scheduled Delivery,

~ For international Shipments, ciaims must
be filed within sixty days after Delivery
of the Package or pallet or, in the case of
non-Delivery, within sixty days after the
date of scheduled Delivery,

~ Suits shall be instituted within two years
after denial of any portion of the claim.
Where UPS does not receive notice of
claims, claims are not filed, or suits are
not instituted thereon in accordance
with che foregoing provisions, such
claims shall be deemed waived and will
not be paid.

55.4 Investigation of Claims for Loss

or Damage to Property

— Prompt Investigation. Each claim for loss
or damage to a Package or Shipment filed
in the manner prescribed herein will be
promptly and thoroughly investigated,
if investigation has not already been
made prior to receipt of the claim.

~ Supporting Documents. Esch claim
must be supported by the following:
(1) evidence of payment of the shipping
and any declared value charges; and (2)
either the original invoice or a photocopy,
exact copy, or extract of, the original
invoice, a certification of prices or costs,
with trade or other discounts, allowance,
or deductions of any nature whatsoever
and the terms thereof, or depreciation
reflected thereon. Where the property
involved in a claim has not been invaiced
to the Consignee shown on the bill
of lading or receipt, where an invoice
does not show price or cost, where the
property involved has not been sold, or
where the property has been transferred
at bookkeeping values only, UPS will,
before paying a claim, require the claim-
ant to establish the value in the quantity
shipped, transported, or involved. UPS
reserves the right to request the original
shipping record or Source Document.

For an asserted claim of $1,000 or more

for a Package processed through a UPS
Shipping System and tendered to a UPS
driver or UPS Customer Center, a copy of
the signed high-value shipment summary
applicable to the Shipment obtained by the
Shipper and signed by the UPS driver or
UPS Customer Center representative at the
time of tender may be required to support
the claim, UPS reserves the right to refuse
to pay any claim if, having requested such
a signed high-value shipment summary,
no such summary is provided.

For an asserted claim of $1,000 or mare

for an international UPS Returns’ ora

UPS Import Control® Package or pallet, the
signed UPS high-value shipment summary
applicable to the Shipment must be sub-
mitted in support of the claim.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 75 of 116 PagelD: 75

 

UPS® Tariff/Terms and Conditions of Service — United States

By filing a claim and supporting docu-
ments to UPS, the claimant certifies that
the claim, amount of claim, and supporting
documents are true and correct.

~ Original Packaging Materials. In the
event that a claim is made for damage
toa Shipment, the original packaging
materials must be made available to UPS
or its designee for inspection prior to
reshipment.

— Verification ofLoss, When an asserted
claim for loss ofan entire Package or
pallet or an entire Shipment cannot be
otherwise authenticated upon investiga-
tion, UPS will obtain from the Consignee
of the Shipment involved a certified
statement in writing that the property
for which che claim is filed has not been
received from UPS or from any other
source, UPS reserves the right to require
verification by the filing ofa police report
and providing a copy of the filed report
to UPS in support of the claim.

55.5 Salvage

When UPS pays the actual cost, the pur-
chase price, or the replacement cost of the
property, all rights, title to, and interest in
the property shall thereupon pass to UPS,
and UPS reserves the right to obtain the
property for salvage. Payment of a claim
in such circumstances shall be contingent
on UPS's receipt of the damaged property
in the same condition as on the date the
damage was incurred.

55.6 Disposition of Claims for Loss

or Damage to Property

UPS or its designee, after receiving a
written claim for property transported,
will pay, deciine, or make a firm com-
promise settlement offer in writing to

the claimant within 120 days after UPS
receives the claim; provided, however,

that if the claim cannot be processed and
disposed of within 120 days after receipt,
UPS or its designee will at thac time and at
the expiration of each succeeding 60-day
period while the claim remains pending,
advise the claimant in writing of the status
of the claim and the reason for the detay in
making final disposition thereof and shall
retain a copy of such notice to the claimant
in its claim file,

No claim for loss or damage shall be paid
unless a valid claim has been filed in
accordance with terms set forth herein
(in Section 55,1, “Making Claims for Loss
or Damage to Property,” Section 55.3,
“Time Limit for Filing Claims for Loss

or Damage co Property" and Section

55.4, “Investigation of Claims for Loss or
Damage to Property"). UPS reserves the
right to refuse to pay any claim for loss or
damage to property until all outstanding
Charges owing to UPS have been paid in
full. UPS reserves the right to refuse to pay
any claim for loss of property if, having
requested a detailed description of the
property, no such description is provided.

56. Responsibility for Loss or Damage
UPS's liability for loss or damage to each
UPS domestic Package or international
Shipment, or to each pallet in a UPS
Worldwide Express Freight® Service
Shipment, is limited to a value of $100,
except as set forth below. Unless a greater
value is recorded in the declared value
field of che UPS Source Document or the
UPS Automated Shipping System used,
the Shipper agrees that the released value
of each domestic Package or international
Shipment, or pallet is no greater than $106,
which is a reasonable value under the
circumstances surrounding the transpor-
tation, ard that UPS shall not be liable for
more than $100 for each domestic Package
of international Shipment or pallet.

To increase UPS's limit of liability for loss
or damage above $100, the Shipper must
declare a value in excess of $100 for each
Package or pallet in the declared value field
of the UPS Source Document or the UPS
Automated Shipping System used and pay
an additional charge. The Shipper cannot
declare a value in excess of the maximum
allowable limits set forth below. UPS shall
not be liable under any circumstances for
an amount in excess of the declared value
ofa domestic Package or international
Shipment, or pallet. When a Shipper declares
a value in excess of $100, it does not receive
any forrn of insurance, Shippers desiring
cargo insurance, all risk insurance, or
another form of insurance should purchase
such insurance from a third party. Cargo
insurance may be available through UPS's
licensed affiliates UPS Capital Insurance
Agency, Inc. and Parcel Pro, Inc,

The rules relating to liability established
by the Convention for the Unification of
Certain Rutes Relating to International
Carriage by Air signed at Warsaw,

Poland, on October 12, 1929, that con-
vention as amended, or the Convention
for the Unification of Certain Rules for
International Carriage by Air (Montreal,
28 May 1999), shall apply to the interna-
tional carriage of any Shipment insofar as

the same is governed thereby. There are
no stopping places which are agreed upon
at the time of tender of che Shipment, and
UPS reserves the right to route the Ship-
ment in any way UPS deems appropriate.

56.1 Maximum Declared Values

The maximum declared value is $50,000
per Package and $100,000 per pallec, except
for the following for which the maximum
declared value may not exceed:

— Subject co the limitations set forth below,
certain Packages are eligible for che
enhanced maximum declared value of
$70,000 per Package ("Enhanced Maximum
Declared Value”). A Package is eligible
for Enhanced Maximum Declared Value
only where the Package is a domestic
Package; is tendered pursuant to the
Shipper's Scheduled Pickup Service;
the service level selected is a UPS Next
Day Air delivery service; the Package is
processed for shipment using a UPS
Shipping System (declarations of value
on paper Source Documents are not
eligible for Enhanced Maximum Declared
Value); and the Package does not contain
any hazardous material or a Perishable
Commodity. Except as set forth in this
Section, the portion of any declaration
of value above $50,000 per Package is null
and void;

~ $1,000 per Package for Packages shipped
by a Third-Parcy Retailer if no high-value
control log was provided to UPS on
tender of the Package;

- $1,000 per Package for a Package pro-
cessed for shipment prior to tender using
a UPS Shipping System and tendered to
a UPS driver or UPS Customer Center,
unless a UPS high-value shipment sum-
mary is obtained by the Shipper or person
tendering the Package and signed by the
driver or UPS Customer Center represen-
tative upon tender of the Package;

— up to $5,000 per Package for a Package
shipped or delivered toa UPS Access
Point’ location.

— $500 per Package for a Package shipped
via a UPS Drop Box:

-up to $1,000 per Package for a Package
shipped via a Third-Party Retailer or UPS
Access Poinc® location (including a UPS
Access Point® locker) if such Package was
pracessed for shipment using a UPS
Shipping System prior to drop off at the
Third-Party Retailer or UPS Access Point?
location or billed using Bill My Account;
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 76 of 116 PagelD: 76

 

UPS? Tariff/Terms and Conditions of Service — United States

— $1,000 per Package or pallet for inter-
national Shipments containing jewelry
{not including costume jewelry), or
$2,500 per Package or pallet for Shipments
tendered to eligible destinations set forth
at ups,cam/jemelry;

- $1,000 per Package or pallet for
Shipments containing unset precious
stones or industria! diamonds, or $2,500
per Package or pallet for international
Shipments tendered to eligible destina-
tion set forth at ups.com/jewelry;

— $1,000 per Package for domestic Packages
returned via UPS Print Return Labei, UPS
Print and Mail Return Label, Electronic
Return Label, or 1 UPS Pickup Attempt
Return Services, (including via UPS
Returns” on the Web service);

— $1,000 per Package or pallet for inter-
national Shipments returned via the fol-
towing UPS Returns” Services: UPS Print
Return Label, UPS Print and Mail Return
Label, Electronic Return Label, 1 UPS
Pickup Attempt, or3 UPS Pickup Attempts
(including via UPS Returns on the Web),
unless a UPS high-value shipment sum-
mary is obtained by the Shipper or person
tendering the Package or pallet and
signed by the driver or UPS Customer
Center representative upon tender of
the Shipment;

- $1,000 per Package or pallet for interna-
tional UPS Import Control’ Shipments
unless 2 UPS high-value shipment sum-
mary is obtained by the Shipper or person
tendering the Package or pallet and
signed by the driver or UPS Customer
Center representative upon tender of
the Shipment;

— $999 per Package for Packages shipped
via Shipper Release service;

Shippers cannot declare a value for UPS”
Prepaid Letters.

Declaring a value in the declared value
field of the UPS Source Document or UPS
Automated Shipping System used does not
increase UPS's limitations of liability for,
and Shippers may not declare a value for,
damages related to providing or failure

to provide C.0.D. service, including, but
not limited to: failure to collect the C.0,D.
amount; failure to collect the specified
form of payment; collection of an instru-
ment in the wrong amount; failure or delay
in delivering the collected instrument

to the Shipper; or collection of forged,
insufficient funds, or otherwise invalid
instruments.

Any declared value contrary to what is
allowed in the applicable Terms or Service
Guide (e.g,, the portion of any declaration
in excess of allowed maximums) is null
and void. Acceptance for carriage or receipt
of payment for any Package or Shipment
bearing a declared value contrary to what
is allowed does not constitute a waiver

of any provisions of the Terms or Service
Guide limiting UPS's liability or responsi-
bifity for any such Package or Shipment.

if a Shipper declares value tn excess of the
applicable maximum allowed or in any
respect contrary to what is allowed in

the applicable Terms or Service Guide, it

is the Shipper's sole responsibility timely
to request an adjustment as set forth in
Section 53.1 (“Invoice Adjustment”) to
recover any Charges. Shippers whe fail to
do so will be liable for all invoiced Charges.

56.2 Liability Limits

UPS's maximum liability for loss or
damage to each UPS domestic Package or
international Shipment, or to each pallet in
a UPS Worldwide Express Freight” Service
Shipment, shall not exceed the lesser of:

~ $100, when no value in excess of $100 is
declared on the Source Document or UPS
Automated Shipping System used (or
when a value in excess of $100 is declared,
but the applicable declared value charges
are not paid);

- the declared value on the Source Docu-
ment or UPS Automated Shipping System
used when a value in excess of $100 is
declared and the applicable declared
value charges paid;

— the purchase price paid by the Consignee
(where the shipped property has been
sold to the Consignee);

— the actual cost of the damaged or lost
Property;

~ the replacement cost of the property at
the time and place of loss or damage; or

~ the cost of repairing the damaged
property.

UPS's liability for Shipments containing
the following commodities shall be limited
as follows:

— Checks. UPS's Siability for a Shipment
containing a check or checks is limited to
the cost of stopping payment on and reis-
suing the check(s), not to exceed $100 per
Package or pailet. In no event shall UPS
be tiable for the face value of the check(s),

- Phone Cards, Tickets, Gift Cards, and
Similar. UPS's liability for a Shipment

containing a phone card, ticket (such as
event or airline ticket), gift certificate, gift
card, coupan, or other similar printed
matter with an exchange value is limited
to the cost (which shall not include any
amount of the value attached to che card,
certificate, or coupon, or similar printed
matter) of replacing the physical card(s),
certificate(s), or printed matter, not to
exceed $100 per Package or per pallet.

In no event shall UPS be liable for the
face value of any phone card, ticket, gift
certificate, gift card, coupon, or similar
printed matter.

— Media. UPS's liability for a Shipment
containing documents, film, photographs
(including negatives), slides, transparen-
cies, videotapes, compact discs, laser
discs, computer tapes, and media of
similar nature is limited to the replace-
ment cost of the media on which the
content is recorded.

~ Pairs, Parts. Jn the event of loss of or
damage to a pair or set of articles, UPS's
liability is limited to the value of that
part of the pair or set which is lost or
damaged, and UPS shall not be liable
for the value of the whole pair or set.
In the event of loss of or damage to any
part of property (including any part ofa
machine) which, when complete for sale
or use, consists of several parts, UPS shall
be liable only for the value of the part lost
or damaged, not to exceed the declared
value of the part lost or damaged. In no
event shall UPS be liable for the value of
the complete item.

In the event of partial loss or damage toa
pallet in IPS Worldwide Express Freight®
Service, LIPS shall be liable only for the value
of che contents of the pallet lost or damaged,
and not the value of the full pallet.

56.3 Exclusions from Liability
UPS shall not be liable or responsible for:

— loss or damage to articles of unusual
value (as defined in these Terms);

~ loss or damage to Prepaid Letters;

— loss or damage resulting fram insects,
moths, vermin, inherent vice, deteriora-
tion, dampness of atmosphere, extreme
of temperature, ordinary wear and tear,
or that which occurred or arose prior
to or after the course of transportation
by UPS;

~ loss or damage resulting from improper,
inadequate or unsafe packaging or wrap-
ping that fails to meet UPS's published
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 77 of 116 PagelD: 77

    

U

   

PS Tarifl/Tenmsand Condition ToT Amat OL eV heate lS Bhi

     

UPS? Tariff/Terms and Conditions of Service — United States

standards related thereto set forth in the
Terms of at pps.cont

~ loss or damage to Perishable Commodities
to the extent the loss or damage results
from exposure to heat or cold or the per-
ishable nature of the item;

— loss or damage to human remains, fetal
remains, human body parts, human
embryos, or components thereof;

— loss or damage to fluorescent tubes or
bulbs;

—loss of, damage to, or irretrievability of
data stored on any type of media, or of
information including without limitation
personal, health or financial information;

— loss or damage due to acts of God, natural
disasters, war risks, acts of terrorism,
nuclear damage, acts of public auchorities
acting with actual or apparent authority,
acts or omissions of customs or similar
authorities, authority of law, the applica-
tion of security regulations imposed by
the government or otherwise applicable
ta the Shipment, riots, strikes or other
labor disputes, civil unrest, disruptions
in national or locat air or ground trans-
portation networks (including, but not
limited to, UPS's transportation net-
work), disruption or failure of commu-
nication and information systems, or
adverse weather conditions;

~ loss or damage to any Package or Ship-
ment for which UPS has no scan or other
record reflecting that the Package or
Shipment was tendered to UPS by the
Shipper; or

— loss or damage to any Shipment contain-
ing articles that Shippers are prohibited
from shipping, that UPS does not or is not
authorized to accept for transportation,
that UPS states that it will not accept,
or that UPS has a right to refuse.

UPS shall not be liable for any damages of
any kind, under any theory, arising from
or relating to, directly or indirectly, in
whole or in part, the loss of or unauthor-
ized access, acquisition, use, modification,
disclosure, or destruction of, or damage
to, personal, health, financial, or any
other type of data or information, includ-
ing, without timitation, Social Security
number, date of birth, driver's license
number, credit card number, and financial
account information. Notwithstanding
any other provisions to the contrary and
to the fullest extent permitted by appli-
cable jaw, UPS will in no event be liable to
Shipper, Consignee, or any other person,

for any loss, damage, or costs of any kind
arising out of or related to any data loss,
data exposure, misuse of data, unauthor-
ized access to data or electronic systern(s),
or cybersecurity or data privacy incident,
regardless of whether or not any such loss,
damage, or costs are caused by, or other-
wise attributable to, UPS.

UPS shalt not be liable for any loss or
damage arising from providing service
to, or on behalf of, a person or entity
that obtains such services, including the
delivery of property, by trick, false pre-
tense, or other fraudulent scheme.

UPS shall not be liable for any damages
arising from UPS's inability, failure, or
refusal to comply with a request to stop,
return, or re-route shipment of a Package
after tender to UPS.

UPS shall not be liable for any interrup-
tion of service due to causes beyond UPS's
control including, but not limited to: the
unavailability or refusal of a person to
accept Delivery of the Shipment, acts of
God, natural disasters, war risks, acts

of terrorism, acts of public authorities
acting with actual or apparent authority,
acts or omissions of customs or similar
authorities, authority of law, insufficient
information provided by a customer,
Hazardous Materials Packages improperly
offered for transport, the application of
security regulations imposed by the gov-
ernment or otherwise applicable to che
Shipment, riots, a government agency hold,
strikes or other labor disputes, civil unrest,
disruptions of any kind in national or locat
air or ground transportation networks
(including, Dut not limited to, UPS's trans-
portation network), disruption or failure of
communication and information systems,
and adverse weather conditions.

UNDER NO CIRCUMSTANCES SHALL
UPS BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL
DAMAGES INCLUDING, BUT NOT
LIMITED TO, DAMAGES ARISING FROM
LOSS, MISDELIVERY OF, OR DAMAGE

TO PROPERTY, DELAYED DELIVERY, OR
FAILURE TO ATTEMPT DELIVERY IN
ACCORDANCE WITH THE UPS SERVICE
GUARANTEE, WHETHER OR NOT UPS
HAD KNOWLEDGE SUCH DAMAGES
MIGHT BE INCURRED. UNDER NO CIR-
CUMSTANCES SHALL UPS BE LIABLE
FOR ANY DAMAGES WHATSOEVER FOR
DELAYED DELIVERY, EXCEPT AS SPECIFI-
CALLY PROVIDED FOR SHIPMENTS MADE

UNDER THE UPS SERVICE GUARANTEE,

Acceptance for carriage of any Shipment
containing articles that Shippers are pro-
hibited from shipping, that UPS does not
or is not authorized to accept for transpor-
tation, that UPS states it will not accept,
or that UPS has a right to refuse, does not
constitute a waiver of any provisions of
the Terms or Service Guide limiting UPS's
liability or responsibility for any such
Package or Shipment.

57. Data Handling

The Shipper agrees that UPS and other
companies in the UPS group of campa-
nies worldwide (i) may use data provided
by the Shipper for purposes that include
providing UPS's services, products, and
support; handling the Shipper's payments,
claims, requests, and UPS accounts; com-
municating with the Shipper to provide
tracking updates and information on
special events, surveys, contests, offers,
promotions, products, and services; pra-
viding advertising that may be tailored to
the Shipper’s interests; operating, evalu-
ating, protecting, and improving UPS's
business; facilitating the Shipper's use of
UPS blogs and social media; performing
data analyses; monitoring and reporting
compliance issues, including identifying
and protecting against illegal activity,
claims, or other liabilities; exercising,
establishing, and defending legal claims:
and complying with UPS policies and legal
obligations, and (ii) may transfer data
provided by the Shipper to countries other
than the country where the Shipment is
tendered for service. The Shipper also
agrees that UPS may share data provided
by the Shipper with third parties, includ-
ing service providers, affiliates, resellers,
joint marketing partners, franchisees,
Shipper's contacts upon the Shipper's
request, government agencies, and other
thtrd parties such as shippers, consignees,
or third-party payers and recipients, UPS
may also disclose data provided by the
Shipper in order to comply with a legal
obligation, to cooperate voluntarily with
law enforcement or other public or govern-
ment authorities, to prevent harm or loss
in connection with suspected or actual
illegal activity, and in the event UPS sells
or transfers all or a portion of its business
or assets. UPS is not responsible for che
privacy practices of any non-UPS places,
sites, platforms, or services.

  
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 78 of 116 PagelD: 78

 

ups.com

UPS® Tariff/Terms and Conditions of Service — United States

58. Incorporation of Documents;
Waiver; Future Changes

Ali Shipments are subject to the terms and
conditions contained in the Terms. The
effective Service Guide, and any modifica-
tions or amendments of them, are hereby
incorporated by reference in these Terms.
In the event of a conflict or inconsistency
between the Terms and the effective
Service Guide, the Terms shall contro}, UPS
reserves the right to unilaterally modify or
amend any portion of the Service Guide or
the Terms at any time without prior notice.

The Terms, the Service Guide and the

UPS Source Document for each Shipment
together comprise the complete and exelu-
sive agreement of the parties, including any
of UPS's affiliates or subsidiaries, except as
modified by any existing or future written
agreement between the parties, and may
not be contradicted, modified or supple-
mented by any oral agreement or by any
implied-by-law covenant.

For any Janguage in the parties’ agreement
that gives UPS any discretion, judgment or
other right, UPS's exercise of such discre-
tion, judgment or other right is not limited
in any way whatsoever — even if the specific
language does not so specify. UPS has the
sole and unilateral authority to choose
how to exercise its discretion, judgment
or any other right and may do so for any
reason it chooses, without limitation. UPS
is not bound by any previous exercise of
its discretion, judgment or any other right.
Nor does any previous exercise constitute a
determination or admission by UPS about
how such discretion, judgment or right
should be or should have been exercised.

The parties disavow and waive any obli-
gations of good faith and/or fair dealing,
whether implied by law or otherwise, in
connection with their agreements regard-
ing services to which these Terms apply,
including but not limited to UPS's exercise
ofany discretion, judgment or other right,
afforded by the Service Guide, the Terms or
the UPS Source Document. UPS (and any
of UPS's affiliates and subsidiaries) have no
special, confidential, or fiduciary relation-
ship with any Shipper or Claimant.

Any failure co enforce or apply any terms
or provisions of the Service Guide or the
Terms shalf not constitute a waiver of that
term or provision by UPS, and shall not
diminish or impair UPS's right to enforce

such term or provision in the future. If one
or more provisions of the Terms shal be
held to be invalid, illegal, or unenforceable,
the validity, legality, and enforceability of
the remaining provisions shal) not be so
affected or impaired.

UPS may engage subcontractors to perform
transportation and incidental services.

UPS contracts on its own behalf and on
behalf of its servants, agents, and sub-
contractors, each of whom shall have the
benefit of these Terms. No such party has
authority to waive or vary these Terms.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 79 of 116 PagelD: 79

EXHIBIT H
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 80 of 116 PagelD: 80

REE FINE Shere ORDER NOT NEGOTIABLE - DOMESTIC

UPS Freight (UPG

1] CONSIGMIE {11
On zelloct ai delive cy shipmunts,
cpusignae's serie uf os otherwise

the fetters "COD" aiust appeal belore
provided In iteor 430, Sec. 1 coh UPHF 102,

BILAL ALNAHASS C/O COMPLETE FAMILY DENTAL

PLEASE PRINT OR TYPE

WEB SITE:www.upstrelght.com -
——
| 09/26/2018

BB sweren cream
“” The UPS Store

STREET ADRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STNEET AUDRESE ipbt C ELIVER TOA fC. TOR
I75EUSHWY ZOSTER. 9212 Fry Rd. Ste 105
HY - STATE Tip (REQUIRED) cy STATE TP (REQUIRED) :
CHESTERTON IN 46304 Cypress TX 77433
FO, HUMBER Sion # BILL OF LADING NUMBER SiORE
480926120044 6800 {
. CONSIUNEE PHONE = CONTACT NASYE (ATEN? ? 2 OW pe ee es es eee
' FREIGIIT CHARGES ARE PREPAID UNLESS OTHERWISE NARKCD
(331 201 = Lord BILAL ALNAHASS = CHECK ONE: OPrepaid (Collect Third Party Prepaid b
Ear” Store i# * CUGUARANTEED DELIVERY REQUESTED (if box ts checked) art |
The UPS Store 6800 _— By checking this box, the Payor fequests UPS Frerni tv guarontee delivery o! this shipment
ADDRESS according to UPS Height’s transit schedule, Payor will not be hable for payment i shipment;
9212 Fry Rd. Sie 105 “ails to deliver by the scheduled duy, Guaranteed service is subject to the Conditions of UNGF \
. THY ai SIAIE TLL RORED 102 Series tallté
Cypress TX 77433 ‘
Se Pees DESCRIPTION OF ARTICLES, WEIGHT) NMFC & CLASS ARE SUBJECT 70 CORRECTION 2st SRL! ee
4, a DESCRIPTION OF ARTICLES & SPECIAL MARKS WEIGHT (Wos.) | RMFC NO. “| cass Ah
1 _|GR | Dunension = 48 x 48 X 24 DENTAL EQUIPMENT _ 262 7. “tio |
1 BX | Dimension = 20 X 20 X 20 DENTAL EQUIPMENT at} : 300
1 BX. | Dimension = 20 X 20 X 16 DENTAL EQUIPMENT 33 __| 400
“4 Bx | Dimension = 20 X 20 X 12 DENTAL EQUIPMENT _ _ a 26 400
——— = a - =
——_— }— —— = — _ _j
- | JorALCUBE:44.——OSs—=“CSs~s~‘s~S™S oT 361 — ~
Ef aopitonas services: O insine vewvery reauieto (1 resinrrnst DFLIvERY REMIT €.0 D, CASH / CHECK. 10
(CHARGES HAY APPIN) 5) ep GATE PICKUP/DELIVERY (71 sort Ano SEGREGATE

(7 NOIIFICATION BEFORE DELIVERY D ome

SHAN OF PANRAREE eb
CRE COLLECT UURSS COMPRISE LP AREE

COD FEE Crviraw — Ecouecr

OPS Freiwht LABILITY,

Camac lability for loss or damage shall be (insted to the eclual invoice value, replacement cost fess depreciation or

chown below
‘Siu may rsyuesl addimonst cargo labilily peo!

MH additiwnal bobibty protection 1 luquested, the Store
LECEIVED, subject to individually determined tates or contracts
and shipper, tf applicable, utherwise to the tates,

available to the shipper, on request; *"”
coniditivn wl contents of packages unimown) marked, consigned,
cary to destination, If on ils (aule, of otherwise to deliver (o another cart

‘Teod Siavaigiis CaVeRMEN i Liar tn? ques ent 430"

COD AMES

tection up to $25,090.00 par shipm
addivonal linbikty protecton will he 65 cents ($0.65) per each $100 vatue requested, subject fo a minimum additions! lability coverage charge of $5.00 per shipment

iiuSt enter the tequested of decianed mount hete 5
that have been agreed upon in wilting between the carrier
classifications and rules that have bern established by the caret and are

the property deseribed above in apparent
and destined as ¢

jer on the toute to destination. Every service to be | seyment without payment of frelyht und ll over tuvrtul lisiyyes

 

 

 

AUTHORIZATION CODE, 201810094569

“iE ROT CHICKEG, BOTH ALE ACTHPTAGLE
[ CONSIGRIE CHECK (Oo CARUHIED CHELK
ACCEPTABLE Ok CASH

 

$100.00 per shipment, whichever is loss, unlass Stora dectores a higher value os

ent Reauesta mada In excess ot $25,000 00 par shipment shall nat inerouse Carer habilty The charge for

20000.00

Subject to Section 7 Terms and Conditions, 1 ths chiptrrent ts by be Gelivered
tothe unshroen walhoul receucse 04 Ihe consignur Ue canugour shal aga

ood order, except as noted (contents and !
the fullowiny stalement UPS Treght may duciine tn make delivaty oF tne pt

own below, which said canier ogrees to

 

 

 

 

 

 

 

 

performed hereundes shall be subject to all the conditions not prohiblted by law, whether printed or written, herein contained, :
including the conditions on the back hereof, which ate hereby agreed to by the shipper and accepted for himself and his
assigns. ea thiid party bl) 19 or broker exists, cartier holds both the shipper an consignees flable for freight charges. [(Sijnsture) - . wicca
ee | TRALLE = Te rent — —
UANITATIONS OF LinniLiy i RUB OF SHIPMENT
2 ae APPLY. § iy A :
THE CARRIER'S ULES TAQUFE.GUSTONER SER OI or | cate Wn
nian | pean [ems REF PRUR.
: i ll (SHIPPER LOAD / CONSIGNFE LINLOAD
i . AT 4,
1 URS Freight t 1 i 364 B25 HST

}
|

 

tiuy 1p ty caiily that the ebave named materlals are properly classited, descriDed,
putkared, marked, ond labeled sod ate In ptopor condriion for transportation
arcunhne to the appiicable regulations wl the Deparment ol Yronspothetton.

The UPS Store

Titm aame:

Signed By:
DOTC-1995 (Rev 01/08}

 

UPS Freight shat! have no [lability oc responsibility whatsoever In connection with this dill of lading
if the shipper did not tender the shipment to UPS Freight or Its agent.
rl

Ale
Driver: [Oro Pea
L4l> D

UPS Freight _
Date received: 2) l So

UPS Freight COPY

Carrier:

UP5 Freight resp. plece cont:
20524-NLH-JS Document1 Filed 11/20/19 Page 81 of 116 PagelD: 81

Case 1:19-cv-

os JIWIISUDD-JS0g 0
STOZ/GL VOLT beEeZay St‘O*ez Sr Jaqij papA,2y Vl

"aigeyzAdex pue arqesnas yyoq si p
Ps]rAIaz %HYOL Wor spew s| adojoaueA su ’s
d/d “ONTTUG “splMppom sarj2eId ssauisng aqeuleysns Jo

SERRE RN EN TT 31 ‘auiogeid jequanNUONAUe Ssdn S! U9
| | | | | | ee

vlv8 GTS9 10 XZ Lb ZT ?H ONTNOUUL

arG AYG LX3N Sd . do:

LL en

eT-E COE U9

 

        

bs

 
  

   

ick SAUDE OD

 

“ans

 

WB1aM Aq payig aq JHA “20 g UeYS alow SujyZ;am sadojanu:

  
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

oPoipedx] aueeem Sdn ‘SS3) 10 “ZO g YsjaM ysnwy adopPAUy ssaldxg Sip Oy) ‘ajes JAYS] a1
enone ein *JUDWAION © SE Paylssey> sj JWOUIdIYS INOA 41 As|A 0} Wodxayo:
ISA “SWUBUINIOP Se EIpaW 21U0I}92)8 JaP|sUOD SAUyUNOD L
PUNOID Sd BceOE OD wae NGL JesauWwo ou jo syuauINZOp 36} AjuO pasn aq Aew adojsauy sso.
210} adojaaua siyj asn jou og € 901d ‘HOO1d HLt squsUdyy
idad 19931 31040d409 Sd "2yBiam Aq paiiiq aq jIAA Zo g veLD asous SulYSIaM 4
os ‘OL dIHS TOY} LIGJO SW}! Suwie,UOI sadojoauy ssaidxq Sq/ “s5>] 1K
L$ ysnw pue on i Bie ‘sywawndop juadin ‘an
: “ Sat LZZe-L@9ez_YA SMSN LYOdMAN uyejuod Ajuo Aew sadojanuy ssasdyq Sf ‘ares 18}18] aN),
iy {2a aN Sap aofhads Sg98e0 GSLTNA suuaus
Tt 40 1 aL O°8%089 “SUHOH
SOIAIIS SUIMG][O} BY} YUM *noA seau UO!}eI0] Jo dozp e pul Jo dnypid ez
OST JOJ S| adojaaua Siu) (££85-ZPL-008-1L) »Sdf-AIid-008-L [123 10 we
UPS CORD
50 RATE LEGAL pep;
: | MABLAKE Ruy
ATLANTA CA aea09
P33
$:
yc : q Ada . 1800 istg
» & ie —"'.__—— i a“
ore » » ® NadO OL AVE Tind | em | ; | ee
\ — — —=—¢ —— ‘ = Ne = =r =

 

\ ieas 0 dn dey sup ssazg + umop deqy doy pias , aaIsaype asodxy ¢ umop dey sip plod » SGEIPIO HO (38d | saedlaESAUa ashats ef
INSPECTION REPORT OF LOST OR DAMAGED MERCHANDISE

Case 1:19-cv-20524-NLH-JS Dpeumenion sel@s 11/20/19 Page 82 of 116 Pagq?O- tes]
<> [_ "364625

 

 

 

 

 

 

 

 

 

 

 

 

CARRIER: UPS FREIGHT ‘ TERMINAL: South Holland

BILL DATE: 9/27/2018 Exception noted upon delivery? Yes PRO/BILL NO: 417364625

CONSIGNEE: Bilal Alnahass c/o Complete Family Dental ADDRESS: 175 £ US Highway 20, Chesterton, IN 46304
SHIPPER: UPS Store ORIGIN: Cypress, TX

BILL DESCRIPTION: Dental machinery NOI RELEASED RATE/VALUE: N/A

RATE BASIS: Distance RATE AUTHORITY: Kathy Fontaine

DATE DELIVERED: 10/1/2018 DATE ASSIGNED TOMTI: 10/1/2018 DATE INSPECTED: 10/3/2018

Is the shipper the manufacturer? No Used equipment
if articles imported or trans-shipped, have contents been inspected by shipper prior to this movement? --

Alleged Loss/Damage: Damage Damage Type: Detectable
Does damage to container correspond to damage to contents? Yes
Corresponding damage indeterminable details:
Package description and condition: Product shipped within double wall corrugated fiberboard carton, inner packaging consisting of 1-1/2" sheet Styrofoam at front
and back sides of equipment and bubble pack. Carton which was broken down prior to inspection (item unpacked by delivery driver at time of detivery) is found to show
a deep dent or gouge in one side of the container and the inside of the container to show white or gray residue from contact with the equipment held within the
container. The Sheet Styrofoam blocking present shows indentations in the Styrofoam which appear to correspond with the contours or shaped on the machine held
within the container.
Movernent of shipment after delivery? None
Location of inspection: Ground level office area of the consignee's facility.

Shipping Container: New Box Corrugated Double Wall

Box Maker Info:

 

Dimensions: Indeterminable
Palletization/Crating: Pallet

 

 

Closures: Stretch Wrap Taped
Markings: Fragile

Inner Packaging: Bubble Pack

Other Sheet Styrofoam

Bag:
Crate:

Drum:

Nurnber of Articles: Commodity: Cost of Articles: Invoice No. Model No. Serial No.

1 Used 25000 (Estimated) See Below See Below

 

 

 

 

 

 

 

One piece used dental machinery, item described as D4D Technologies model E4D Mill, serial number 107720, unit manufactured 9/2012. Machinery is aluminum frames
having sheet steel side panels, formed plastic top panel and drawer face. Precision milling components held within the machine housing. Machine used to form dental
crowns and or caps. Machine though used, is said to have only had approximately 140 uses (items made with machine).

Inspection of the machine shows the left side panel to be dented and bent inward at the front portion of the panel. The panet has one dent extending from the inside
outward proximate to area at which the panel appears to have come in contact with the internal components of the machinery. The intemal frame appears to be bent
inward at the left upper side of the machine. The formed plastic top cover panel has multiple cracks present and is shifted from its original positon and cannot be
pushed back into place. There is two seals which set around the top access door, one is loose and the other dislodges. The access door will not open. The lower front
drawer is wedged shut and cannot be opened. Per the consignee, the madtinery does power but shows no other obvious functional capability when powered, It cannot be
determined through visual inspection what extend of intemal component damage is present.

Other components detivered as part of this shipment were undamaged,

Portions of the photos attached were pravided by the consignee and taken at the time of detivery with the delivery driver present. Consignee has additional images
taken of equipment prior to shipping when he personally detivered the item to the UPS Store for packaging and shipping.

Consignee advises that no determination with regard to the disposition of the article(s) has been made at this time.

CONSIGNEE: Bilal Alnahass - gingivitis. fighters@gmail.com
INSPECTOR: Momcilovic, George - chicago@mtiservices.com - (219) 689-7601
TH INSPECTION REPORT IS NOT A CLAIM, GOODS MUST BE RETAINED PENDING CARRIER DISPOSITION
The Fepector ages to ee his/rer bet del adironecheon benef d thosewhoreyestedthemtopatomtisrepectin Hovever, therepart & teusda.bject tothefdorestplation Ik isegreadarcurcesstondbyall perties thet netther Mor ary repector heed shallhaveary
lbbity fo ayarost hexesd teat ox” ths npetionrmt.

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 83 of 116 PagelD: 83

 

 

 

<i MTLINSPECTION SERVICES Additional Report Page
MTI OFFICE: Chicago PRO/BILL # 417364625
DATE OF REPORT: 10/4/2018 - 6:32:33 AM CARRIER REFERENCE UPS FREIGHT

 

 

Report sent to: reports@mtiservices.com

Inspector's opinion as to cause of damage:
It appears that the machine and container were impacted at one side during transit or handling.

Packaging inadequacies and suggested improvements:
As packaging was broken down prior to inspection, no opinion can be rendered as to its quality or ability to protect the commodity in the LTL

environment.

Inspector's opinion regarding what might be done to mitigate cost:
Machinery in question is high precision equipment and intemal parts alignment and functional are critical to end product. Machinery would need to
be inspected by a qualified manufacturerae"s tech to determine if it can be repaired or any components can be salvaged.

Any pertinent comments made by consignee / claimant:
None

Inspector's experience with kind of damage by shipper / consignee:
This agent has no history with the shipper or consignee.

INSPECTOR: Momcilovic, George - chicago@mtiservices.com - (219) 689-7601 - 10/4/2018 - 6:32:33 AM
THIS INSPECTION REPORT IS NOT A CLAIM GOODS MUST BE RETAINED PENDING CARRIER DISPOSITION
This inspector agrees to use his/her best skill and knowledge on behalf of those who requested them to perform this inspection. However, this report is issued
subject to the following stipulation. It is agreed and understood by alll parties that neither MTI or any inspector thereof shall have any liability for any amount in
excess of the actual cost of this inspection report. The contents of this Supplemental Report reflect the opinions and insights of this inspector. This
Supplemental Report is prepared in original form only and is confidential to MTT's customer. Release or publication of the content of this Supplemental Report
shall be at the astomer’s discretion and risk.
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 84 of 116 PagelID: 84

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 85 of 116 PagelD: 85

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 86 of 116 PagelD: 86

MTI INSPECTION: U195870 0

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 87 of 116 PagelD: 87

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 88 of 116 PagelD: 88

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 89 of 116 PagelD: 89

*

|
\

5
TIO Mid! 1 9567

 
rr Pe APA. PAA

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 91 of 116 PagelD: 91

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 92 of 116 PagelD: 92

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 93 of 116 PagelD: 93

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 94 of 116 PagelD: 94

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 95 of 116 PagelD: 95

 
 
Eee Document 1 Filed 11/20/19 Page 97 of 116 PagelD: 97

 
 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 99 of 116 PagelD: 99

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 100 of 116 PagelD: 100

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 101 of 116 PagelID: 101

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 102 of 116 PagelID: 102

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 103 of 116 PagelID: 103

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 104 of 116 PagelD: 104

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 105 of 116 PagelID: 105

 

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 106 of 116 PagelID: 106

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 107 of 116 PagelD: 107

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 108 of 116 PagelID: 108

i

INSPEC TION;.U4g

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 109 of 116 PagelID: 109

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 110 of 116 PagelD: 110

 

Bee MTLINSPEC TION: U19567

ie
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 111 of 116 PagelID: 111

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 112 of 116 PagelID: 112

ISPEC TION: U19567

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 113 of 116 PagelID: 113

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 114 of 116 PagelD: 114

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 115 of 116 PagelID: 115

 
Case 1:19-cv-20524-NLH-JS Document1 Filed 11/20/19 Page 116 of 116 PagelID: 116

 
